


Exhibit 10.47

 

EXECUTION COPY

 

 

 

$700,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

IMS HEALTH INCORPORATED,

as a Borrower and the Guarantor,

 

IMS AG,

as a Borrower,

 

IMS JAPAN K.K.,

as a Borrower,

 

THE LENDERS PARTIES HERETO,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

BARCLAYS BANK PLC AND ABN AMRO BANK N.V.,

as Co-Syndication Agents,

 

and

 

SUNTRUST BANK AND FORTIS CAPITAL CORP,

as Co-Documentation Agents

 

 

Dated as of March 9, 2005

 

 

WACHOVIA CAPITAL MARKETS, LLC,

as Lead Arranger and Sole Book Runner

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND OTHER PROVISIONS

 

 

Section 1.1

Defined Terms

 

 

Section 1.2

Other Definitional Provisions

 

 

Section 1.3

Accounting Terms

 

 

Section 1.4

Exchange Rates; Currency Equivalents

 

 

Section 1.5

Redenomination of Certain Foreign Currencies and Computation of Dollar Amounts

 

 

Section 1.6

Additional Foreign Currencies

 

 

 

 

 

ARTICLE II THE LOANS; AMOUNT AND TERMS

 

 

Section 2.1

Revolving Loans

 

 

Section 2.2

Letter of Credit Subfacility

 

 

Section 2.3

Swingline Loan Subfacility

 

 

Section 2.4

Japanese/Multicurrency Revolving Loans

 

 

Section 2.5

Swiss/Multicurrency Revolving Loans

 

 

Section 2.6

Fees

 

 

Section 2.7

Commitment Reductions

 

 

Section 2.8

Prepayments

 

 

Section 2.9

Minimum Principal Amount of Tranches

 

 

Section 2.10

Default Rate

 

 

Section 2.11

Conversion Options

 

 

Section 2.12

Computation of Interest and Fees

 

 

Section 2.13

Computations, Pro Rata Treatment and Payments

 

 

Section 2.14

Non-Receipt of Funds by the Administrative Agent

 

 

Section 2.15

Inability to Determine Interest Rate

 

 

Section 2.16

Illegality

 

 

Section 2.17

Deposits Unavailable; Impractibility

 

 

Section 2.18

Increased Cost

 

 

Section 2.19

Increased Capital Costs

 

 

Section 2.20

Funding Losses

 

 

Section 2.21

Taxes

 

 

Section 2.22

Indemnification; Nature of Issuing Lender’s Duties

 

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

 

Section 3.1

Existence

 

 

Section 3.2

Power and Authorization; Enforceable Obligations

 

 

Section 3.3

No Legal Bar to Loans

 

 

Section 3.4

Financial Information; Disclosure, etc.

 

 

Section 3.5

Licenses, Permits, etc.

 

 

Section 3.6

Tax Returns and Payments

 

 

Section 3.7

Title to Properties; Liens

 

 

Section 3.8

Litigation, etc.

 

 

Section 3.9

No Default

 

 

Section 3.10

Governmental and Other Consents

 

 

i

--------------------------------------------------------------------------------


 

 

Section 3.11

Regulation U, etc.

 

 

Section 3.12

Investment Company Act; Other Regulations

 

 

Section 3.13

Compliance with ERISA

 

 

Section 3.14

Environmental Matters

 

 

Section 3.15

Material Subsidiaries

 

 

Section 3.16

Compliance with Trading with the Enemy Act, OFAC Rules and Regulations and
Patriot Act

 

 

 

 

 

ARTICLE IV CONDITIONS PRECEDENT

 

 

Section 4.1

Conditions to Closing Date and Initial Revolving Loans

 

 

Section 4.2

Conditions to All Extensions of Credit

 

 

Section 4.3

Conditions to Extensions of Credit to any Foreign Borrower

 

 

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

 

 

Section 5.1

Financial Information

 

 

Section 5.2

Use of Proceeds

 

 

Section 5.3

Payment of Obligations

 

 

Section 5.4

Conduct of Business and Maintenance of Existence

 

 

Section 5.5

Insurance

 

 

Section 5.6

Books and Records

 

 

Section 5.7

Notices

 

 

Section 5.8

Payment of Taxes

 

 

Section 5.9

Further Assurances

 

 

Section 5.10

No Dividend Restrictions

 

 

 

 

 

ARTICLE VI NEGATIVE COVENANTS

 

 

Section 6.1

Limitation on Liens

 

 

Section 6.2

Dissolutions and Mergers

 

 

Section 6.3

Disposition of Assets

 

 

Section 6.4

Conduct of Business

 

 

Section 6.5

Compliance with Federal Reserve Regulations

 

 

Section 6.6

Financial Covenants

 

 

Section 6.7

Subsidiary Indebtedness

 

 

 

 

 

ARTICLE VII EVENTS OF DEFAULT

 

 

Section 7.1

Events of Default

 

 

Section 7.2

Acceleration; Remedies

 

 

 

 

 

ARTICLE VIII THE ADMINISTRATIVE AGENT

 

 

Section 8.1

Appointment

 

 

Section 8.2

Delegation of Duties

 

 

Section 8.3

Exculpatory Provisions

 

 

Section 8.4

Reliance by the Administrative Agent

 

 

Section 8.5

Notice of Default

 

 

Section 8.6

Non-Reliance on the Administrative Agent and Other Lenders

 

 

Section 8.7

Indemnification

 

 

Section 8.8

Administrative Agent in its Individual Capacity

 

 

Section 8.9

Successor Administrative Agent

 

 

Section 8.10

Nature of Duties

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX MISCELLANEOUS

 

 

Section 9.1

Amendments and Waivers

 

 

Section 9.2

Notices

 

 

Section 9.3

No Waiver; Cumulative Remedies

 

 

Section 9.4

Payment of Expenses and Taxes

 

 

Section 9.5

Successors and Assigns; Participations; Purchasing Lenders

 

 

Section 9.6

Adjustments; Set-off

 

 

Section 9.7

Table of Contents and Section Headings

 

 

Section 9.8

Counterparts

 

 

Section 9.9

Effectiveness

 

 

Section 9.10

Severability

 

 

Section 9.11

Integration

 

 

Section 9.12

Governing Law

 

 

Section 9.13

Consent to Jurisdiction and Service of Process

 

 

Section 9.14

Confidentiality

 

 

Section 9.15

Acknowledgments

 

 

Section 9.16

Waivers of Jury Trial

 

 

Section 9.17

Judgment Currency

 

 

Section 9.18

USA Patriot Act Notice

 

 

Section 9.19

Guaranty by the Company of the Borrower Obligations of the Foreign Borrowers

 

 

Section 9.20

Binding Effect; Further Assurances; Amendment and Restatement of Existing Credit
Agreements

 

 

Section 9.21

Interest Rate Limitations

 

 

 

 

 

ARTICLE X SPECIAL PROVISIONS APPLICABLE TO LENDERS UPON THE OCCURRENCE OF A
SHARING EVENT

 

 

Section 10.1

Participations

 

 

Section 10.2

Administrative Agent’s Determination Binding

 

 

Section 10.3

Participation Payments in Dollars

 

 

Section 10.4

Delinquent Participation Payments

 

 

Section 10.5

Settlement of Participation Payments

 

 

Section 10.6

Participation Obligations Absolute

 

 

Section 10.7

Increased Cost; Indemnities

 

 

Section 10.8

Provisions Solely to Effect Intercreditor Agreement

 

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

 

 

 

 

 

 

Schedule 1.1

 

Account Designation Letter

 

Schedule 2.1(a)

 

Schedule of Lenders and Commitments

 

Schedule 2.1(b)(i)

 

Form of Notice of Borrowing

 

Schedule 2.1(e)

 

Form of U.S. Revolving Note

 

Schedule 2.3(d)

 

Form of Swingline Note

 

Schedule 2.4(e)

 

Form of Japanese/Multicurrency Revolving Note

 

Schedule 2.5(e)

 

Form of Swiss/Multicurrency Revolving Note

 

Schedule 2.11

 

Form of Notice of Conversion/Extension

 

Schedule 3.15

 

Material Subsidiaries

 

Schedule 4.1(b)

 

Form of Secretary’s Certificate

 

Schedule 4.1(f)

 

Form of Solvency Certificate

 

Schedule 9.2

 

Schedule of Lenders’ Lending Offices

 

Schedule 9.5(c)

 

Form of Commitment Transfer Supplement

 

 

iv

--------------------------------------------------------------------------------


 

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 9, 2005, is by and
among IMS HEALTH INCORPORATED, a Delaware corporation (the “Company”), IMS AG, a
Swiss corporation and a subsidiary of the Company (the “Swiss Borrower”),
IMS JAPAN K.K., a Japanese corporation and a wholly-owned subsidiary of the
Company (the “Japanese Borrower”; and together with the Company and the Swiss
Borrower, each a “Borrower” and collectively, the “Borrowers”), the several
banks and other financial institutions as may from time to time become parties
to this Credit Agreement (collectively, the “Lenders”; and individually, a
“Lender”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for the Lenders hereunder (in such
capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Company, the Swiss Borrower, the Japanese Borrower, the Lenders
party thereto and the Administrative Agent entered into a Three-Year Credit
Agreement, dated as of April 5, 2004 (as amended or modified through the date
hereof, the “Existing Three-Year Credit Agreement”);

 

WHEREAS, the Company, the Lenders party thereto and the Administrative Agent
entered into a 364-Day Credit Agreement dated as of April 5, 2004 (as amended or
modified through the date hereof, the “Existing 364-Day Credit Agreement” and
together with the Existing Three-Year Credit Agreement collectively, the
“Existing Credit Agreements”, and individually an “Existing Credit Agreement”);

 

WHEREAS, the Company has requested and the Lenders and other parties hereto have
agreed to amend and restate the Existing Credit Agreements on the terms and
conditions hereinafter set forth;

 

WHEREAS, concurrently with the effectiveness of such amendment and restatement
of the Existing Credit Agreements, the Existing Credit Agreements will be
amended and restated in their entirety, the lenders party thereto will have no
further obligations thereunder and will cease to be parties to such agreements
and the Borrowers (as defined in the Existing Credit Agreements) will have no
further obligations thereunder, except for those obligations that by their terms
survive termination of the Existing Credit Agreements;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------



 


ARTICLE I


 


DEFINITIONS AND OTHER PROVISIONS

 


SECTION 1.1                                   DEFINED TERMS.

 

As used in this Credit Agreement, terms defined in the preamble to this Credit
Agreement have the meanings therein indicated, and the following terms have the
following meanings:

 

“Account Designation Letter” shall mean the Notice of Account Designation Letter
dated the Closing Date, from the Borrowers to the Administrative Agent
substantially in the form attached hereto as Schedule 1.1.

 

“Administrative Agent” shall have the meaning set forth in the preamble of this
Credit Agreement and any successors in such capacity.

 

“Administrative Agent’s Office” shall mean, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.2 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
provide notice to the Borrowers and the Lenders.

 

“Affected Lender” shall have the meaning set forth in Section 2.16(a).

 

“Affected Loan” shall have the meaning set forth in Section 2.16(a).

 

“Affiliate” shall mean as to any Person, any other Person which, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person (excluding any trustee under, or any committee with responsibility for
administering, any Plan).  For purposes of this definition, a Person shall be
deemed to be “controlled by” another Person if such Person possesses, directly
or indirectly, power either (a) to vote 20% or more of the securities (on a
fully diluted basis) having ordinary voting power for the election of directors
or managing general partners of such Person or (b) to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.

 

“Aggregate U.S. Revolving Committed Amount” shall have the meaning set forth in
Section 2.1(a).

 

“Aggregate Japanese/Multicurrency Revolving Committed Amount” shall have the
meaning set forth in Section 2.4(a).

 

“Aggregate Swiss/Multicurrency Revolving Committed Amount” shall have the
meaning set forth in Section 2.5(a).

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on

 

2

--------------------------------------------------------------------------------


 

such day plus 1/2 of 1%.  For purposes hereof: “Prime Rate” shall mean, at any
time, the rate of interest per annum publicly announced from time to time by
Wachovia at its principal office in Charlotte, North Carolina as its prime
rate.  Each change in the Prime Rate shall be effective as of the opening of
business on the day such change in the Prime Rate occurs.  The parties hereto
acknowledge that the rate announced publicly by Wachovia as its Prime Rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks; and “Federal Funds Effective Rate” shall mean,
for any day, the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published on the next
succeeding Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.  If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) that it is unable to ascertain the
Federal Funds Effective Rate, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms above, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist.  Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective on the opening of business on the date of such change.

 

“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.

 

“Applicable Percentage” shall mean, for any day, the rate per annum set forth
below opposite the applicable level then in effect, it being understood that the
Applicable Percentage for (a) Revolving Loans which are Alternate Base Rate
Loans shall be the percentage set forth under the column “Alternate Base Rate
Margin for Revolving Loans”, (b) Revolving Loans that are LIBOR Rate Loans shall
be the percentage set forth under the column “LIBOR Rate Margin for Revolving
Loans and Letter of Credit Fee”, (c) the Letter of Credit Fee shall be the
percentage set forth under the column “LIBOR Rate Margin for Revolving Loans and
Letter of Credit Fee”, and (d) the Commitment Fees shall be the percentage set
forth under the column “Commitment Fees”:

 

3

--------------------------------------------------------------------------------


 

 

Level

 

Leverage
Ratio

 

Alternate
Base Rate
Margin
for
Revolving
Loans

 

LIBOR
Rate
Margin for
Revolving
Loans
and Letter
of
Credit Fee

 

Commitment
Fees

 

I

 

> 2.00 to 1.0

 

0.000

%

0.625

%

0.125

%

II

 

> 1.25 to 1.0 but
< 2.00 to 1.0

 

0.000

%

0.500

%

0.100

%

III

 

< 1.25 to 1.0

 

0.000

%

0.400

%

0.090

%

 

The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Company the quarterly financial
information (in the case of the first three Fiscal Quarters of the Company) or
annual financial information (in the case of the fourth Fiscal Quarter of the
Company), and certifications required to be delivered to the Administrative
Agent and the Lenders in accordance with the provisions of Sections 5.1(a), (b)
and (c) pursuant to which the Company shall notify the Administrative Agent of a
change in the applicable pricing level based on the financial information
contained therein (each an “Interest Determination Date”).  Subject to the last
sentence of this definition, such Applicable Percentage shall be effective from
such Interest Determination Date until the next such Interest Determination
Date.  Notwithstanding the foregoing, the initial Applicable Percentages shall
be set at Level III until the first Interest Determination Date to occur after
the Closing Date.  If the Company shall fail to provide the quarterly and annual
financial information and certifications in accordance with the provisions of
Sections 5.1(a), (b) and (c), the Applicable Percentage shall, on the date
five (5) Business Days after the date by which the Company was so required to
provide such financial information and certifications to the Administrative
Agent and the Lenders, be based on Level I until such time as such information
and certifications are provided, whereupon the Level shall be determined by the
then current Leverage Ratio.

 

“Applicable Time” shall mean, with respect to any borrowings and payments in
Foreign Currencies, the local times in the place of settlement for such Foreign
Currencies as may be determined by the Administrative Agent to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

 

“Arranger” shall mean Wachovia Capital Markets, LLC, together with its
successors and assigns.

 

“Bank” shall mean any Lender or Participant who carries out genuine banking
activities and qualifies as a bank in the jurisdiction of the office where its
Loans, Notes or Commitments or any participating interests therein are booked,
as set forth in the respective regulations of the

 

4

--------------------------------------------------------------------------------


 

Swiss Federal Tax Administration (Notes S-02.123 (9.86), S-02.122.1 (4.99) and
S-02.128 (1.2000), as amended from time to time).

 

 “Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the
United States Code, as amended, modified, succeeded or replaced from time to
time.

 

“Borrower” or “Borrowers” shall have the meaning set forth in the first
paragraph of this Credit Agreement.

 

“Borrower Obligations” shall mean, without duplication, all of the obligations,
indebtedness and liabilities of the Borrowers to the Lenders (including the
Issuing Lender) and the Administrative Agent, whenever arising, under this
Credit Agreement, the Notes or any of the other Credit Documents including
principal, interest, fees, reimbursements and indemnification obligations and
other amounts (including, but not limited to, any interest accruing after the
occurrence of a filing of a petition of bankruptcy under the Bankruptcy Code
with respect to any Borrower, regardless of whether such interest is an allowed
claim under the Bankruptcy Code).

 

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, (a) the term “Business Day” shall also exclude any day on which banks
in London, England are not open for dealings in deposits of Dollars or Foreign
Currencies, as applicable, in the London interbank market and (b) the term
“Business Day” shall also exclude any day on which banks are not open for
foreign exchange dealings between banks in the exchange of the home country of
such Foreign Currency.

 

“Capital Stock” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Change of Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Company to any Person or “group” (within the meaning of the Exchange Act
and the rules of the SEC thereunder as in effect on the date hereof), (b) the
acquisition or ownership, directly or indirectly, beneficially or of record, by
any Person or “group” (within the meaning of the Exchange Act and the rules of
the SEC thereunder as in effect on the date hereof) of 35% or more of the
outstanding shares of Voting Stock of the Company, (c) the occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Company by Persons who were neither (i) nominated by the current

 

5

--------------------------------------------------------------------------------


 

board of directors or (ii) appointed by directors so nominated or (d) the
failure by the Company to own, directly or indirectly, 100% of the outstanding
shares of Capital Stock of (x) the Japanese Borrower or (y) the Swiss Borrower
(excluding nominal qualifying shares held by directors and other affiliated
third parties pursuant to Requirements of Law).

 

“Closing Date” shall mean the date of this Credit Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. 
Section references to the Code are to the Code as in effect at the date of this
Agreement and any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefore.

 

“Commitment” shall mean the U.S. Revolving Commitment, the
Japanese/Multicurrency Revolving Commitment, the Swiss/Multicurrency Revolving
Commitment, the LOC Commitment and the Swingline Commitment, individually or
collectively, as appropriate.

 

“Commitment Fees” shall mean collectively, the U.S. Commitment Fee, the
Japanese/Multicurrency Commitment Fee and the Swiss/Multicurrency Commitment
Fee.

 

“Commitment Percentage” shall mean the U.S. Revolving Commitment Percentage, the
Japanese/Multicurrency Revolving Commitment Percentage, the Swiss/Multicurrency
Revolving Commitment Percentage and/or the LOC Commitment Percentage, as
appropriate.

 

“Commitment Period” shall mean the period from and including the Closing Date to
but not including the Maturity Date.

 

“Commitment Transfer Supplement” shall mean a Commitment Transfer Supplement,
substantially in the form of Schedule 9.5(c).

 

“Company” shall have the meaning set forth in the first paragraph of this Credit
Agreement.

 

“Consolidated Capital Expenditures” shall mean, for any period of four
consecutive Fiscal Quarters, all capital expenditures of the Company and its
Subsidiaries (including without limitation additions to computer software) on a
consolidated basis for such period, all as determined in accordance with GAAP.

 

“Consolidated EBITDA” shall mean, for any period of four consecutive Fiscal
Quarters, the Company and its Subsidiaries’ income before income taxes plus, (i)
Consolidated Interest Expense, (ii) depreciation and amortization expense,
(iii) income (or minus loss) from discontinued operations, (iv) charges for the
in-process, research and development related to an acquisition and (v) the
non-cash charges of any share based compensation awards, to the extent such
non-cash charges were expensed during such period in accordance with Financial
Accounting Standards Board Statement of Financial Accounting Standards No. 123
(revised 2004), all as the same are or would be set forth in a statement of the
income of the Company for such period.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Interest Expense” shall mean, for any period of four consecutive
Fiscal Quarters, the total interest expense of the Company and its Subsidiaries,
as the same would be set forth in a statement of income of the Company and its
Subsidiaries for such period.

 

“Consolidated Total Debt” shall mean, as of any particular time and after
eliminating inter-company items, all Indebtedness of the Company and its
Subsidiaries, all as consolidated and determined in accordance with GAAP, but
shall not include Hedging Agreements.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Credit Agreement” shall mean this Credit Agreement, as amended, modified or
supplemented from time to time in accordance with its terms.

 

“Credit Documents” shall mean this Credit Agreement, each of the Notes, the
Letters of Credit, any Commitment Transfer Supplement and the LOC Documents and
all other agreements, documents, certificates and instruments delivered to the
Administrative Agent or any Lender by any Borrower in connection therewith
(other than any agreement, document, certificate or instrument related to a
Hedging Agreement).

 

“Default” shall mean any event which with notice, the lapse of time or both
would constitute an Event of Default.

 

“Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to make a Loan required pursuant to the term of this Credit
Agreement, including the funding of a Participation Interest in accordance with
the terms hereof absent a good faith dispute relating to the Credit Agreement or
the Extensions of Credit hereunder, (b) has failed to pay to the Administrative
Agent or any Lender an amount owed by such Lender pursuant to the terms of this
Credit Agreement absent a good faith dispute relating to the Credit Agreement or
the Extensions of Credit hereunder, or (c) has been deemed insolvent or has
become subject to a bankruptcy or insolvency proceeding or to a receiver,
trustee or similar official.

 

“Dollar Amount” shall mean, at any time, (a) with respect to Dollars or an
amount denominated in Dollars, such amount and (b) with respect to an amount of
any Foreign Currency or an amount denominated in such Foreign Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Foreign Currency.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and

 

7

--------------------------------------------------------------------------------


 

the Borrowers as the office of such Lender at which Alternate Base Rate Loans of
such Lender are to be made.

 

“Eligible Investor” shall mean a Japanese corporate entity, a Japanese branch of
a foreign corporate entity which possesses a withholding tax exemption
certificate from the Japanese tax authority or a U.S. bank or similar financial
institution eligible for tax exemption from withholding tax by virtue of the
provisions of Article 11(3)(c) of the U.S.- Japan double tax treaty.

 

“EMU” shall mean Economic and Monetary Union as contemplated in the Treaty on
European Union.

 

“EMU Legislation” shall mean legislative measures of the European Council
(including without limitation European Council regulations) for the introduction
of, changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.

 

“Environmental Laws” shall mean any and all applicable federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority regulating, relating to or
imposing liability or standards of conduct concerning environmental protection
measures, including without limitation, Hazardous Materials, as now or may at
any time be in effect during the term of this Credit Agreement.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.  Section references to ERISA are to ERISA as in effect at the
date of this Credit Agreement and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Company or any other Borrower would be deemed a “single
employer” (i) within the meaning of Section 414(b), (c), (m) or (o) of the Code
or (ii) as a result of the Company or any other Borrower being or having been a
general partner of such person.

 

“Euro” shall mean the single currency of Participating Member States of the
European Union.

 

“Euro Unit” shall mean the currency unit of the Euro.

 

“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

 

8

--------------------------------------------------------------------------------


 

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

 

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended.

 

“Exchange Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, in each case determined on the date of occurrence of a Sharing Event
(but before giving effect to any actions to occur on such date pursuant to
Article X) of which (a) the numerator shall be the sum of the U.S. Revolving
Commitment of such Lender, the Japanese/Multicurrency Revolving Commitment of
such Lender and the Swiss/Multicurrency Commitment of such Lender and (b) the
denominator of which shall be the sum of the Aggregate U.S. Revolving Committed
Amount, the Aggregate Japanese/Multicurrency Revolving Committed Amount and the
Aggregate Swiss Multicurrency Committed Amount.

 

“Existing 364-Day Credit Agreement” shall have the meaning set forth in the
recitals hereto.

 

“Existing Credit Agreements” shall have the meaning set forth in the recitals
hereto.

 

“Existing Three-Year Credit Agreement” shall have the meaning set forth in the
recitals hereto.

 

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender or the issuance of, renewal, extension, amendment or participation in, a
Letter of Credit or Loan by such Lender.

 

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

 

“Fee Letter” shall mean the letter agreement dated February 1, 2005 addressed to
the Company from the Administrative Agent and the Arranger, as amended, modified
or otherwise supplemented.

 

“Fiscal Quarter” shall mean any quarter of a Fiscal Year.

 

“Fiscal Year” shall mean any period of twelve consecutive calendar months ending
on December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the 2004 Fiscal Year) refer to the Fiscal Year ending on
the December 31 occurring during such calendar year.

 

“Fixed Charge Coverage Ratio” shall mean, for any Fiscal Quarter, the ratio of
(a) Consolidated EBITDA to (b) Fixed Charges as of the last day of such Fiscal
Quarter.

 

9

--------------------------------------------------------------------------------


 

“Fixed Charges” shall mean, with respect to the Company and its Subsidiaries on
a consolidated basis, for the four Fiscal Quarters most recently concluded, the
sum of (i) Consolidated Interest Expense plus (ii) Scheduled Funded Debt
Payments plus (iii) Consolidated Capital Expenditures plus (v) additions to
computer software.

 

“Foreign Borrower” shall mean either of the Swiss Borrower or the Japanese
Borrower and “Foreign Borrowers” shall mean both of them.

 

“Foreign Currency” shall mean (a) Euros, (b) Swiss Francs, (c) Japanese Yen,
(d) Pounds Sterling and (e) any other freely available currency which is freely
transferable and freely convertible into Dollars and in which dealings in
deposits are carried on in the London interbank market, which shall be requested
by the Company and approved by each Lender.

 

“Foreign Currency Equivalent” shall mean, with respect to any amount denominated
in Dollars, the equivalent amount thereof in the applicable Foreign Currency as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Foreign Currency with Dollars.

 

“Foreign Currency Fronting Bank” shall mean the Administrative Agent.

 

“Foreign Currency Participant” shall mean any Lender who is unable to fund a
Foreign Currency Loan in a particular Foreign Currency to the extent such Lender
has notified the Foreign Currency Fronting Bank in writing as of (i) the Closing
Date, (ii) the date such Lender becomes a Lender pursuant to a Commitment
Transfer Supplement delivered pursuant to Section 9.5 or (iii) the date an
additional Foreign Currency is approved in accordance with Section 1.6 hereof,
that such Lender is unable to fund Foreign Currency Loans in such Foreign
Currency.

 

“Foreign Currency Loan” shall mean any Loan denominated in a Foreign Currency.

 

“Fronted Foreign Currency Loans” shall have the meaning set forth in
Section 2.4(b)(iii) or Section 2.5(b)(iii), as applicable.

 

“GAAP” shall mean generally accepted accounting principles, applied on a basis
consistent with the principles used in the preparation of the Company’s annual
balance sheet and income statement as of and for the year ending December 31,
2003, copies of which have previously been delivered to the Administrative
Agent, with such changes as may be approved by the Company’s independent
auditors.

 

“Government Acts” shall have the meaning set forth in Section 2.22(a).

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guaranty” shall mean the guaranty of the Company set forth in Section 9.19.

 

10

--------------------------------------------------------------------------------


 

“Hazardous Materials” shall mean any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances, petroleum products
(including crude oil or any fraction thereof), defined or regulated as such in
or under any Environmental Law.

 

“Hedging Agreements” shall mean, with respect to any Person, any interest rate
swap, cap or collar agreement or similar arrangement between such Person and one
or more counterparties, any foreign currency exchange agreement, currency
protection agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements.

 

“Indebtedness” shall mean, as to any Person, at a particular time without
duplication, (a) all indebtedness of such Person for borrowed money or on
account of advances made to such person or for the deferred purchase price of
property (excluding accounts payable to trade creditors for goods and services
which are incurred in the ordinary course of business and on customary trade
terms), in respect of which such Person is liable or evidenced by any bond,
debenture, note or other instrument, (b) indebtedness arising under acceptance
facilities and the face amount of all letters of credit issued for the account
of such person and, without duplication, all drafts drawn thereunder, (c) all
liabilities secured by any lien on any property owned by such Person even though
it has not assumed or otherwise become liable for the payment thereof, (d)
obligations under financial leases; (e) all indebtedness of others with respect
to which such person has provided a guarantee or otherwise has agreed to become
directly or indirectly liable; and (f) all obligations under Hedging Agreements.

 

“Interest Determination Date” shall have the meaning assigned thereto in the
definition of “Applicable Percentage”.

 

“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan or
Swingline Loan, the last Business Day of each March, June, September and
December and on the applicable Maturity Date, (b) as to any LIBOR Rate Loan
having an Interest Period of three months or less, the last day of such Interest
Period, (c) as to any LIBOR Rate Loan having an Interest Period longer than
three months, each day which is three months after the first day of such
Interest Period and the last day of such Interest Period and (d) as to any Loan
which is the subject of a mandatory prepayment required pursuant to
Section 2.8(b), the date on which such mandatory prepayment is due.

 

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

 

(a)                                        initially, the period commencing on
the Borrowing Date or conversion date, as the case may be, with respect to such
LIBOR Rate Loan and ending fourteen days, one, two, three, six or twelve months
thereafter (in the case of twelve months, only with the prior consent of the
Administrative Agent and each of the Lenders (in its sole discretion)), subject
to availability, as selected by the applicable Borrower in the Notice of
Borrowing or Notice of Conversion given with respect thereto; and

 

11

--------------------------------------------------------------------------------


 

(b)                                       thereafter, each period commencing on
the last day of the immediately preceding Interest Period applicable to such
LIBOR Rate Loan and ending fourteen days, one, two, three, six or twelve months
thereafter (in the case of twelve months, only with the prior consent of the
Administrative Agent and each of the Lenders (in its sole discretion)), as
selected by the applicable Borrower by irrevocable notice to the Administrative
Agent not less than (x) with respect to LIBOR Rate Loans denominated in Dollars,
three Business Days prior to the last day of the then current Interest Period
with respect thereto and (y) with respect to LIBOR Rate Loans denominated in
Foreign Currency, four Business Days prior to the last day of the then current
Interest Period with respect thereto;

 

provided that the foregoing provisions are subject to the following:

 

(i)                                     if any Interest Period pertaining to a
LIBOR Rate Loan would otherwise end on a day that is not a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless the
result of such extension would be to carry such Interest Period into another
calendar month in which event such Interest Period shall end on the immediately
preceding Business Day;

 

(ii)                                  any Interest Period pertaining to a LIBOR
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the relevant
calendar month;

 

(iii)                               if the applicable Borrower shall fail to
give notice as provided above, such Borrower shall be deemed to have selected an
Alternate Base Rate Loan to replace the affected LIBOR Rate Loan; and

 

(iv)                              no Interest Period in respect of any Loan
shall extend beyond the applicable Maturity Date.

 

“Issuing Lender” shall mean Wachovia.

 

“Issuing Lender Fees” shall have the meaning set forth in Section 2.6(c).

 

“Japanese Borrower” shall have the meaning set forth in the first paragraph of
this Credit Agreement.

 

“Japanese Yen” or “JPY” shall mean Japanese yen, the lawful currency of Japan.

 

“Japanese/Multicurrency Commitment Fee” shall have the meaning set forth in
Section 2.6(a)(ii).

 

“Japanese/Multicurrency Revolving Commitment” shall mean, with respect to each
Japanese/Multicurrency Revolving Lender, the commitment of such
Japanese/Multicurrency Revolving Lender to make Japanese/Multicurrency Revolving
Loans in an aggregate principal

 

12

--------------------------------------------------------------------------------


 

Dollar Amount at any time outstanding up to such Japanese/Multicurrency
Revolving Lender’s Japanese/Multicurrency Revolving Committed Amount.

 

“Japanese/Multicurrency Revolving Commitment Percentage” shall mean, for each
Japanese/Multicurrency Revolving Lender, the percentage identified as its
Japanese/Multicurrency Revolving Commitment Percentage on Schedule 2.1(a), as
such percentage may be modified in connection with any assignment made in
accordance with the provisions of Section 9.5(c).

 

“Japanese/Multicurrency Revolving Committed Amount” shall mean the amount of
each Japanese/Multicurrency Revolving Lender’s Revolving Commitment as specified
on Schedule 2.1(a), as such amount may be reduced from time to time in
accordance with the provisions hereof.

 

“Japanese/Multicurrency Revolving Lender” shall mean any Lender with a
Japanese/Multicurrency Revolving Commitment.

 

“Japanese/Multicurrency Revolving Loans” shall have the meaning set forth in
Section 2.4.

 

“Japanese/Multicurrency Revolving Note” or “Japanese/Multicurrency Revolving
Notes” shall mean the promissory notes of the Company and the Japanese Borrower
in favor of each of the Japanese/Multicurrency Revolving Lenders evidencing the
Japanese/Multicurrency Revolving Loans provided pursuant to Section 2.4(e),
individually or collectively, as appropriate, as such promissory notes may be
amended, modified, supplemented, extended, renewed or replaced from time to
time.

 

“Lender” shall have the meaning set forth in the first paragraph of this Credit
Agreement.

 

“Letter of Credit” shall mean any letter of credit issued by the Issuing Lender
pursuant to the terms hereof, as such Letter of Credit may be amended, modified,
extended, renewed or replaced from time to time.

 

“Letter of Credit Facing Fee” shall have the meaning set forth in
Section 2.6(b).

 

“Letter of Credit Fee” shall have the meaning set forth in Section 2.6(b).

 

“Leverage Ratio” shall mean, for any Fiscal Quarter, the ratio of
(a) Consolidated Total Debt to (b) Consolidated EBITDA as of the last day of
such Fiscal Quarter.

 

“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
either (a) the rate of interest per annum determined by the Administrative Agent
(rounded upward to the nearest 1/100 of 1%) appearing on, in the case of
Dollars, the Telerate Page 3750 (or any successor page) and, in the case of a
Foreign Currency, the appropriate page of the Telerate screen which displays
British Bankers Association Interest Settlement Rates for deposits in such
Foreign Currency (or, in each case, (i) such other page or service as may
replace such page on

 

13

--------------------------------------------------------------------------------


 

such system or service for the purpose of displaying such rates and (ii) if more
than one rate appears on such screen, the arithmetic mean for all such rates
rounded upward to the nearest 1/100 of 1%) as the London interbank offered rate
for deposits in the applicable currency at approximately 11:00 A.M. (London
time), on the second full Business Day preceding the first day of such Interest
Period, and in an amount approximately equal to the amount of the LIBOR Rate
Loan and for a period approximately equal to such Interest Period or (b) if such
rate is for any reason not available, the rate per annum equal to the rate at
which the Administrative Agent or its designee is offered deposits in such
currency at or about 11:00 A.M. (London time), two Business Days prior to the
beginning of such Interest Period in the interbank eurodollar market where the
eurodollar and foreign currency and exchange operations in respect of its LIBOR
Rate Loans are then being conducted for settlement in immediately available
funds, for delivery on the first day of such Interest Period for the number of
days comprised therein, and in an amount comparable to the amount of the LIBOR
Rate Loan to be outstanding during such Interest Period.

 

“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrowers as the office of such
Lender at which the LIBOR Rate Loans of such Lender are to be made.

 

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

 

LIBOR Rate =

LIBOR

 

1.00 - Eurodollar Reserve Percentage

 

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement and any financial lease having substantially the same
economic effect as any of the foregoing).

 

“Loan” shall mean a Revolving Loan and/or a Swingline Loan, as appropriate.

 

“LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and with respect to each U.S. Revolving Lender, the commitment
of such U.S. Revolving Lender to purchase participation interests in the Letters
of Credit up to such Lender’s LOC Committed Amount as specified in
Schedule 2.1(a), as such amount may be reduced from time to time in accordance
with the provisions hereof.

 

14

--------------------------------------------------------------------------------


 

“LOC Commitment Percentage” shall mean, for each U.S. Revolving Lender, the
percentage identified as its LOC Commitment Percentage on Schedule 2.1(a), as
such percentage may be modified in connection with any assignment made in
accordance with the provisions of Section 9.5(c).

 

“LOC Committed Amount” shall mean, collectively, the aggregate amount of all of
the LOC Commitments of the U.S. Revolving Lenders to issue and participate in
Letters of Credit as referenced in Section 2.2 and, individually, the amount of
each U.S. Revolving Lender’s LOC Commitment as specified in Schedule 2.1(a).

 

“LOC Documents” shall mean, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or (b) any collateral security for such obligations.

 

“LOC Obligations” shall mean, at any time, the sum of (a) the maximum Dollar
Amount which is, or at any time thereafter may become, available to be drawn
under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in such Letters of Credit plus (b) the
aggregate Dollar Amount of all drawings under Letters of Credit honored by the
Issuing Lender but not theretofore reimbursed.

 

“LOC Mandatory Borrowing” shall have the meaning set forth in Section 2.2.

 

 “Material Adverse Change” shall mean a material adverse change in the financial
condition, operations, assets, business, properties or prospects of the Company,
individually or the Company and its Subsidiaries taken as a whole.

 

“Material Subsidiary” shall mean, as of any date of determination, any
Subsidiary that (a) accounted for at least five percent (5%) of consolidated
revenues of the Company and its Subsidiaries, for the last Fiscal Quarter
immediately preceding the date as of which any such determination is made; or
(b) has assets which represent at least five percent (5%) of the consolidated
assets of the Company and its Subsidiaries as of the last day of the last Fiscal
Quarter immediately preceding the date as of which any such determination is
made; all of which, with respect to clauses (a) and (b) shall be as reflected on
the financial statements of the Company for the period, or as of the date in
question.  Notwithstanding the foregoing, each of the Foreign Borrowers shall be
deemed to be Material Subsidiaries.

 

“Maturity Date” shall mean the fifth anniversary of the Closing Date.

 

“National Currency Unit” shall mean a fraction or multiple of one Euro Unit
expressed in units of the former national currency of a Participating Member
State.

 

“Non-Bank” or “Non-Banks” shall mean any Person who does not qualify as a Bank.

 

15

--------------------------------------------------------------------------------


 

“Note” or “Notes” shall mean the U.S. Revolving Notes, the
Japanese/Multicurrency Revolving Notes, the Swiss/Multicurrency Revolving Notes
and/or the Swingline Note, collectively, separately or individually, as
appropriate.

 

“Notice of Borrowing” shall mean the written notice of borrowing as referenced
and defined in Section 2.1(b)(i), 2.3(b)(i), 2.4(b)(i) or 2.5(b)(i), as
appropriate.

 

“Notice of Conversion/Extension” shall mean the written notice of conversion or
extension as referenced and defined in Section 2.11.

 

“Participant” shall have the meaning set forth in Section 9.5(b).

 

“Participating Member State” shall mean each country so described in any EMU
Legislation.

 

“Participation Interest” shall mean the purchase by a U.S. Revolving Lender of a
participation interest in Letters of Credit as provided in Section 2.2 and in
Swingline Loans as provided in Section 2.3.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

 

“Periodical SEC Report” shall mean any report on Form 10-K or 10-Q of the
Company filed with the SEC pursuant to Sections 13(a) and 15(d) of the Exchange
Act for the most recently concluded Fiscal Year or Fiscal Quarter, as
applicable.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan” shall mean any multi-employer or single-employer plan as defined in
Section 4001 of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute of) the Company or a Subsidiary of the
Company or an ERISA Affiliate and each plan for the five-year period immediately
following the latest date, on which the Company or a Subsidiary of the Company
or an ERISA Affiliate maintained, contributed to or has an obligation to
contribute to such plan.

 

“Pounds Sterling” or “BPS” shall mean British pounds sterling, the lawful
currency of the United Kingdom.

 

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

 

“Private Placement Notes” shall mean those certain 4.60% Senior Notes due 2008
issued by the Company pursuant to the Private Placement Note Purchase Agreement.

 

16

--------------------------------------------------------------------------------


 

“Private Placement Note Purchase Agreement” shall mean that certain Note
Purchase Agreement dated as of January 15, 2003 by and among the Company and the
noteholders party thereto, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
provisions hereof.

 

“Purchasing Lenders” shall have the meaning set forth in Section 9.5(c).

 

“Register” shall have the meaning set forth in Section 9.5(d).

 

“Related Fund” shall mean, with respect to any Lender or other Person who
invests in commercial bank loans in the ordinary course of business, any other
fund or trust or entity that invests in commercial bank loans in the ordinary
course of business and is advised or managed by such Lender, by an Affiliate of
such Lender or other Persons or the same investment advisor as such Lender or by
an Affiliate of such Lender or investment advisor.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA with respect to a Plan, other than those events as to which the thirty-day
notice period is waived under the regulations promulgated thereunder.

 

“Required Lenders” shall mean, at any time, Lenders holding in the aggregate a
majority of (a) the Commitments (and Participation Interests therein) or (b) if
the Commitments have been terminated, the aggregate principal Dollar Amount
(determined as of the most recent Revaluation Date) of the outstanding Loans and
Participation Interests (including Fronted Foreign Currency Loans of the Foreign
Currency Participants and the Participation Interests of the Issuing Lender in
any Letters of Credit and of the Swingline Lender in Swingline Loans) provided,
however, that if any Lender shall be a Defaulting Lender at such time, then
there shall be excluded from the determination of Required Lenders, the Borrower
Obligations (including Participation Interests) owing to such Defaulting Lender
and such Defaulting Lender’s Commitments, or after termination of the
Commitments, the principal balance of the Borrower Obligations owing to such
Defaulting Lender.

 

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and bylaws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer” shall mean, as to any Borrower, the Chief Executive
Officer, the President, the Chief Financial Officer, the Treasurer or any other
officer acting in a substantially similar capacity.

 

“Revaluation Date” shall mean, with respect to any Extension of Credit, each of
the following: (a)               in connection with the origination of any new
Extension of Credit, the Business Day which is the earliest of the date such
credit is extended, the date the rate is set or the date the bid is accepted, as
applicable; (b) in connection with any extension or conversion or continuation
of an existing Loan, the Business Day that is the earlier of the date such
advance is extended,

 

17

--------------------------------------------------------------------------------


 

converted or continued, or the date the rate is set, as applicable, in
connection with any extension, conversion or continuation; (c) each date a
Letter of Credit is issued or renewed pursuant to Section 2.2 or amended in such
a way as to modify the LOC Obligations; (d) the date of any reduction of any of
the U.S. Revolving Committed Amount, the Japanese/Multicurrency Revolving
Commitment Amount, the Swiss/Multicurrency Revolving Committed Amount or the LOC
Committed Amount pursuant to the terms of Section 2.7, as the case may be; and
(e) such additional dates as the Administrative Agent or the Required Lenders
shall deem necessary. For purposes of determining availability hereunder, the
rate of exchange for any Foreign Currency shall be the Spot Rate.

 

“Revolving Loans” shall mean collectively the U.S. Revolving Loans, the
Japanese/Multicurrency Revolving Loans and the Swiss/Multicurrency Revolving
Loans and “Revolving Loan” shall mean any of the foregoing.

 

“Sale” means any sale, transfer, assignment, lease, conveyance, exchange, swap
or other disposition.

 

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.

 

“Sanctioned Person” shall mean (i) a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country.

 

“Scheduled Funded Debt Payments” shall mean, as of any date of determination,
the sum of all scheduled payments of principal by the Company and its
Subsidiaries made on Indebtedness classified as “long-term” under GAAP for the
four consecutive Fiscal Quarters prior to such date of determination.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“Sharing Event” shall mean (a) the occurrence of any Event of Default under
Section 7.1(e), (b) the declaration of the termination of any Commitment, or the
acceleration of the maturity of any Loans, in each case in accordance with
Section 7.2 or (iii) the failure of any Borrower to pay any principal of, or
interest on, any Loans or any LOC Obligations on the Maturity Date.

 

“Spot Rate” shall mean, with respect to any Foreign Currency, the rate quoted by
Wachovia as the spot rate for the purchase by Wachovia of such Foreign Currency
with Dollars through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made.

 

18

--------------------------------------------------------------------------------


 

“Subsidiary” shall mean any corporation or other entity of which the Company
owns, directly or indirectly, such number of outstanding shares or other voting
interests as have more than fifty percent (50%) of the ordinary voting power for
the election of directors.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Credit Agreement shall refer to a
Subsidiary or Subsidiaries of the Company.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the U.S. Revolving Lenders
to purchase participation interests in the Swingline Loans as provided in
Section 2.3(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.

 

“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.3(a).

 

“Swingline Lender” shall mean the Administrative Agent.

 

“Swingline Loan” or “Swingline Loans” shall have the meaning set forth in
Section 2.3(a).

 

“Swingline Mandatory Borrowing” shall have the meaning set forth in
Section 2.3(b)(ii).

 

“Swingline Note” shall mean the promissory note of the Company in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.3(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

 

“Swiss Borrower” shall have the meaning set forth in the first paragraph of this
Credit Agreement.

 

“Swiss Francs” or “CHF” shall mean Swiss francs, the lawful currency of
Switzerland.

 

“Swiss/Multicurrency Commitment Fee” shall have the meaning set forth in
Section 2.6(a)(iii).

 

“Swiss/Multicurrency Revolving Commitment” shall mean, with respect to each
Swiss/Multicurrency Revolving Lender, the commitment of such Swiss/Multicurrency
Revolving Lender to make Swiss/Multicurrency Revolving Loans in an aggregate
principal Dollar Amount at any time outstanding up to such Swiss/Multicurrency
Revolving Lender’s Swiss/Multicurrency Revolving Committed Amount.

 

“Swiss/Multicurrency Revolving Commitment Percentage” shall mean, for each
Swiss/Multicurrency Revolving Lender, the percentage identified as its
Swiss/Multicurrency Revolving Commitment Percentage on Schedule 2.1(a), as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 9.5(c).

 

19

--------------------------------------------------------------------------------


 

“Swiss/Multicurrency Revolving Committed Amount” shall mean the amount of each
Swiss/Multicurrency Revolving Lender’s Swiss/Multicurrency Revolving Commitment
as specified on Schedule 2.1(a), as such amount may be reduced from time to time
in accordance with the provisions hereof.

 

“Swiss/Multicurrency Revolving Lenders” shall mean each Lender with a
Swiss/Multicurrency Revolving Commitment.

 

“Swiss/Multicurrency Revolving Loans” shall have the meaning set forth in
Section 2.5.

 

“Swiss/Multicurrency Revolving Note” or “Swiss/Multicurrency Revolving Notes”
shall mean the promissory notes of the Company and the Swiss Borrower in favor
of each of the Swiss/Multicurrency Revolving Lenders evidencing the
Swiss/Multicurrency Revolving Loans provided pursuant to Section 2.5(e),
individually or collectively, as appropriate, as such promissory notes may be
amended, modified, supplemented, extended, renewed or replaced from time to
time.

 

“Taxes” shall have the meaning set forth in Section 2.21.

 

“Tranche” shall mean the collective reference to LIBOR Rate Loans whose Interest
Periods begin and end on the same day.  A Tranche may sometimes be referred to
as a “LIBOR Tranche”.

 

“Transfer Effective Date” shall have the meaning set forth in each Commitment
Transfer Supplement.

 

“Treaty on European Union” shall mean the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 1, 1992 and came into force on November 1,
1993), as amended from time to time.

 

“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.

 

“U.S. Commitment Fee” shall have the meaning set forth in Section 2.6(a)(i).

 

“U.S. Revolving Commitment” shall mean, with respect to each U.S. Revolving
Lender, the commitment of such U.S. Revolving Lender to make U.S. Revolving
Loans in an aggregate principal Dollar Amount at any time outstanding up to such
U.S. Revolving Lender’s U.S. Revolving Committed Amount.

 

“U.S. Revolving Commitment Percentage” shall mean, for each U.S. Revolving
Lender, the percentage identified as its U.S. Revolving Commitment Percentage on
Schedule 2.1(a), as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 9.5(c).

 

20

--------------------------------------------------------------------------------


 

“U.S. Revolving Committed Amount” shall mean the amount of each U.S. Revolving
Lender’s Revolving Commitment as specified on Schedule 2.1(a), as such amount
may be reduced from time to time in accordance with the provisions hereof.

 

“U.S. Revolving Lender” shall mean each Lender with a U.S. Revolving Commitment.

 

“U.S. Revolving Loans” shall have the meaning set forth in Section 2.1.

 

“U.S. Revolving Note” or “U.S. Revolving Notes” shall mean the promissory notes
of the Company in favor of each of the U.S. Revolving Lenders evidencing the
U.S. Revolving Loans provided pursuant to Section 2.1(e), individually or
collectively, as appropriate, as such promissory notes may be amended, modified,
supplemented, extended, renewed or replaced from time to time.

 

“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Wachovia” shall mean Wachovia Bank, National Association, together with its
successors and/or assigns.

 


SECTION 1.2                                   OTHER DEFINITIONAL PROVISIONS.

 

(a)                                  Unless otherwise specified therein, all
terms defined in this Credit Agreement shall have the defined meanings when used
in the Notes or other Credit Documents or any certificate or other document made
or delivered pursuant hereto.

 

(b)                                 The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Credit Agreement shall refer to
this Credit Agreement as a whole and not to any particular provision of this
Credit Agreement, and Section, subsection, Schedule and Exhibit references are
to this Credit Agreement unless otherwise specified.

 

(c)                                  The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 


SECTION 1.3                                   ACCOUNTING TERMS.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Company delivered to the Lenders;
provided that, if the Company shall notify the Administrative Agent that it
wishes to amend any covenant in Section 6.6 to eliminate the effect of any
change in GAAP on the operation of such covenant (or if the Administrative Agent
notifies the Company that the Required Lenders wish to amend Section 6.6 for
such purpose), then the Company’s compliance

 

21

--------------------------------------------------------------------------------


 

with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Company and the Required Lenders.

 

Notwithstanding the above, the parties hereto acknowledge and agree that, for
purposes of all calculations made in determining compliance for any applicable
period with the financial covenants set forth in Section 6.6, (i) beginning
after consummation of any acquisition, (A) income statement items and other
balance sheet items (whether positive or negative) attributable to the target
acquired in such transaction shall be included in such calculations to the
extent relating to such applicable period, subject to adjustments mutually
acceptable to the Company and the Administrative Agent, and (B) Indebtedness of
a target which is retired in connection with a acquisition shall be excluded
from such calculations and deemed to have been retired as of the first day of
such applicable period and (ii) beginning after consummation of any “Sale”
permitted by Section 6.3(b), (A) income statement items and other balance sheet
items (whether positive or negative) attributable to the assets disposed of
shall be excluded in such calculations to the extent relating to such applicable
period, subject to adjustments mutually acceptable to the Company and the
Administrative Agent and (B) Indebtedness of the target of an acquisition which
is retired in connection with a Sale permitted by Section 6.3(b) shall be
excluded from such calculations and deemed to have been retired as of the first
day of such applicable period.

 


SECTION 1.4                                   EXCHANGE RATES; CURRENCY
EQUIVALENTS.

 

(a)                                  The Administrative Agent shall determine
the Spot Rates as of each Revaluation Date to be used for calculating the Dollar
Amounts of Extensions of Credit and amounts outstanding hereunder denominated in
Foreign Currencies.  Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur. 
Except for purposes of financial statements delivered by the Company hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency for purposes of the Credit
Documents shall be such Dollar Amount as so determined by the Administrative
Agent.

 

(b)                                 Wherever in this Credit Agreement in
connection with an Extension of Credit, conversion, continuation or prepayment
of a Loan, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Extension of Credit or Loan is denominated in a
Foreign Currency, such amount shall be the relevant Foreign Currency Equivalent
of such Dollar Amount (rounded to the nearest 1,000 units of such Foreign
Currency), as determined by the Administrative Agent.

 


SECTION 1.5                                   REDENOMINATION OF CERTAIN FOREIGN
CURRENCIES AND COMPUTATION OF DOLLAR AMOUNTS.

 

(a)                                  Each obligation of the Borrowers to make a
payment denominated in the National Currency Unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in

 

22

--------------------------------------------------------------------------------


 

accordance with the EMU Legislation).  If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Credit
Agreement in respect of that currency shall be inconsistent with any convention
or practice in the London interbank market for the basis of accrual of interest
in respect of the Euro, such expressed basis shall be replaced by such
convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Extension of Credit
in the currency of such member state is outstanding immediately prior to such
date, such replacement shall take effect, with respect to such Extension of
Credit, at the end of the then current Interest Period.

 

(b)                                 Each provision of this Credit Agreement
shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time specify to be appropriate to reflect
the adoption of the Euro by any member state of the European Union and any
relevant market conventions or practices relating to the Euro.

 

(c)                                  References herein to minimum Dollar Amounts
and integral multiples stated in Dollars, where they shall also be applicable to
Foreign Currency, shall be deemed to refer to approximate Foreign Currency
Equivalents.

 


SECTION 1.6                                   ADDITIONAL FOREIGN CURRENCIES.

 

The Company may from time to time request that Japanese/Multicurrency Revolving
Loans or Swiss/Multicurrency Revolving Loans that are LIBOR Rate Loans be made
in a currency other than those specifically listed in the definition of “Foreign
Currency”; provided that such requested currency otherwise meets the
requirements set forth in such definition.  Any such request shall be made to
the Administrative Agent (which shall promptly notify each Lender thereof) not
later than 11:00 a.m., ten (10) Business Days prior to the date of the desired
borrowing in such currency.  Each Lender shall notify the Administrative Agent,
not later than 11:00 a.m., seven (7) Business Days after receipt of such request
whether it consents, in its sole discretion, to making LIBOR Rate Loans in such
requested currency.  Any failure by a Lender to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by such Lender to make LIBOR Rate Loans in such requested currency.  If
all the Lenders consent to making LIBOR Rate Loans in such requested currency,
the Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be a Foreign Currency hereunder.  If all
of the Lenders who refuse to make LIBOR Rate Loans in such requested currency
notify the Foreign Currency Fronting Bank of their request for Wachovia to front
such Foreign Currency Loans for them in accordance with the definition of
“Foreign Currency Participant” and all other Lenders otherwise consent to such
currency in the manner set forth above, then such currency shall thereupon be
deemed for all purposes to be a Foreign Currency hereunder.

 

Notwithstanding the foregoing, the Company may from time to time request that
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Foreign Currency”; provided that such request otherwise
meets the requirements set forth in such definition.  In the case of such a
request, the Company shall notify the Administrative Agent and the Issuing
Lender.  The Issuing Lender shall have seven (7) Business Days after receipt of
such request to consent, in its sole discretion, to issue Letters of Credit in
such requested currency.

 

23

--------------------------------------------------------------------------------


 


ARTICLE II


 


THE LOANS; AMOUNT AND TERMS

 


SECTION 2.1                                   REVOLVING LOANS.

 

(a)                                  Revolving Commitment.  During the
Commitment Period, subject to the terms and conditions hereof, each U.S.
Revolving Lender severally agrees to make revolving credit loans in Dollars to
the Company in an aggregate principal Dollar Amount of up to TWO HUNDRED MILLION
DOLLARS ($200,000,000) (as such aggregate maximum amount may be reduced from
time to time as provided in Section 2.7, the “Aggregate U.S. Revolving Committed
Amount”) for the purposes hereinafter set forth; provided, however, that
(i) with regard to each U.S. Revolving Lender individually, the aggregate
principal Dollar Amount (determined as of the most recent Revaluation Date) of
such U.S. Revolving Lender’s U.S. Revolving Commitment Percentage of outstanding
U.S. Revolving Loans plus such U.S. Revolving Lender’s U.S. Revolving Commitment
Percentage of outstanding Swingline Loans plus such U.S. Revolving Lender’s LOC
Commitment Percentage of LOC Obligations shall not exceed such U.S. Revolving
Lender’s Revolving Committed Amount, and (ii) with regard to the U.S. Revolving
Lenders collectively, the aggregate principal Dollar Amount (determined as of
the most recent Revaluation Date) of the outstanding U.S. Revolving Loans plus
outstanding Swingline Loans plus LOC Obligations shall not exceed the Aggregate
U.S. Revolving Committed Amount.  U.S. Revolving Loans may consist of Alternate
Base Rate Loans or LIBOR Rate Loans, or a combination thereof, as the applicable
Borrower may request, and may be repaid and reborrowed in accordance with the
provisions hereof; provided, however, U.S. Revolving Loans made on the Closing
Date or on any of the three Business Days following the Closing Date may only
consist of Alternate Base Rate Loans unless the applicable Borrower executes a
funding indemnity letter in form and substance satisfactory to the
Administrative Agent.  LIBOR Rate Loans shall be made by each Lender at its
LIBOR Lending Office and Alternate Base Rate Loans at its Domestic Lending
Office.

 

(b)                                 Revolving Loan Borrowings.

 

(i)                                     Notice of Borrowing.  The Company may
request a U.S. Revolving Loan borrowing by written notice (or telephone notice
promptly confirmed in writing which confirmation may be by fax) to the
Administrative Agent not later than 12:00 Noon (Charlotte, North Carolina time)
on the Business Day prior to the date of the requested borrowing in the case of
Alternate Base Rate Loans denominated in Dollars, and on the third Business Day
prior to the date of the requested borrowing in the case of LIBOR Rate Loans
denominated in Dollars.  Each such request for borrowing shall be irrevocable
and shall specify (A) that a U.S. Revolving Loan is requested, (B) the date of
the requested borrowing (which shall be a Business Day), (C) the aggregate
principal amount to be borrowed, and (D) whether the borrowing shall be
comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a combination
thereof, and if LIBOR Rate Loans are requested, the Interest Period(s) and
currency therefor.  A form of Notice of

 

24

--------------------------------------------------------------------------------


 

Borrowing (a “Notice of Borrowing”) is attached as Schedule 2.1(b)(i).  If the
Company shall fail to specify in any such Notice of Borrowing (I) an applicable
Interest Period in the case of a LIBOR Rate Loan, then such notice shall be
deemed to be a request for an Interest Period of one month or (II) the type of
U.S. Revolving Loan requested, then such notice shall be deemed to be a request
for an Alternate Base Rate Loan hereunder.  The Administrative Agent shall give
notice to each U.S. Revolving Lender promptly upon receipt of each Notice of
Borrowing, the contents thereof and each such U.S. Revolving Lender’s share
thereof.

 

(ii)                                  Minimum Amounts.  Each U.S. Revolving Loan
which is an Alternate Base Rate Loan shall be in a minimum aggregate Dollar
Amount of $1,000,000 and in integral multiples of $500,000 in excess thereof (or
the remaining amount of the Aggregate U.S. Revolving Committed Amount, if
less).  Each U.S. Revolving Loan which is a LIBOR Rate Loan shall be in a
minimum aggregate Dollar Amount of $1,000,000 and in integral multiples of
$500,000 in excess thereof (or the remaining amount of the Aggregate U.S.
Revolving Committed Amount, if less).

 

(iii)                               Advances.  Each U.S. Revolving Lender will
make its U.S. Revolving Commitment Percentage of each U.S. Revolving Loan
borrowing available to the Administrative Agent, for the account of the Company,
in Dollars and in funds immediately available to the Administrative Agent, at
the Administrative Agent’s Office by 12:00 Noon on the date specified in the
applicable Notice of Borrowing.  Such borrowing will then be made available
promptly, but no later than 3:00 p.m. on the date specified in the applicable
Notice of Borrowing to the Company by the Administrative Agent by crediting the
account of the Company on the books of the Administrative Agent’s Office with
the aggregate of the amounts made available to the Administrative Agent by the
U.S. Revolving Lenders and in like funds as received by the Administrative
Agent.

 

(c)                                  Repayment.  The principal amount of all
U.S. Revolving Loans shall be due and payable in full on the Maturity Date,
unless accelerated sooner pursuant to Section 7.2.

 

(d)                                 Interest.  Subject to the provisions of
Section 2.10, U.S. Revolving Loans shall bear interest as follows:

 

(i)                                     Alternate Base Rate Loans.  During such
periods as U.S. Revolving Loans shall be comprised of Alternate Base Rate Loans,
each such Alternate Base Rate Loan shall bear interest at a per annum rate equal
to the sum of the Alternate Base Rate plus the Applicable Percentage; and

 

(ii)                                  LIBOR Rate Loans.  During such periods as
U.S. Revolving Loans shall be comprised of LIBOR Rate Loans, each such LIBOR
Rate Loan shall bear interest at a per annum rate equal to the sum of the LIBOR
Rate plus the Applicable Percentage.

 

Interest on U.S. Revolving Loans shall be payable in arrears on each Interest
Payment Date.

 

25

--------------------------------------------------------------------------------


 

(e)                                  U.S. Revolving Notes.  Each U.S. Revolving
Lender’s U.S. Revolving Committed Amount shall be evidenced by a duly executed
promissory note of the Company to such U.S. Revolving Lender in substantially
the form of Schedule 2.1(e).

 


SECTION 2.2                                   LETTER OF CREDIT SUBFACILITY.

 

(a)                                  Issuance.  Subject to the terms and
conditions hereof and of the LOC Documents, if any, and any other terms and
conditions that the Issuing Lender may reasonably require, during the Commitment
Period the Issuing Lender shall issue, and the U.S. Revolving Lenders shall
participate in, Letters of Credit for the account of the Company and its
Subsidiaries from time to time upon request in a form reasonably acceptable to
the Issuing Lender; provided, however, that (i) the aggregate Dollar Amount of
LOC Obligations shall not at any time exceed TEN MILLION DOLLARS ($10,000,000)
(the “LOC Committed Amount”), (ii) with regard to the U.S. Revolving Lenders
collectively, the aggregate principal Dollar Amount (determined as of the most
recent Revaluation Date) of the outstanding U.S. Revolving Loans plus
outstanding Swingline Loans plus LOC Obligations shall not exceed the Aggregate
U.S. Revolving Committed Amount, (iii) all Letters of Credit shall be
denominated in U.S. Dollars or in Foreign Currencies and (iv) Letters of Credit
shall be issued for lawful corporate purposes and may be issued as standby
letters of credit, including in connection with workers’ compensation and other
insurance programs, and trade letters of credit.  Except as otherwise expressly
agreed upon by all of the Lenders, no Letter of Credit shall have an original
expiry date more than twelve (12) months from the date of issuance; provided,
however, so long as no Default or Event of Default has occurred and is
continuing and subject to the other terms and conditions to the issuance of
Letters of Credit hereunder, the expiry dates of Letters of Credit may be
extended annually or periodically from time to time at the request of the
Company or by operation of the terms of the applicable Letter of Credit to a
date not more than twelve (12) months from the date of extension; provided,
further, that unless agreed upon by all of the Lenders, no Letter of Credit, as
originally issued or as extended, shall have an expiry date extending beyond the
date that is thirty (30) days prior to the Maturity Date.  Each Letter of Credit
shall comply with the related LOC Documents.  The issuance and expiry date of
each Letter of Credit shall be a Business Day.  Any Letters of Credit issued
hereunder shall be in a minimum original face amount of $100,000 or such lesser
amount as may be agreed upon between the Company and the Issuing Lender. 
Wachovia shall be the Issuing Lender on all Letters of Credit issued on or after
the Closing Date.

 

(b)                                 Notice and Reports.  The request for the
issuance of a Letter of Credit shall be submitted to the Issuing Lender at least
five (5) Business Days prior to the requested date of issuance.  The Issuing
Lender will promptly upon request provide to the Administrative Agent for
dissemination to the U.S. Revolving Lenders a detailed report specifying the
Letters of Credit that are then issued and outstanding and any activity with
respect thereto that may have occurred since the date of any prior report, and
including therein, among other things, the account party, the beneficiary, the
face amount, expiry date as well as any payments or expirations that may have
occurred.  The Issuing Lender will further provide to the Administrative Agent
promptly upon request copies of the Letters of Credit.  The Issuing Lender will
provide to the Administrative Agent promptly upon request a summary report of
the nature and extent of LOC Obligations then outstanding.

 

26

--------------------------------------------------------------------------------


 

(c)                                  Participations.  Each U.S. Revolving
Lender, upon issuance of a Letter of Credit, shall be deemed to have purchased
without recourse a risk participation from the Issuing Lender in such Letter of
Credit and the obligations arising thereunder and any collateral relating
thereto, in each case in an amount equal to its LOC Commitment Percentage of the
obligations under such Letter of Credit and shall absolutely, unconditionally
and irrevocably assume, as primary obligor and not as surety, and be obligated
to pay to the Issuing Lender therefor and discharge when due, its LOC Commitment
Percentage of the obligations arising under such Letter of Credit.  Without
limiting the scope and nature of each U.S. Revolving Lender’s participation in
any Letter of Credit, to the extent that the Issuing Lender has not been
reimbursed as required hereunder or under any LOC Document, each such U.S.
Revolving Lender shall pay to the Issuing Lender an amount equal to its LOC
Commitment Percentage of the Dollar Amount of such unreimbursed drawing in same
day funds on the day of notification by the Issuing Lender of an unreimbursed
drawing pursuant to and in accordance with the provisions of subsection (d)
hereof.  The obligation of each U.S. Revolving Lender to so reimburse the
Issuing Lender shall be absolute and unconditional and shall not be affected by
the occurrence of a Default, an Event of Default or any other occurrence or
event.  Any such reimbursement shall not relieve or otherwise impair the
obligation of the Company to reimburse the Issuing Lender under any Letter of
Credit, together with interest as hereinafter provided.

 

(d)                                 Reimbursement.  In the event of any drawing
under any Letter of Credit, the Issuing Lender will promptly notify the Company
and the Administrative Agent.  The Company shall reimburse the Issuing Lender on
the day of drawing under any Letter of Credit in (x) the applicable Foreign
Currency of the relevant Letter of Credit with respect to which the drawing was
made to the extent directly reimbursed by the Company or (y) in Dollars to the
extent funded with the proceeds of a U.S. Revolving Loan obtained hereunder and,
in each case, in same day funds as provided herein or in the LOC Documents.  If
the Company shall fail to reimburse the Issuing Lender as provided herein, the
unreimbursed amount of such drawing shall bear interest at a per annum rate
equal to the Alternate Base Rate plus the Applicable Percentage for Revolving
Loans that are Alternate Base Rate Loans plus two percent (2%) for so long as
such amount shall be unreimbursed.  Unless the Company shall immediately notify
the Issuing Lender and the Administrative Agent of its intent to otherwise
reimburse the Issuing Lender, the Company shall be deemed to have requested a
U.S. Revolving Loan (a “LOC Mandatory Borrowing”) in the Dollar Amount of the
drawing as provided in subsection (e) hereof, the proceeds of which will be used
to satisfy the reimbursement obligations.  The Company’s reimbursement
obligations hereunder shall be absolute and unconditional under all
circumstances irrespective of any rights of set-off, counterclaim or defense to
payment the Company may claim or have against the Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including without limitation any defense based on any
failure of the Company to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit.  The Issuing Lender will
promptly notify the other U.S. Revolving Lenders of the Dollar Amount of any
unreimbursed drawing and each U.S. Revolving Lender shall promptly pay to the
Administrative Agent for the account of the Issuing Lender in Dollars and in
immediately available funds, the Dollar Amount of such U.S. Revolving Lender’s
LOC Commitment Percentage of such unreimbursed drawing.  Such payment shall be
made on the day such notice is received by such U.S. Revolving Lender from the
Issuing Lender if such

 

27

--------------------------------------------------------------------------------


 

notice is received at or before 2:00 p.m. (Charlotte, North Carolina time),
otherwise such payment shall be made at or before 12:00 Noon (Charlotte,
North Carolina time) on the Business Day next succeeding the day such notice is
received.  If such U.S. Revolving Lender does not pay such amount to the Issuing
Lender in full upon such request, such U.S. Revolving Lender shall, on demand,
pay to the Administrative Agent for the account of the Issuing Lender interest
on the unpaid amount during the period from the date of such drawing until such
U.S. Revolving Lender pays such amount to the Issuing Lender in full at a rate
per annum equal to, if paid within two (2) Business Days of the date of drawing,
the Federal Funds Effective Rate and thereafter at a rate equal to the Alternate
Base Rate.  Each U.S. Revolving Lender’s obligation to make such payment to the
Issuing Lender, and the right of the Issuing Lender to receive the same, shall
be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Credit Agreement or the
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the Borrower Obligations hereunder and shall be made without any
offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Repayment with Revolving Loans.  On any day
on which the Company shall have requested, or been deemed to have requested, a
U.S. Revolving Loan to reimburse a drawing under a Letter of Credit, the
Administrative Agent shall give notice to the U.S. Revolving Lenders that a U.S.
Revolving Loan has been requested or deemed requested in connection with a
drawing under a Letter of Credit, in which case a U.S. Revolving Loan borrowing
comprised entirely of Alternate Base Rate Loans (each such borrowing, a “LOC
Mandatory Borrowing”) shall be immediately made (without giving effect to any
termination of the Commitments pursuant to Section 7.2) pro rata based on each
U.S. Revolving Lender’s respective U.S. Revolving Commitment Percentage
(determined before giving effect to any termination of the Commitments pursuant
to Section 7.2).  The proceeds of such LOC Mandatory Borrowing shall be paid
directly to the Issuing Lender for application to the respective LOC
Obligations.  Each U.S. Revolving Lender hereby irrevocably agrees to make such
U.S. Revolving Loans immediately upon any such request or deemed request on
account of each LOC Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the same such date notwithstanding
(i) the amount of LOC Mandatory Borrowing may not comply with the minimum amount
for borrowings of U.S. Revolving Loans otherwise required hereunder,
(ii) whether any conditions specified in Section 4.2 are then satisfied,
(iii) whether a Default or an Event of Default then exists, (iv) failure for any
such request or deemed request for U.S. Revolving Loan to be made by the time
otherwise required in Section 2.1(b), (v) the date of such LOC Mandatory
Borrowing, or (vi) any reduction in the Aggregate U.S. Revolving Committed
Amount after any such Letter of Credit may have been drawn upon; provided,
however, that in the event any such LOC Mandatory Borrowing should be less than
the minimum amount for borrowings of U.S. Revolving Loans otherwise provided in
Section 2.1(b)(ii), the Company shall pay to the Administrative Agent for its
own account an administrative fee of $500.  In the event that any LOC Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code), then each such U.S. Revolving Lender hereby agrees
that it shall forthwith fund (as of the date the LOC Mandatory Borrowing would
otherwise have occurred, but adjusted for any payments received from the Company
on or after such date and prior to such purchase) the Dollar Amount of its
Participation Interests in the outstanding LOC Obligations; provided, further,
that in the event any U.S. Revolving Lender shall fail to fund its Participation

 

28

--------------------------------------------------------------------------------


 

Interest on the day the LOC Mandatory Borrowing would otherwise have occurred,
then the amount of such U.S. Revolving Lender’s unfunded Participation Interest
therein shall bear interest payable by such U.S. Revolving Lender to the Issuing
Lender upon demand, at the rate equal to, if paid within two (2) Business Days
of such date, the Federal Funds Effective Rate, and thereafter at a rate equal
to the Alternate Base Rate.

 

(f)                                    Modification, Extension.  The issuance of
any supplement, modification, amendment, renewal or extension to any Letter of
Credit shall, for purposes hereof, be treated in all respects the same as the
issuance of a new Letter of Credit hereunder.

 

(g)                                 Uniform Customs and Practices.  The Issuing
Lender shall have the Letters of Credit be subject to The Uniform Customs and
Practice for Documentary Credits, as published as of the date of issue by the
International Chamber of Commerce (the “UCP”), in which case the UCP may be
incorporated therein and deemed in all respects to be a part thereof.

 

(h)                                 Reimbursement Payments.  All payments made
to the Issuing Lender to reimburse the Issuing Lender for any drawing under a
Letter of Credit from (x) the Company, shall be made in the applicable Foreign
Currency of the relevant Letter of Credit with respect to which the drawing was
made or (y) the U.S. Revolving Lenders, shall be made in Dollars (based upon the
Dollar Amount of the applicable payment); provided that in each case the Company
shall be liable for any currency exchange loss related to such payments and
shall promptly pay the Issuing Lender upon receipt of notice thereof the amount
of any such loss.

 

(i)                                     Conflict with LOC Documents.  In the
event of any conflict between the terms hereof and any LOC Documents, the terms
hereof shall control.

 


SECTION 2.3                                   SWINGLINE LOAN SUBFACILITY.

 

(a)                                  Swingline Commitment.  During the
Commitment Period, subject to the terms and conditions hereof, the Swingline
Lender, in its individual capacity, agrees to make certain revolving credit
loans in Dollars to the Company (each a “Swingline Loan” and, collectively, the
“Swingline Loans”) for the purposes hereinafter set forth; provided, however,
(i) the aggregate amount of Swingline Loans outstanding at any time shall not
exceed TWENTY-FIVE MILLION DOLLARS ($25,000,000) (the “Swingline Committed
Amount”) and (ii) with regard to the U.S. Revolving Lenders collectively, the
aggregate principal Dollar Amount (determined as of the most recent Revaluation
Date) of the outstanding U.S. Revolving Loans plus outstanding Swingline Loans
plus LOC Obligations shall not exceed the Aggregate U.S. Revolving Committed
Amount.  Swingline Loans hereunder may be repaid and reborrowed in accordance
with the provisions hereof.

 

(b)                                 Swingline Loan Borrowings.

 

(i)                                     Notice of Borrowing and Disbursement. 
The Swingline Lender will make Swingline Loans available to the Company on any
Business Day upon request made by the Company not later than 12:00 Noon
(Charlotte, North Carolina time) on such Business Day.  A notice of request for
Swingline Loan borrowing shall be made in the

 

29

--------------------------------------------------------------------------------


 

form of Schedule 2.1(b)(i) with appropriate modifications.  Swingline Loan
borrowings hereunder shall be made in minimum amounts of $100,000 and in
integral amounts of $100,000 in excess thereof.

 

(ii)                                  Repayment of Swingline Loans.  Each
Swingline Loan borrowing shall be due and payable on the Maturity Date.  The
Swingline Lender may, at any time, in its sole discretion, by written notice to
the Company and the Administrative Agent, demand repayment of its Swingline
Loans by way of a U.S. Revolving Loan borrowing, in which case the Company shall
be deemed to have requested a U.S. Revolving Loan borrowing comprised entirely
of Alternate Base Rate Loans in the amount of such Swingline Loans; provided,
however, that, in the following circumstances, any such demand shall also be
deemed to have been given one Business Day prior to each of (i) the Maturity
Date, (ii) the occurrence of any Event of Default described in Section 7.1(e),
(iii) upon acceleration of the Borrower Obligations hereunder, whether on
account of an Event of Default described in Section 7.1(e) or any other Event of
Default, and (iv) the exercise of remedies in accordance with the provisions of
Section 7.2 hereof (each such U.S. Revolving Loan borrowing made on account of
any such deemed request therefor as provided herein being hereinafter referred
to as a “Swingline Mandatory Borrowing”).  Each U.S. Revolving Lender hereby
irrevocably agrees to make such Revolving Loans promptly upon any such request
or deemed request on account of each Swingline Mandatory Borrowing in the amount
and in the manner specified in the preceding sentence and on the same such date
notwithstanding (I) the amount of Swingline Mandatory Borrowing may not comply
with the minimum amount for borrowings of U.S. Revolving Loans otherwise
required hereunder, (II) whether any conditions specified in Section 4.2 are
then satisfied, (III) whether a Default or an Event of Default then exists,
(IV) failure of any such request or deemed request for U.S. Revolving Loans to
be made by the time otherwise required in Section 2.1(b)(i), (V) the date of
such Swingline Mandatory Borrowing, or (VI) any reduction in the U.S. Revolving
Committed Amount or termination of the U.S. Revolving Commitments immediately
prior to such Swingline Mandatory Borrowing or contemporaneously therewith.  In
the event that any Swingline Mandatory Borrowing cannot for any reason be made
on the date otherwise required above (including, without limitation, as a result
of the commencement of a proceeding under the Bankruptcy Code), then each U.S.
Revolving Lender hereby agrees that it shall forthwith purchase (as of the date
the Swingline Mandatory Borrowing would otherwise have occurred, but adjusted
for any payments received from the Company on or after such date and prior to
such purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause each such U.S. Revolving Lender
to share in such Swingline Loans ratably based upon its respective U.S.
Revolving Commitment Percentage (determined before giving effect to any
termination of the Commitments pursuant to Section 7.2) provided that (A) all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
purchased and shall thereafter be for the account of the applicable U.S.
Revolving Lender, and (B) at the time any purchase of participations pursuant to
this sentence is actually made, the purchasing U.S. Revolving Lender shall be
required to pay to the Swingline Lender interest on the principal amount of such
participation purchased for each day from and including the day upon which the

 

30

--------------------------------------------------------------------------------


 

Swingline Mandatory Borrowing would otherwise have occurred to but excluding the
date of payment for such participation, at the rate equal to, if paid within
two (2) Business Days of the date of the Swingline Mandatory Borrowing, the
Federal Funds Effective Rate, and thereafter at a rate equal to the Alternate
Base Rate.

 

(c)                                  Interest on Swingline Loans.  Subject to
the provisions of Section 2.10, Swingline Loans shall bear interest at a per
annum rate equal to the Alternate Base Rate plus the Applicable Percentage for
Revolving Loans that are Alternate Base Rate Loans.  Interest on Swingline Loans
shall be payable in arrears on each Interest Payment Date.

 

(d)                                 Swingline Note.  The Swingline Loans shall
be evidenced by a duly executed promissory note of the Company to the Swingline
Lender in the original amount of the Swingline Committed Amount and
substantially in the form of Schedule 2.3(d).

 


SECTION 2.4                                   JAPANESE/MULTICURRENCY REVOLVING
LOANS.

 

(a)                                  Japanese/Multicurrency Revolving
Commitment.  During the Commitment Period, subject to the terms and conditions
hereof, each Japanese/Multicurrency Revolving Lender severally agrees to make
revolving credit loans (i) in Dollars and in Foreign Currencies to the Company
and (ii) in Japanese Yen and in Dollars to the Japanese Borrower from time to
time in an aggregate principal Dollar Amount of up to FOUR HUNDRED MILLION
DOLLARS ($400,000,000) (as such aggregate maximum amount may be reduced from
time to time as provided in Section 2.7, the “Aggregate Japanese/Multicurrency
Revolving Committed Amount”) for the purposes hereinafter set forth; provided,
however, that (i) with regard to each Japanese/Multicurrency Revolving Lender
individually, the aggregate principal Dollar Amount (determined as of the most
recent Revaluation Date) of such Japanese/Multicurrency Revolving Lender’s
Japanese/Multicurrency Revolving Commitment Percentage of outstanding
Japanese/Multicurrency Revolving Loans (including, without limitation, Fronted
Foreign Currency Loans) shall not exceed such Japanese/Multicurrency Revolving
Lender’s Japanese/Multicurrency Revolving Committed Amount and (ii) with regard
to the Japanese/Multicurrency Revolving Lenders collectively, the aggregate
principal Dollar Amount (determined as of the most recent Revaluation Date) of
the outstanding Japanese/Multicurrency Revolving Loans shall not exceed the
Aggregate Japanese/Multicurrency Revolving Committed Amount. 
Japanese/Multicurrency Revolving Loans may consist of Alternate Base Rate Loans
or LIBOR Rate Loans, or a combination thereof, as the applicable Borrower may
request, and may be repaid and reborrowed in accordance with the provisions
hereof; provided, however, (A) Japanese/Multicurrency Revolving Loans
denominated in Foreign Currencies shall consist solely of LIBOR Rate Loans and
(B) Japanese/Multicurrency Revolving Loans made on the Closing Date or on any of
the three Business Days following the Closing Date may only consist of Alternate
Base Rate Loans unless the applicable Borrower executes a funding indemnity
letter in form and substance satisfactory to the Administrative Agent.  LIBOR
Rate Loans shall be made by each Lender at its LIBOR Lending Office and
Alternate Base Rate Loans at its Domestic Lending Office.

 

31

--------------------------------------------------------------------------------


 

(b)                                 Japanese/Multicurrency Revolving Loan
Borrowings.

 

(i)                                     Notice of Borrowing.  The Company or the
Japanese Borrower may request a Japanese/Multicurrency Revolving Loan borrowing
by written notice (or telephone notice promptly confirmed in writing, which
confirmation may be by fax) to the Administrative Agent not later than
12:00 Noon (Charlotte, North Carolina time) on the Business Day prior to the
date of requested borrowing in the case of Alternate Base Rate Loans denominated
in Dollars, on the third Business Day prior to the date of the requested
borrowing in the case of LIBOR Rate Loans denominated in Dollars, and on the
fourth Business Day prior to the date of the requested borrowing in the case of
all LIBOR Rate Loans denominated in Foreign Currencies.  Each such request for
borrowing shall be irrevocable and shall specify (A) the applicable Borrower,
(B) that a Japanese/Multicurrency Revolving Loan is requested, (C) the date of
the requested borrowing (which shall be a Business Day), (D) the currency and
the aggregate principal amount to be borrowed and (E) whether the borrowing
shall be comprised of Alternate Base Rate Loans, LIBOR Rate Loans or a
combination thereof, and if LIBOR Rate Loans are requested, the Interest
Period(s) and currency therefor.  A form of Notice of Borrowing (a “Notice of
Borrowing”) is attached as Schedule 2.1(b)(i).  If the applicable Borrower shall
fail to specify in any such Notice of Borrowing (I) an applicable Interest
Period in the case of a LIBOR Rate Loan, then such notice shall be deemed to be
a request for an Interest Period of one month, (II) the type of
Japanese/Multicurrency Revolving Loan requested, then such notice shall be
deemed to be a request for an Alternate Base Rate Loan hereunder (unless such
notice indicates that the requested borrowing is to be made in a Foreign
Currency, in which case, such notice shall be deemed to be a request for a LIBOR
Rate Loan hereunder), or (III) the currency of the Japanese/Multicurrency
Revolving Loan requested, (x) if such request is made by the Company, then such
notice shall be deemed to be a request for a Japanese/Multicurrency Revolving
Loan denominated in Dollars and (y) if such request is made by the Japanese
Borrower, then such notice shall be deemed to be a request for a
Japanese/Multicurrency Revolving Loan denominated in Japanese Yen.  The
Administrative Agent shall give notice to each Japanese/Multicurrency Lender
promptly upon receipt of each Notice of Borrowing, the contents thereof and each
such Japanese/Multicurrency Lender’s share thereof.

 

(ii)                                  Minimum Amounts.  Each
Japanese/Multicurrency Revolving Loan which is an Alternate Base Rate Loan shall
be in a minimum aggregate Dollar Amount of $1,000,000 and in integral multiples
of $500,000 in excess thereof (or the remaining amount of the Aggregate
Japanese/Multicurrency Revolving Committed Amount, if less).  Each
Japanese/Multicurrency Revolving Loan which is a LIBOR Rate Loan shall be in a
minimum aggregate Dollar Amount of $1,000,000 and in integral multiples of
$500,000 in excess thereof (or the remaining amount of the Aggregate
Japanese/Multicurrency Revolving Committed Amount, if less).

 

(iii)                               Advances.  Each Japanese/Multicurrency
Revolving Lender (or in the case of any Foreign Currency Participant, the
Foreign Currency Fronting Bank, on such Foreign Currency Participant’s behalf as
set forth below) will make its

 

32

--------------------------------------------------------------------------------


 

Japanese/Multicurrency Revolving Commitment Percentage of each
Japanese/Multicurrency Revolving Loan borrowing available to the Administrative
Agent, for the account of the applicable Borrower, in Dollars or the applicable
Foreign Currency and in funds immediately available to the Administrative Agent,
at the Administrative Agent’s Office by (A) 12:00 Noon on the date specified in
the applicable Notice of Borrowing in the case of any Japanese/Multicurrency
Revolving Loan denominated in Dollars and (B) the Applicable Time specified by
the Administrative Agent in the case of any Japanese/Multicurrency Revolving
Loan denominated in a Foreign Currency.  With respect to any Foreign Currency
Participant, the Foreign Currency Fronting Bank will make such Foreign Currency
Participant’s Revolving Commitment Percentage of each applicable Foreign
Currency Loan on behalf of such Foreign Currency Participant for the account of
the applicable Borrower, in the applicable Foreign Currency (each such Foreign
Currency Loan a “Fronted Foreign Currency Loan”).  Such borrowing will then be
made available promptly, but no later than 3:00 p.m. on the date specified in
the applicable Notice of Borrowing to the applicable Borrower by the
Administrative Agent by crediting the account of the applicable Borrower on the
books of the Administrative Agent’s Office with the aggregate of the amounts
made available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.

 

(c)                                  Repayment.  The principal amount of all
Japanese/Multicurrency Revolving Loans shall be due and payable in full on the
Maturity Date, unless accelerated sooner pursuant to Section 7.2.

 

(d)                                 Interest.  Subject to the provisions of
Section 2.10, Japanese/Multicurrency Revolving Loans shall bear interest as
follows:

 

(i)                                     Alternate Base Rate Loans.  During such
periods as Japanese/Multicurrency Revolving Loans shall be comprised of
Alternate Base Rate Loans, each such Alternate Base Rate Loan shall bear
interest at a per annum rate equal to the sum of the Alternate Base Rate plus
the Applicable Percentage; and

 

(ii)                                  LIBOR Rate Loans.  During such periods as
Japanese/Multicurrency Revolving Loans shall be comprised of LIBOR Rate Loans,
each such LIBOR Rate Loan shall bear interest at a per annum rate equal to the
sum of the LIBOR Rate plus the Applicable Percentage.

 

Interest on Japanese/Multicurrency Revolving Loans shall be payable in arrears
on each Interest Payment Date.

 

(e)                                  Japanese/Multicurrency Revolving Notes. 
Each Japanese/Multicurrency Revolving Lender’s Japanese/Multicurrency Revolving
Committed Amount shall be evidenced by a duly executed promissory note of each
of the Company and the Japanese Borrower to such Japanese/Multicurrency
Revolving Lender in substantially the form of Schedule 2.4(e).

 

33

--------------------------------------------------------------------------------


 

(f)                                    Participations of Foreign Currency
Loans.  At the time that the Foreign Currency Fronting Bank makes a Fronted
Foreign Currency Loan under the Japanese/Multicurrency Revolving Commitment,
each Foreign Currency Participant thereof shall be deemed, without any further
action by any Person, to have purchased from the Foreign Currency Fronting Bank
an unfunded participation, without recourse to or warranty of the Foreign
Currency Fronting Bank, in such Fronted Foreign Currency Loan in an amount equal
to such Foreign Currency Participant’s Japanese/Multicurrency Revolving
Commitment Percentage of such Loan and shall be obligated to fund such
participation at the time and in the manner provided below.  In the event that
the applicable Borrower shall fail to timely repay any Foreign Currency Loan
under the Japanese/Multicurrency Revolving Commitment, and in any event upon (i)
the request of the Foreign Currency Fronting Bank and (ii) the occurrence and
during the continuance of a Default or an Event of Default, each applicable
Foreign Currency Participant shall fund its participation in such Loan
(regardless of whether the conditions precedent thereto set forth in Section 4.2
are then satisfied, whether or not the Company or a Foreign Borrower has then
submitted a Notice of Borrowing and whether or not the Commitments are then in
effect, any Event of Default exists or all the Loans have been accelerated) by
paying to the Foreign Currency Fronting Bank, at the address provided in
Section 9.2 or at such other address as the Foreign Currency Fronting Bank may
designate, the Dollar Amount (as determined as of the date such participation is
to be funded) its participation of such Foreign Currency Loan.  Upon the funding
of its Japanese/Multicurrency Revolving Commitment Percentage of such Foreign
Currency Loan, a Foreign Currency Participant shall have a
Japanese/Multicurrency Revolving Loan denoted in Dollars equal to the Dollar
Amount funded.  If such amount is not in fact made available to the Foreign
Currency Fronting Bank by any Foreign Currency Participant, the Foreign Currency
Fronting Bank shall be entitled to recover such amount on demand from such
Foreign Currency Participant, together with accrued interest thereon for each
day from the date of demand thereof, at the Federal Funds Rate if paid within
two Business Days of the date of demand thereof, and thereafter at a rate equal
to the Alternate Base Rate.  If such Foreign Currency Participant does not pay
such amount forthwith upon the Foreign Currency Fronting Bank’s demand therefor,
and until such time as such Foreign Currency Participant makes the required
payment, the Foreign Currency Fronting Bank shall be deemed to continue to have
outstanding Foreign Currency Loans in the amount of such unpaid participation
obligation for all purposes of the Credit Documents other than those provisions
requiring the other applicable Foreign Currency Participants to purchase a
participation therein.  From the date on which the Foreign Currency Fronting
Bank makes any Fronted Foreign Currency Loan on behalf of any Foreign Currency
Participant until the date on which such Foreign Currency Participant funds its
Japanese/Multicurrency Revolving Commitment Percentage of any such Foreign
Currency Loans to the Foreign Currency Fronting Bank in the manner set forth
above, the interest payable on such Foreign Currency Loan as set forth in
Section 2.4(d) shall be allocated among the Foreign Currency Fronting Bank and
each applicable Foreign Currency Participant such that each applicable Foreign
Currency Participant shall receive in Dollars, the Dollar Amount of the
Applicable Percentage on such Foreign Currency Loan and the Foreign Currency
Fronting Bank shall receive the remainder of the interest paid by the Company
pursuant to Section 2.4(d).

 

34

--------------------------------------------------------------------------------


 


SECTION 2.5                                   SWISS/MULTICURRENCY REVOLVING
LOANS.

 

(a)                                  Swiss/Multicurrency Revolving Commitment. 
During the Commitment Period, subject to the terms and conditions hereof, each
Swiss/Multicurrency Revolving Lender severally agrees to make revolving credit
loans (i) in Dollars and in Foreign Currencies to the Company and (ii) in Swiss
Francs and in Dollars to the Swiss Borrower from time to time in an aggregate
principal Dollar Amount of up to ONE HUNDRED MILLION DOLLARS ($100,000,000) (as
such aggregate maximum amount may be reduced from time to time as provided in
Section 2.7, the “Aggregate Swiss/Multicurrency Revolving Committed Amount”) for
the purposes hereinafter set forth; provided, however, that (i) the aggregate
Dollar Amount of revolving credit loans made to the Company and the Swiss
Borrower in all Foreign Currencies shall not at any time exceed $100,000,000,
(ii) with regard to each Swiss/Multicurrency Revolving Lender individually, the
aggregate principal Dollar Amount (determined as of the most recent Revaluation
Date) of such Swiss/Multicurrency Revolving Lender’s Swiss/Multicurrency
Revolving Commitment Percentage of outstanding Swiss/Multicurrency Revolving
Loans (including, without limitation, Fronted Foreign Currency Loans) shall not
exceed such Swiss/Multicurrency Revolving Lender’s Swiss/Multicurrency Revolving
Committed Amount and (iii) with regard to the Swiss/Multicurrency Revolving
Lenders collectively, the aggregate principal Dollar Amount (determined as of
the most recent Revaluation Date) of the outstanding Swiss/Multicurrency
Revolving Loans shall not exceed the Aggregate Swiss/Multicurrency Revolving
Committed Amount.  Swiss/Multicurrency Revolving Loans may consist of Alternate
Base Rate Loans or LIBOR Rate Loans, or a combination thereof, as the applicable
Borrower may request, and may be repaid and reborrowed in accordance with the
provisions hereof; provided, however, (A) Swiss/Multicurrency Revolving Loans
denominated in Foreign Currencies shall consist solely of LIBOR Rate Loans and
(B) Swiss/Multicurrency Revolving Loans made on the Closing Date or on any of
the three Business Days following the Closing Date may only consist of Alternate
Base Rate Loans unless the applicable Borrower executes a funding indemnity
letter in form and substance satisfactory to the Administrative Agent.  LIBOR
Rate Loans shall be made by each Lender at its LIBOR Lending Office and
Alternate Base Rate Loans at its Domestic Lending Office.

 

(b)                                 Swiss/Multicurrency Revolving Loan
Borrowings.

 

(i)                                     Notice of Borrowing.  The Company or the
Swiss Borrower may request a Swiss/Multicurrency Revolving Loan borrowing by
written notice (or telephone notice promptly confirmed in writing which
confirmation may be by fax) to the Administrative Agent not later than
12:00 Noon (Charlotte, North Carolina time) on the Business Day prior to the
date of requested borrowing in the case of Alternate Base Rate Loans denominated
in Dollars, on the third Business Day prior to the date of the requested
borrowing in the case of LIBOR Rate Loans denominated in Dollars, and on the
fourth Business Day prior to the date of the requested borrowing in the case of
all LIBOR Rate Loans denominated in Foreign Currencies.  Each such request for
borrowing shall be irrevocable and shall specify (A) the applicable Borrower,
(B) that a Swiss/Multicurrency Revolving Loan is requested, (C) the date of the
requested borrowing (which shall be a Business Day), (D) the currency and the
aggregate principal amount to be borrowed and

 

35

--------------------------------------------------------------------------------


 

(E) whether the borrowing shall be comprised of Alternate Base Rate Loans, LIBOR
Rate Loans or a combination thereof, and if LIBOR Rate Loans are requested, the
Interest Period(s) and currency therefor.  A form of Notice of Borrowing (a
“Notice of Borrowing”) is attached as Schedule 2.1(b)(i).  If the applicable
Borrower shall fail to specify in any such Notice of Borrowing (I) an applicable
Interest Period in the case of a LIBOR Rate Loan, then such notice shall be
deemed to be a request for an Interest Period of one month, (II) the type of
Swiss/Multicurrency Revolving Loan requested, then such notice shall be deemed
to be a request for an Alternate Base Rate Loan hereunder (unless such notice
indicates that the requested borrowing is to be made in a Foreign Currency, in
which case, such notice shall be deemed to be a request for a LIBOR Rate Loan
hereunder), or (III) the currency of the Swiss/Multicurrency Revolving Loan
requested, (x) if such request is made by the Company, then such notice shall be
deemed to be a request for a Swiss/Multicurrency Revolving Loan denominated in
Dollars and (y) if such request is made by the Swiss Borrower, then such notice
shall be deemed to be a request for a Swiss/Multicurrency Revolving Loan
denominated in Swiss Francs.  The Administrative Agent shall give notice to each
Swiss/Multicurrency Revolving Lender promptly upon receipt of each Notice of
Borrowing, the contents thereof and each such Swiss/Multicurrency Revolving
Lender’s share thereof.

 

(ii)                                  Minimum Amounts.  Each Swiss/Multicurrency
Revolving Loan which is an Alternate Base Rate Loan shall be in a minimum
aggregate Dollar Amount of $1,000,000 and in integral multiples of $500,000 in
excess thereof (or the remaining amount of the Aggregate Swiss/Multicurrency
Revolving Committed Amount, if less).  Each Swiss/Multicurrency Revolving Loan
which is a LIBOR Rate Loan shall be in a minimum aggregate Dollar Amount of
$1,000,000 and in integral multiples of $500,000 in excess thereof (or the
remaining amount of the Aggregate Swiss/Multicurrency Revolving Committed
Amount, if less).

 

(iii)                               Advances.  Each Swiss/Multicurrency
Revolving Lender (or in the case of any Foreign Currency Participant, the
Foreign Currency Fronting Bank, on such Foreign Currency Participant’s behalf as
set forth below) will make its Swiss/Multicurrency Revolving Commitment
Percentage of each Swiss/Multicurrency Revolving Loan borrowing available to the
Administrative Agent, for the account of the applicable Borrower, in Dollars or
the applicable Foreign Currency and in funds immediately available to the
Administrative Agent, at the Administrative Agent’s Office by (A) 12:00 Noon on
the date specified in the applicable Notice of Borrowing in the case of any
Swiss/Multicurrency Revolving Loan denominated in Dollars and (B) the Applicable
Time specified by the Administrative Agent in the case of any
Swiss/Multicurrency Revolving Loan denominated in a Foreign Currency.  With
respect to any Foreign Currency Participant, the Foreign Currency Fronting Bank
will make such Foreign Currency Participant’s Revolving Commitment Percentage of
each applicable Foreign Currency Loan on behalf of such Foreign Currency
Participant for the account of the applicable Borrower, in the applicable
Foreign Currency (each such Foreign Currency Loan a “Fronted Foreign Currency
Loan”).  Such borrowing will then be made available promptly, but no later than
3:00 p.m. on the date specified in the applicable Notice of Borrowing to the
applicable Borrower by the Administrative Agent by crediting the

 

36

--------------------------------------------------------------------------------


 

account of the applicable Borrower on the books of the Administrative Agent’s
Office with the aggregate of the amounts made available to the Administrative
Agent by the Swiss/Multicurrency Revolving Lenders and in like funds as received
by the Administrative Agent.

 

(c)                                  Repayment.  The principal amount of all
Swiss/Multicurrency Revolving Loans shall be due and payable in full on the
Maturity Date, unless accelerated sooner pursuant to Section 7.2.

 

(d)                                 Interest.  Subject to the provisions of
Section 2.10, Swiss/Multicurrency Revolving Loans shall bear interest as
follows:

 

(i)                                     Alternate Base Rate Loans.  During such
periods as Swiss/Multicurrency Revolving Loans shall be comprised of Alternate
Base Rate Loans, each such Alternate Base Rate Loan shall bear interest at a per
annum rate equal to the sum of the Alternate Base Rate plus the Applicable
Percentage; and

 

(ii)                                  LIBOR Rate Loans.  During such periods as
Swiss/Multicurrency Revolving Loans shall be comprised of LIBOR Rate Loans, each
such LIBOR Rate Loan shall bear interest at a per annum rate equal to the sum of
the LIBOR Rate plus the Applicable Percentage.

 

Interest on Swiss/Multicurrency Revolving Loans shall be payable in arrears on
each Interest Payment Date.

 

All payments under this Credit Agreement by the Swiss Borrower, including, but
not limited to, interest as determined in accordance with this Section 2.5(d),
are minimum payments net of any Swiss withholding tax. The parties do not expect
any Swiss withholding tax to arise in connection with this Credit Agreement;
however, if the Swiss Borrower is required under Swiss law to pay Swiss
withholding tax from any amount payable or paid by the Swiss Borrower (including
interest), then (without prejudice to the obligations in Section 2.21 (a)) (a)
the Swiss Borrower shall increase such interest payment by paying such
additional amounts as may be necessary to ensure that the net amount received by
the relevant Lender after deducting the amount of such Swiss withholding tax is
equal to the full amount which the relevant Lender would have received had
payments not been subject to such Swiss withholding tax, (b) the withholding tax
shall be calculated on the increased interest rate, and (c) the Swiss Borrower
shall provide the documents and information required for the purposes of
applying for any refund of Swiss withholding tax.

 

(e)                                  Swiss/Multicurrency Revolving Notes.  Each
Swiss/Multicurrency Revolving Lender’s Swiss/Multicurrency Revolving Committed
Amount shall be evidenced by a duly executed promissory note of each of the
Company and the Swiss Borrower to such Swiss/Multicurrency Revolving Lender in
substantially the form of Schedule 2.5(e).

 

(f)                                    Participations of Foreign Currency
Loans.  At the time that the Foreign Currency Fronting Bank makes a Fronted
Foreign Currency Loan under the Swiss/Multicurrency Revolving

 

37

--------------------------------------------------------------------------------


 

Commitment, each Foreign Currency Participant thereof shall be deemed, without
any further action by any Person, to have purchased from the Foreign Currency
Fronting Bank an unfunded participation, without recourse to or warranty of the
Foreign Currency Fronting Bank, in such Fronted Foreign Currency Loan in an
amount equal to such Foreign Currency Participant’s Swiss/Multicurrency
Revolving Commitment Percentage of such Loan and shall be obligated to fund such
participation at the time and in the manner provided below.  In the event that
the applicable Borrower shall fail to timely repay any Foreign Currency Loan
under the Swiss/Multicurrency Revolving Commitment, and in any event upon (i)
the request of the Foreign Currency Fronting Bank and (ii) the occurrence and
during the continuance of a Default or an Event of Default, each applicable
Foreign Currency Participant shall fund its participation in such Loan
(regardless of whether the conditions precedent thereto set forth in Section 4.2
are then satisfied, whether or not the Company or a Foreign Borrower has then
submitted a Notice of Borrowing and whether or not the Commitments are then in
effect, any Event of Default exists or all the Loans have been accelerated) by
paying to the Foreign Currency Fronting Bank, at the address provided in
Section 9.2 or at such other address as the Foreign Currency Fronting Bank may
designate, the Dollar Amount (as determined as of the date such participation is
to be funded) its participation of such Foreign Currency Loan.  Upon the funding
of its Swiss/Multicurrency Revolving Commitment Percentage of such Foreign
Currency Loan, a Foreign Currency Participant shall have a Swiss/Multicurrency
Revolving Loan denoted in Dollars equal to the U.S. Dollar amount funded.  If
such amount is not in fact made available to the Foreign Currency Fronting Bank
by any Foreign Currency Participant, the Foreign Currency Fronting Bank shall be
entitled to recover such amount on demand from such Foreign Currency
Participant, together with accrued interest thereon for each day from the date
of demand thereof, at the Federal Funds Rate if paid within two Business Days of
the date of demand thereof, and thereafter at a rate equal to the Base Rate.  If
such Foreign Currency Participant does not pay such amount forthwith upon the
Foreign Currency Fronting Bank’s demand therefor, and until such time as such
Foreign Currency Participant makes the required payment, the Foreign Currency
Fronting Bank shall be deemed to continue to have outstanding Foreign Currency
Loans in the amount of such unpaid participation obligation for all purposes of
the Credit Documents other than those provisions requiring the other applicable
Foreign Currency Participants to purchase a participation therein.  From the
date on which the Foreign Currency Fronting Bank makes any Fronted Foreign
Currency Loan on behalf of any Foreign Currency Participant until the date on
which such Foreign Currency Participant funds its Swiss/Multicurrency Revolving
Commitment Percentage of any such Foreign Currency Loans to the Foreign Currency
Fronting Bank in the manner set forth above, the interest payable on such
Foreign Currency Loan as set forth in Section 2.5(d) shall be allocated among
the Foreign Currency Fronting Bank and each applicable Foreign Currency
Participant such that each applicable Foreign Currency Participant shall receive
in Dollars, the Dollar Amount of the Applicable Percentage on such Foreign
Currency Loan and the Foreign Currency Fronting Bank shall receive the remainder
of the interest paid by the Company pursuant to Section 2.5(d).

 


SECTION 2.6                                   FEES.

 

(a)                                  Commitment Fees.

 

(i) In consideration of the U.S. Revolving Commitment, the Company agrees to pay
to the Administrative Agent for the ratable benefit of the U.S. Revolving
Lenders a

 

38

--------------------------------------------------------------------------------


 

commitment fee (the “U.S. Commitment Fee”) in an amount equal to the Applicable
Percentage per annum on the average daily unused amount of the Aggregate U.S.
Revolving Committed Amount.  For purposes of computation of the U.S. Commitment
Fee, LOC Obligations shall be considered usage of the Aggregate U.S. Revolving
Committed Amount but Swingline Loans shall not be considered usage of the
Aggregate U.S. Revolving Committed Amount;

 

(ii)                                  In consideration of the
Japanese/Multicurrency Revolving Commitment, the Company and the Japanese
Borrower jointly and severally agree to pay to the Administrative Agent for the
ratable benefit of the Japanese/Multicurrency Revolving Lenders a commitment fee
(the “Japanese/Multicurrency Commitment Fee”) in an amount equal to the
Applicable Percentage per annum on the average daily unused amount of the
Aggregate Japanese/Multicurrency Revolving Committed Amount; and

 

(iii)                               In consideration of the Swiss/Multicurrency
Revolving Commitment, the Company and the Swiss Borrower jointly and severally
agree to pay to the Administrative Agent for the ratable benefit of the
Swiss/Multicurrency Lenders a commitment fee (the “Swiss/Multicurrency
Commitment Fee”) in an amount equal to the Applicable Percentage per annum on
the average daily unused amount of the Aggregate Swiss /Multicurrency Revolving
Committed Amount.

 

Each of the U.S. Commitment Fee, the Japanese/Multicurrency Commitment Fee and
the Swiss/Multicurrency Commitment Fee shall be payable quarterly in arrears on
the last Business Day of each calendar quarter.

 

(b)                                 Letter of Credit Fees.  In consideration of
the LOC Commitments, the Company agrees to pay to the Issuing Lender for account
of the U.S. Revolving Lenders a fee (the “Letter of Credit Fee”) equal to the
Applicable Percentage per annum on the average daily maximum amount available to
be drawn under each such Letter of Credit from the date of issuance to the date
of expiration.  In addition to such Letter of Credit Fee, the Issuing Lender may
charge, and retain for its own account without sharing by the other Lenders, an
additional facing fee (the “Letter of Credit Facing Fee”) of one-eighth of one
percent (.125%) per annum on the average daily maximum amount available to be
drawn under each such Letter of Credit issued by it.  The Issuing Lender shall
promptly pay over to the Administrative Agent for the ratable benefit of the
U.S. Revolving Lenders (including the Issuing Lender) the Letter of Credit Fee. 
The Letter of Credit Fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter.

 

(c)                                  Issuing Lender Fees.  In addition to the
Letter of Credit Fees payable pursuant to subsection (b) hereof, the Company
shall pay to the Issuing Lender for its own account without sharing by the other
Lenders the reasonable and customary charges from time to time of the Issuing
Lender with respect to the amendment, transfer, administration, cancellation and
conversion of, and drawings under, such Letters of Credit (collectively, the
“Issuing Lender Fees”).

 

(d)                                 Administrative Fee.  The Company agrees to
pay to the Administrative Agent the annual administrative fee as described in
the Fee Letter.

 

39

--------------------------------------------------------------------------------


 


SECTION 2.7                                   COMMITMENT REDUCTIONS.

 

(a)                                  Voluntary Reductions.  The Company shall
have the right to terminate or permanently reduce the unused portion of the
Aggregate U.S. Revolving Committed Amount, the Aggregate Japanese/Multicurrency
Revolving Committed Amount and/or the Aggregate Swiss/Multicurrency Revolving
Committed Amount at any time or from time to time upon not less than five
Business Days’ prior notice to the Administrative Agent (which shall notify the
Lenders thereof as soon as practicable) of each such termination or reduction,
which notice shall specify the effective date thereof and the amount of any such
reduction, which shall be in a minimum Dollar Amount of $5,000,000 or a whole
multiple of $1,000,000 (or the remaining amount of the Commitment, if less) in
excess thereof and shall be irrevocable and effective upon receipt by the
Administrative Agent, provided that no such reduction or termination of (i) the
Aggregate U.S. Revolving Committed Amount shall be permitted if after giving
effect thereto, and to any prepayments of the Loans made on the effective date
thereof, the sum of the Dollar Amount of the outstanding U.S. Revolving Loans
plus outstanding Swingline Loans plus LOC Obligations would exceed the Aggregate
U.S. Revolving Committed Amount, (ii) the Aggregate Japanese/Multicurrency
Revolving Committed Amount shall be permitted if after giving effect thereto,
and to the prepayments of the Loans made on the effective date thereof, the sum
of the Dollar Amount of the outstanding Japanese/Multicurrency Revolving Loans
would exceed the Aggregate Japanese/Multicurrency Revolving Committed Amount and
(iii) the Aggregate Swiss/Multicurrency Revolving Committed Amount shall be
permitted if after giving effect thereto, and to any prepayments of the Loans
made on the effective date thereof, the sum of the Dollar Amount of outstanding
Swiss/Multicurrency Revolving Loans would exceed the Aggregate
Swiss/Multicurrency Revolving Committed Amount.

 

(b)                                 Maturity Date.  The Commitments shall
automatically terminate on the Maturity Date.


 


SECTION 2.8                                   PREPAYMENTS.

 

(a)                                  Optional Prepayments.  The Borrowers shall
have the right to prepay Loans in whole or in part from time to time; provided,
however, that each partial prepayment of a Revolving Loan shall be in a minimum
aggregate principal Dollar Amount of $1,000,000 and integral multiples of
$250,000 in excess thereof, and each partial prepayment of a Swingline Loan
shall be in a minimum principal amount of $100,000 and integral multiples of
$100,000 in excess thereof.  The applicable Borrower shall give three Business
Days’ irrevocable notice in the case of LIBOR Rate Loans and same-day
irrevocable notice on any Business Day in the case of Alternate Base Rate Loans,
to the Administrative Agent (which shall notify the Lenders thereof as soon as
practicable).  Prepayments shall be applied first to Alternate Base Rate Loans
and then to LIBOR Rate Loans in direct order of Interest Period maturities.  All
prepayments under this Section 2.8(a) shall be subject to Section 2.20, but
otherwise without premium or penalty.  Interest on the principal amount prepaid
shall be payable on the next occurring Interest Payment Date that would have
occurred had such loan not been prepaid or, at the request of the Administrative
Agent, interest on the principal amount prepaid shall be payable on any date
that a prepayment is made hereunder through the date of prepayment.  Amounts
prepaid on the

 

40

--------------------------------------------------------------------------------


 

Revolving Loans and the Swingline Loans may be reborrowed in accordance with the
terms hereof.

 

(b)                                 Mandatory Prepayments.  If at any time after
the Closing Date, the aggregate principal Dollar Amount (determined as of the
most recent Revaluation Date) of (i) the outstanding U.S. Revolving Loans plus
outstanding Swingline Loans plus LOC Obligations shall exceed the Aggregate U.S.
Revolving Committed Amount, (ii) the sum of the outstanding
Japanese/Multicurrency Revolving Loans shall exceed 105% of the Aggregate
Japanese/Multicurrency Revolving Committed Amount or (iii) the sum of the
outstanding Swiss/Multicurrency Revolving Loans shall exceed 105% of the
Aggregate Swiss/Multicurrency Revolving Committed Amount, the applicable
Borrowers immediately shall prepay the Loans and cash collateralize the LOC
Obligations, as applicable, in an amount sufficient to eliminate such excess.

 

Such prepayment shall be applied, to the respective Revolving Loans and then
(after all Revolving Loans have been repaid) to a cash collateral account in
respect of LOC Obligations.  Within the parameters of the applications set forth
above, prepayments shall be applied first to Alternate Base Rate Loans and then
to LIBOR Rate Loans in direct order of Interest Period maturities.  All
prepayments under this Section 2.8(b) shall be subject to Section 2.20 and be
accompanied by interest on the principal amount prepaid through the date of
prepayment.

 

(c)                                  Hedging Obligations Unaffected.  Any
repayment or prepayment made pursuant to this Section 2.8 shall not affect the
Borrowers’ obligation to continue to make payments under any Hedging Agreement,
which shall remain in full force and effect notwithstanding such repayment or
prepayment, subject to the terms of such Hedging Agreement.

 


SECTION 2.9                                   MINIMUM PRINCIPAL AMOUNT OF
TRANCHES.

 

All borrowings, payments and prepayments in respect of Revolving Loans shall be
in such amounts and be made pursuant to such elections so that after giving
effect thereto the aggregate principal Dollar Amount (determined as of the most
recent Revaluation Date) of the Revolving Loans comprising any Tranche shall be
(a) with respect to Alternate Base Rate Loans, $1,000,000 or a whole multiple of
$500,000 in excess thereof, and (ii) with respect to LIBOR Rate Loans,
$1,000,000 or a whole multiple of $500,000 in excess thereof.

 

No more than fifteen (15) LIBOR Rate Loans may be in effect at any time.  For
purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date and have the same duration, although borrowings, extensions and conversions
may, in accordance with the provisions hereof, be combined at the end of
existing Interest Periods to constitute a new LIBOR Rate Loan with a single
Interest Period.

 


SECTION 2.10                            DEFAULT RATE.

 

Upon the occurrence, and during the continuance, of an Event of Default, at the
discretion of the Required Lenders, the principal of and, to the extent
permitted by law, interest on the Loans and

 

41

--------------------------------------------------------------------------------


 

any other amounts owing hereunder or under the other Credit Documents shall bear
interest, payable on demand, at a per annum rate 2% greater than the rate which
would otherwise be applicable (or if no rate is applicable, whether in respect
of interest, fees or other amounts, then the Alternate Base Rate plus the
Applicable Percentage plus 2%).

 


SECTION 2.11                            CONVERSION OPTIONS.

 

(a)                                  The Borrowers may, in the case of Revolving
Loans, elect from time to time to convert Alternate Base Rate Loans to LIBOR
Rate Loans, by giving the Administrative Agent at least three Business Days’
prior irrevocable written notice of such election.  A form of Notice of
Conversion/Extension is attached as Schedule 2.11.  If the date upon which an
Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan is not a
Business Day, then such conversion shall be made on the next succeeding Business
Day and during the period from such last day of an Interest Period to such
succeeding Business Day such Loan shall bear interest as if it were an Alternate
Base Rate Loan.  All or any part of outstanding Alternate Base Rate Loans may be
converted as provided herein, provided that (i) no Loan may be converted into a
LIBOR Rate Loan when any Default or Event of Default has occurred and is
continuing and (ii) partial conversions shall be in an aggregate principal
Dollar Amount of $1,000,000 or a whole multiple of $500,000 in excess thereof.

 

(b)                                 Any LIBOR Rate Loans may be continued as
such upon the expiration of an Interest Period with respect thereto by
compliance by the applicable Borrower with the notice provisions contained in
Section 2.11(a); provided, that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, in which case
such Loan shall be automatically converted to an Alternate Base Rate Loan at the
end of the applicable Interest Period with respect thereto.  If the applicable
Borrower shall fail to give timely notice of an election to continue a LIBOR
Rate Loan, or the continuation of LIBOR Rate Loans is not permitted hereunder,
such LIBOR Rate Loans shall be automatically converted to Alternate Base Rate
Loans at the end of the applicable Interest Period with respect thereto.

 

(c)                                  Unless otherwise agreed to by the Required
Lenders, upon the occurrence and during the continuance of any Default or Event
of Default, all Foreign Currency Loans then outstanding shall be redenominated
into Dollars (based on the Dollar Amount of such Foreign Currency Loans on the
date of redenomination) on the last day of the then current Interest Periods of
such Foreign Currency Loans; provided that in each case the Company shall be
liable for any currency exchange loss related to such payments and shall
promptly pay to each Lender upon receipt of notice thereof by the Company from
such Lender the amount of any such loss incurred by such Lender.

 


SECTION 2.12                            COMPUTATION OF INTEREST AND FEES.

 

(a)                                  Interest payable hereunder with respect to
Alternate Base Rate Loans and Foreign Currency Loans denominated in Pounds
Sterling shall be calculated on the basis of a year of 365 days (or 366 days, as
applicable) for the actual days elapsed.  All other fees, interest and all other
amounts payable hereunder shall be calculated on the basis of a 360 day year for
the actual days elapsed.  The Administrative Agent shall as soon as practicable
notify the Borrowers and

 

42

--------------------------------------------------------------------------------


 

the Lenders of each determination of a LIBOR Rate on the Business Day of the
determination thereof.  Any change in the interest rate on a Loan resulting from
a change in the Alternate Base Rate shall become effective as of the opening of
business on the day on which such change in the Alternate Base Rate shall become
effective.  The Administrative Agent shall as soon as practicable notify the
Borrowers and the Lenders of the effective date and the amount of each such
change.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Credit Agreement
shall be conclusive and binding on the Borrowers and the Lenders in the absence
of manifest error.  The Administrative Agent shall, at the request of the
Company or any Lender, deliver to the Company or such Lender a statement showing
the computations used by the Administrative Agent in determining any interest
rate.

 


SECTION 2.13                            COMPUTATIONS, PRO RATA TREATMENT AND
PAYMENTS.

 

(a)                                  Each payment on account of an amount due
from a Borrower hereunder or under any other Credit Document shall be made by
such Borrower to the Administrative Agent for the pro rata account of the
Lenders entitled to receive such payment as provided herein in the currency in
which such amount is denominated and in such funds as are customary at the place
and time of payment for the settlement of international payments in such
currency.  Without limiting the terms of the preceding sentence, accrued
interest on any Loans denominated in a Foreign Currency shall be payable in the
same Foreign Currency as such Loan.  Upon request, the Administrative Agent will
give the Borrowers a statement showing the computation used in calculating such
amount, which statement shall be conclusive in the absence of manifest error. 
The obligation of the Borrowers to make each payment on account of such amount
in the currency in which such amount is denominated shall not be discharged or
satisfied by any tender, or any recovery pursuant to any judgment, which is
expressed in or converted into any other currency, except to the extent such
tender or recovery shall result in the actual receipt by the Administrative
Agent of the full amount in the appropriate currency payable hereunder.  The
Borrowers agree that their obligation to make each payment on account of such
amount in the currency in which such amount is denominated shall be enforceable
as an additional or alternative claim for recovery in such currency of the
amount (if any) by which such actual receipt shall fall short of the full amount
of such currency payable hereunder, and shall not be affected by judgment being
obtained for such amount.

 

(b)                                 Each borrowing of Revolving Loans and any
reduction of the Commitments shall be made pro rata according to the respective
Commitment Percentages of the applicable Lenders.  Each payment under this
Credit Agreement or any Note shall be applied, first, to any fees then due and
owing by the Borrowers pursuant to Section 2.6, second, to interest then due and
owing in respect of the Notes of the Borrowers and, third, to principal then due
and owing hereunder and under the Notes of the Borrowers.  Each payment on
account of any fees pursuant to Section 2.6 shall be made pro rata in accordance
with the respective amounts due and owing (except as to the Letter of Credit
Facing Fee and the Issuing Lender Fees).  Each optional prepayment of the Loans
shall be applied in accordance with Section 2.8(a) and each mandatory prepayment
of the Loans shall be applied in accordance with Section 2.8(b).  Payments made
pursuant to Section 2.16 shall be applied in accordance with such section.  All
payments

 

43

--------------------------------------------------------------------------------


 

(including prepayments) to be made by a Borrower on account of principal,
interest and fees shall be made without defense, set-off or counterclaim (except
as provided in Section 2.21(b)), shall be made to the Administrative Agent for
the account of the Lenders in immediately available funds at the Administrative
Agent’s Office and (i) in the case of Loans or other amounts denominated in
Dollars, shall be made in Dollars not later than 12:00 Noon on the date when due
and (ii) in the case of Loans or other amounts denominated in a Foreign
Currency, unless otherwise specified herein, shall be made in such Foreign
Currency not later than the Applicable Time specified by the Administrative
Agent on the date when due.  Any payment received after the foregoing deadlines
shall be deemed received on the next Business Day.  The Administrative Agent
shall distribute such payments to the Lenders entitled thereto promptly upon
receipt in like funds as received.  If any payment hereunder (other than
payments on the LIBOR Rate Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day, and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.  If any payment on a
LIBOR Rate Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.

 

(c)                                  Allocation of Payments After Exercise of
Remedies.  Notwithstanding any other provisions of this Credit Agreement to the
contrary, after the exercise of remedies by the Administrative Agent or the
Lenders pursuant to Section 7.2 (or after the Commitments shall automatically
terminate and the Loans (with accrued interest thereon) and all other amounts
under the Credit Documents (including without limitation the maximum amount of
all contingent liabilities under Letters of Credit) shall automatically become
due and payable in accordance with the terms of such Section), all amounts
collected or received by the Administrative Agent or any Lender on account of
the Borrower Obligations or any other amounts outstanding under any of the
Credit Documents shall be paid over or delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents;

 

SECOND, to the payment of any fees owed to the Administrative Agent;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Borrower Obligations owing to such Lender;

 

FOURTH, to the payment of all of the Borrower Obligations consisting of accrued
fees and interest;

 

FIFTH, to the payment of the outstanding principal amount of the Borrower
Obligations and the payment or cash collateralization of the outstanding LOC
Obligations;

 

44

--------------------------------------------------------------------------------


 

SIXTH, to all other Borrower Obligations and other obligations which shall have
become due and payable under the Credit Documents or otherwise and not repaid
pursuant to clauses ”FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bears to the aggregate then outstanding
Loans and LOC Obligations) of amounts available to be applied pursuant to
clauses ”THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent
that any amounts available for distribution pursuant to clause ”FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (A) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses ”FIFTH” and “SIXTH” above in the manner provided in this
Section 2.13(c).

 


SECTION 2.14                            NON-RECEIPT OF FUNDS BY THE
ADMINISTRATIVE AGENT.

 

(a)                                  Unless the Administrative Agent shall have
been notified in writing by a Lender prior to the date a Loan is to be made by
such Lender (which notice shall be effective upon receipt) that such Lender does
not intend to make the proceeds of such Loan available to the Administrative
Agent, the Administrative Agent may assume that such Lender has made such
proceeds available to the Administrative Agent on such date, and the
Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to the applicable Borrower a corresponding amount. 
If such corresponding amount is not in fact made available to the Administrative
Agent, the Administrative Agent shall be able to recover such corresponding
amount from such Lender.  If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent will promptly notify the applicable Borrower, and the applicable Borrower
shall immediately pay such corresponding amount to the Administrative Agent. 
The Administrative Agent shall also be entitled to recover from the Lender or
the applicable Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the applicable Borrower to the date
such corresponding amount is recovered by the Administrative Agent at a per
annum rate equal to (i) from the applicable Borrower at the applicable rate for
the applicable borrowing pursuant to the Notice of Borrowing and (ii) from a
Lender at the Federal Funds Effective Rate.

 

(b)                                 Unless the Administrative Agent shall have
been notified in writing by the applicable Borrower, prior to the date on which
any payment is due from any Borrower hereunder (which notice shall be effective
upon receipt) that such Borrower does not intend to make such payment, the
Administrative Agent may assume that such Borrower has made such

 

45

--------------------------------------------------------------------------------


 

payment when due, and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to each Lender on such
payment date an amount equal to the portion of such assumed payment to which
such Lender is entitled hereunder, and if such Borrower has not in fact made
such payment to the Administrative Agent, such Lender shall, on demand, repay to
the Administrative Agent the amount made available to such Lender.  If such
amount is repaid to the Administrative Agent on a date after the date such
amount was made available to such Lender, such Lender shall pay to the
Administrative Agent on demand interest on such amount in respect of each day
from the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is recovered by the Administrative Agent at a per
annum rate equal to the Federal Funds Effective Rate.

 

(c)                                  A certificate of the Administrative Agent
submitted to any Borrower or any Lender with respect to any amount owing under
this Section 2.14 shall be conclusive in the absence of manifest error.

 


SECTION 2.15                            INABILITY TO DETERMINE INTEREST RATE.

 

Notwithstanding any other provision of this Credit Agreement, if (i) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, or (ii) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that a Borrower has requested
be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to such Borrower, and the Lenders at least
two Business Days prior to the first day of such Interest Period.  If such
notice is given (a) any Foreign Currency Loans requested to be made on the first
day of such Interest Period shall be made, at the sole option of the applicable
Borrower, in Dollars as Alternate Base Rate Loans or such request shall be
cancelled, (b) any affected LIBOR Rate Loans requested to be made on the first
day of such Interest Period shall be made, at the sole option of the applicable
Borrower, in Dollars as Alternate Base Rate Loans and (c) any affected Loans
that on the first day of such Interest Period were to have been converted to or
continued as LIBOR Rate Loans shall be converted to or continued, at the sole
option of the applicable Borrower, in Dollars as Alternate Base Rate Loans. 
Until any such notice has been withdrawn by the Administrative Agent, no further
Loans shall be made as, continued as, or converted into, LIBOR Rate Loans for
the Interest Periods so affected.

 


SECTION 2.16                            ILLEGALITY.

 

(a)                                  Notwithstanding any other provision herein,
if (i) the adoption of, or any change in, any Requirement of Law or in the
interpretation or application thereof by the relevant Governmental Authority
shall make it unlawful for any Lender or its LIBOR Lending Office to make or
maintain LIBOR Rate Loans denominated in Dollars or in any Foreign Currency as
contemplated by this Credit Agreement, or (ii) there shall have occurred any
change in national or international financial, political or economic conditions
(including the imposition of or any

 

46

--------------------------------------------------------------------------------


 

change in exchange controls) or currency exchange rates which would make it
unlawful or impossible for any Lender to make Loans denominated in any Foreign
Currency to the applicable Borrower, as contemplated by this Credit Agreement
(any such affected LIBOR Rate Loans or Foreign Currency Loans, the “Affected
Loans”), then such Lender, together with Lenders giving notice under
Section 2.18, 2.19 and 2.21, shall be an “Affected Lender” and by written notice
to the Borrowers and to the Administrative Agent:

 

(i)                                     may declare that Affected Loans will not
thereafter (for the duration of such unlawfulness or impossibility) be made by
such Lender hereunder, whereupon any request for an Affected Loan shall, as to
such Lender only (A) if such Affected Loan is not a Foreign Currency Loan, be
deemed a request for a Alternate Base Rate Loan (unless it should also be
illegal for the Affected Lender to provide a Base Rate Loan, in which case such
Loan shall bear interest at a commensurate rate to be agreed upon by the
Administrative Agent and the Affected Lender, and so long as no Event of Default
shall have occurred and be continuing, the Borrowers), unless such declaration
shall be subsequently withdrawn and (B) if such Affected Loan is a Foreign
Currency Loan, be deemed to have been withdrawn, unless such declaration shall
be subsequently withdrawn; and

 

(ii)                                  may require that all outstanding Affected
Loans, as the case may be, made by it be (A) if such Affected Loans are not
Foreign Currency Loans, converted to Alternate Base Rate Loans, in which event
all such Affected Loans shall be automatically converted to Alternate Base Rate
Loans as of the effective date of such notice as provided in paragraph (b) below
or (B) if such Affected Loans are Foreign Currency Loans, repaid immediately, in
which event all such Affected Loans shall be required to be repaid in full by
the Borrowers as of the effective date of such notice as provided in
paragraph (b) below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above with
respect to any Affected Loans which are not Foreign Currency Loans, all payments
and prepayments of principal which would otherwise have been applied to repay
the Affected Loans that would have been made by such Lender or the converted
Affected Loans of such Lender shall instead be applied to repay the Alternate
Base Rate Loans made by such Lender in lieu of, or resulting from the
conversion, of such Affected Loans.

 

(b)                                 For purposes of this Section 2.16, a notice
to the Borrowers by any Lender shall be effective as to each such Affected Loan,
if lawful, on the last day of the Interest Period currently applicable to such
Affected Loan; in all other cases such notice shall be effective on the date of
receipt by the Borrowers.

 


SECTION 2.17                            DEPOSITS UNAVAILABLE; IMPRACTIBILITY.

 

If any of the Borrowers has notified the Administrative Agent of its intention
to borrow a LIBOR Loan for an Interest Period and the Administrative Agent
determines (which determination shall be conclusive and binding on the
applicable Borrower) that:

 

47

--------------------------------------------------------------------------------


 

(a)                                  deposits of the necessary amount for such
Interest Period are not available to the Lenders in the London interbank market
or, by reason of circumstances affecting such market, adequate and reasonable
means do not exist for ascertaining LIBOR for such Interest Period; or

 

(b)                                 the making or funding of LIBOR Loans has
become impracticable as a result of any event occurring after the date of this
Credit Agreement which, in the opinion of the Lenders, materially and adversely
affects such Loans or the London interbank market;

 

then any notice of a LIBOR Loan previously given by the Borrowers and not yet
borrowed shall be deemed to be a notice to make an Alternate Base Rate Loan.

 


SECTION 2.18                            INCREASED COST.

 

Each of the Borrowers agree to reimburse any Lender for any increase in the cost
to such Lender of, or any reduction in the amount of any sum receivable by such
Lender from such Borrower in respect of, making or maintaining any LIBOR Rate
Loans relating to the adoption of any law, rule or regulation or any change
therein or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof.  The additional amount required to
compensate such Lender for such increased cost or reduced amount shall be
payable by the applicable Borrower to such Lender within five days of the
Borrower’s receipt of written notice from such Lender specifying such increased
cost or reduced amount and the amount required to compensate such Lender
therefor, which notice shall, in the absence of manifest error, be conclusive
and binding on the Borrowers.  In determining such additional amount, the
applicable Lender may use reasonable averaging, attribution and allocation
methods.  The agreements in this Section 2.18 shall survive the termination of
this Credit Agreement and payment of the Borrower Obligations.

 


SECTION 2.19                            INCREASED CAPITAL COSTS.

 

If any change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other Governmental Authority affects or would affect
the amount of capital required or expected to be maintained by any Lender or any
entity controlling such Lender, and such Lender determines (in its sole and
absolute discretion) that the rate of return on its or such controlling entity’s
capital as a consequence of the Loans made by such Lender or the commitment
hereunder is reduced to a level below that which the Lender or such controlling
entity could have achieved but for the occurrence of any such circumstance,
then, in any such case, upon notice from time to time by any Lender to the
Borrowers, each of the Borrowers shall immediately pay directly to such Lender
additional amounts sufficient to compensate such Lender or such controlling
entity for such reduction in rate of return.  A statement of such Lender as to
any such additional amount or amounts (including calculations thereof in
reasonable detail) shall, in the absence of manifest error, be conclusive and
binding on the Borrowers.  In determining such amount, the applicable

 

48

--------------------------------------------------------------------------------


 

Lender may use reasonable averaging, attribution and allocation methods.  The
agreements in this Section 2.19 shall survive the termination of this Credit
Agreement and payment of the Borrower Obligations.

 


SECTION 2.20                            FUNDING LOSSES.


 

Each of the Borrowers will indemnify any Lender upon demand against any loss or
expense which such Lender may sustain or incur (including, without limitation,
any loss or expense sustained or incurred in obtaining, liquidating or employing
deposits or other funds acquired to effect, fund or maintain any Loan) as a
consequence of (i) any failure of such Borrower to make any payment when due of
any amount due hereunder, (ii) any failure of such Borrower to borrow a Loan on
a date specified therefor in a notice thereof, or (iii) any payment (including
any payment upon such Lender’s acceleration of the Loans) or prepayment of any
LIBOR Loan on a date other than the last day of the Interest Period for such
Loan.

 

Notwithstanding anything to the contrary contained in this Credit Agreement, if
and to the extent that the Swiss Borrower is liable pursuant to this Agreement
for indemnification obligations other than indemnification obligations in
relation to its own borrowings or costs, fees and expenses related thereto, such
indemnification obligations shall in the aggregate be limited to the extent and
maximum amount of the Swiss Borrower’s profits and reserves available for
distribution as a dividend at the time or times payment is requested hereunder
(i.e., balance sheet profits and any reserves made for this purpose, in each
case in accordance with the relevant provisions of the Swiss Code of
Obligations), as evidenced by an audited (interim) balance sheet less Swiss
withholding tax (if and to the extent required by applicable law in force at the
relevant time, at the rate of currently 35%, without an obligation to gross-up)
unless the payment of the Swiss withholding tax is not required to be paid by
the Swiss Borrower.


 


SECTION 2.21                            TAXES.

 

(a)                                  All payments made by the Borrowers
hereunder or under any Note shall be, except as provided in Section 2.21(b),
made free and clear of, and without deduction or withholding for, any and all
present or future taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any Governmental
Authority or by any political subdivision or taxing authority thereof or therein
with respect to such payments (but excluding any tax imposed on or measured by
the net income or profits or any franchise or other tax in lieu thereof
(including branch profits or similar taxes) of a Lender) and all interest,
penalties or similar liabilities with respect thereto (all such non-excluded
taxes, levies, imposts, duties, fees, assessments or other charges being
referred to collectively as “Taxes”).  If any Taxes are so levied or imposed,
the Borrowers agree to pay the full amount of such Taxes, and such additional
amounts as may be necessary so that every payment of all amounts due under this
Credit Agreement or under any Note, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein or in
such Note.  The Borrowers will furnish to the Administrative Agent as soon as
practicable after the date the payment of any Taxes is due pursuant to
applicable law certified copies (to the extent reasonably available and required
by law) of tax receipts evidencing such payment by the applicable Borrower. 
Each of the Borrowers agree to indemnify and hold harmless each Lender, and
reimburse such Lender

 

49

--------------------------------------------------------------------------------


 

upon its written request, for the amount of any Taxes so levied or imposed and
paid by such Lender.

 

(b)                                 Each Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) agrees to
deliver to the Borrowers and the Administrative Agent on or prior to the Closing
Date, or in the case of a Lender that is an assignee or transferee of an
interest under this Credit Agreement pursuant to Section 9.5(g) (unless the
respective Lender was already a Lender hereunder immediately prior to such
assignment or transfer), on the date of such assignment or transfer to such
Lender two accurate and complete original signed copies of Internal Revenue
Service Form W-8BEN or W-8ECI (or any successor forms prescribed by the Internal
Revenue Service) certifying such Lender’s entitlement to a complete exemption
from United States withholding tax with respect to payments to be made under
this Credit Agreement and under any Note.  Each other Lender shall provide
Borrowers with two accurate and complete original signed copies of Internal
Revenue Form W-9 or any successor form prescribed by the Internal Revenue
Service.  In addition, each Lender agrees that it will deliver upon any
Borrower’s request updated versions of the foregoing, as applicable, whenever
the previous certification has become obsolete or inaccurate in any material
respect, together with such other forms as may be required in order to confirm
or establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax with respect to payments under this
Credit Agreement and any Note.  Notwithstanding anything to the contrary
contained in Section 2.21(a), but subject to the immediately succeeding
sentence, (A) the Borrowers shall be entitled, to the extent it is required to
do so by law, to deduct or withhold Taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
fees or other amounts payable hereunder for the account of any Lender which is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. Federal income tax purposes to the extent that such Lender
has not provided to the Borrowers U.S. Internal Revenue Service Forms that
establish a complete exemption from such deduction or withholding and (B) the
Borrowers shall not be obligated pursuant to Section 2.21(a) hereof to gross-up
payments to be made to a Lender in respect of Taxes imposed by the United States
if such Lender has not provided to the Borrowers the Internal Revenue Service
Forms required to be provided to the Borrowers pursuant to this
Section 2.21(b).  Notwithstanding anything to the contrary contained in the
preceding sentence or elsewhere in this Section 2.21(b), each of the Borrowers
agree to pay additional amounts and to indemnify each Lender in the manner set
forth in Section 2.21(a) (without regard to the identity of the jurisdiction
requiring the deduction or withholding) in respect of any amounts deducted or
withheld by it as described in the immediately preceding sentence as a result of
any changes after the Closing Date in any applicable law, treaty, governmental
rule, regulation, guideline or order, or in the interpretation thereof, relating
to the deducting or withholding of Taxes.

 

Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, prior to the occurrence of a Sharing Event, each
Lender that has a Swiss/Multicurrency Revolving Commitment or a
Japanese/Multicurrency Revolving Commitment agrees promptly to deliver to the
Administrative Agent or the Company, as the Administrative Agent or the Company
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, to the extent such Lender is legally permitted to so
deliver, such other documents and

 

50

--------------------------------------------------------------------------------


 

forms required by any relevant taxing authorities under the Requirements of Law
of any other jurisdiction, duly executed and completed by such Lender, as are
required under such Requirements of Law to confirm such Lender’s entitlement to
any available exemption from, or reduction of, applicable withholding taxes in
respect of all payments to be made to such Lender outside of the U.S. by the
Borrowers pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in such other jurisdiction.  Each Lender
shall promptly (i) notify the Administrative Agent of any change in
circumstances which would modify or render invalid any such claimed exemption or
reduction, and (ii) take such steps as shall not be materially disadvantageous
to it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including there-designation of its LIBOR Lending Office) to avoid any
requirement of applicable Requirements of Law of any such jurisdiction that any
Borrower make any deduction or withholding for taxes from amounts payable to
such Lender.  Additionally, each of the Borrowers shall promptly deliver to the
Administrative Agent or any Lender, as the Administrative Agent or such Lender
shall reasonably request, on or prior to the Closing Date, and in a timely
fashion thereafter, such documents and forms required by any relevant taxing
authorities under the Requirements of Law of any jurisdiction, duly executed and
completed by such Borrower, as are required to be furnished by such Lender or
the Administrative Agent under such Requirements of Law in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Credit Documents, with respect to such
jurisdiction.

 

(c)                                  Each Lender agrees to use reasonable
efforts (including reasonable efforts to change its Domestic Lending Office or
LIBOR Lending Office, as the case may be) to avoid or to minimize any amounts
which might otherwise be payable pursuant to this Section; provided, however,
that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender in its
sole discretion to be material.  For the avoidance of doubt, each Lender lending
to IMS Japan K.K. which is not entitled to any available exemption from
applicable withholding taxes shall use commercially reasonable efforts to lend
such funds through a lending office located in Japan or the United States.

 

(d)                                 If any Borrower pays any additional amount
pursuant to this Section 2.21 with respect to a Lender, such Lender shall use
commercially reasonable efforts to obtain a refund of tax or credit against its
tax liabilities on account of such payment.  In the event that such Lender
receives such a refund or credit, such Lender shall pay to the applicable
Borrower an amount that such Lender reasonably determines is equal to the net
tax benefit obtained by such Lender as a result of such payment by the
applicable Borrower.  In the event that no refund or credit is obtained with
respect to a Borrower’s payments to such Lender pursuant to this Section 2.21,
then such Lender shall upon request provide a certification that such Lender has
not received a refund or credit for such payments.  Nothing contained in this
Section 2.21 shall require a Lender to disclose or detail the basis of its
calculation of the amount of any tax benefit or any other amount or the basis of
its determination referred to in the proviso to the first sentence of this
Section 2.21 to the Borrowers or any other party.

 

(e)                                  If any Lender entitled to additional
compensation under any of the foregoing provisions of this Section 2.21 shall
fail to designate a different Applicable Lending Office as provided in
subsection (c) of this Section 2.21 promptly after receiving notice from a
Borrower,

 

51

--------------------------------------------------------------------------------


 

then such Borrower may cause such Lender to (and, if such Borrower so demands,
such Lender shall) assign all of its rights and obligations under this Credit
Agreement or any Note to one or more other persons identified by the Borrower
and reasonably acceptable to the Administrative Agent.

 

(f)                                    To the extent that no Default or Event of
Default has occurred or is continuing, no Lender who becomes a party to this
Credit Agreement by accepting an assignment of an interest herein from another
Lender shall be entitled to receive any additional amounts pursuant to this
Section 2.21 in excess of the amounts that would have been payable to the
assignor Lender prior to such assignment.

 

(g)                                 The agreements in this Section 2.21 shall
survive the termination of this Credit Agreement and the payment of the Borrower
Obligations.  Notwithstanding the foregoing, the terms in this Section 2.21
shall only apply to a Foreign Borrower to the extent such Borrower has received
an Extension of Credit hereunder.

 


SECTION 2.22                            INDEMNIFICATION; NATURE OF ISSUING
LENDER’S DUTIES.

 

(a)                                  In addition to its other obligations under
Section 2.2, the Company hereby agrees to protect, indemnify, pay and save the
Issuing Lender harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) that the Issuing Lender may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit or
(ii) the failure of the Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority (all
such acts or omissions, herein called “Government Acts”).

 

(b)                                 As between the Company and the Issuing
Lender, the Company shall assume all risks of the acts, omissions or misuse of
any Letter of Credit by the beneficiary thereof.  The Issuing Lender shall not
be responsible:  (i) for the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) for the validity or sufficiency of any instrument transferring
or assigning or purporting to transfer or assign any Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, that may
prove to be invalid or ineffective for any reason; (iii) for failure of the
beneficiary of a Letter of Credit to comply fully with conditions required in
order to draw upon a Letter of Credit; (iv) for errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, whether or not they be in cipher; (v) for errors
in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of the Issuing Lender,
including, without limitation, any Government Acts.  None of the above shall
affect, impair, or prevent the vesting of the Issuing Lender’s rights or powers
hereunder.

 

52

--------------------------------------------------------------------------------


 

(c)                                  In furtherance and extension and not in
limitation of the specific provisions hereinabove set forth, any action taken or
omitted by the Issuing Lender, under or in connection with any Letter of Credit
or the related certificates, if taken or omitted in good faith, shall not put
such Issuing Lender under any resulting liability to the Company.  It is the
intention of the parties that this Credit Agreement shall be construed and
applied to protect and indemnify the Issuing Lender against any and all risks
involved in the issuance of the Letters of Credit, all of which risks are hereby
assumed by the Company, including, without limitation, any and all risks of the
acts or omissions, whether rightful or wrongful, of any Government Authority. 
The Issuing Lender shall not, in any way, be liable for any failure by the
Issuing Lender or anyone else to pay any drawing under any Letter of Credit as a
result of any Government Acts or any other cause beyond the control of the
Issuing Lender.

 

(d)                                 Nothing in this Section 2.22 is intended to
limit the reimbursement obligation of the Company contained in Section 2.2(d)
hereof.  The obligations of the Company under this Section 2.22 shall survive
the termination of this Credit Agreement.  No act or omissions of any current or
prior beneficiary of a Letter of Credit shall in any way affect or impair the
rights of the Issuing Lender to enforce any right, power or benefit under this
Credit Agreement.

 

(e)                                  Notwithstanding anything to the contrary
contained in this Section 2.22, the Company shall have no obligation to
indemnify the Issuing Lender in respect of any liability incurred by the Issuing
Lender arising out of the bad faith, gross negligence or willful misconduct of
the Issuing Lender (including action not taken by the Issuing Lender), as
determined by a court of competent jurisdiction.

 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Credit Agreement and to make the
Extensions of Credit herein provided for, the Borrowers hereby represent and
warrant to the Administrative Agent and to each Lender that:

 


SECTION 3.1                                   EXISTENCE.

 

Each of the Borrowers is a corporation duly formed, validly existing and in good
standing (to the extent such concept exists) under the laws of its jurisdiction
of incorporation, has all requisite power and authority, and the legal right, to
own, operate and lease its properties and to carry on the business in which it
is engaged or presently proposes to engage, and is duly qualified or licensed
under the laws of each jurisdiction where it is required to be so qualified or
licensed except where the failure to be so qualified could not, individually or
in the aggregate, reasonably be expected to cause a Material Adverse Change, and
is in compliance with all Requirements of Law except to the extent that failure
to comply therewith could not, individually or in the aggregate, reasonably be
expected to cause a Material Adverse Change.

 

53

--------------------------------------------------------------------------------


 


SECTION 3.2                                   POWER AND AUTHORIZATION;
ENFORCEABLE OBLIGATIONS.

 

Each of the Borrowers has all requisite power and authority to execute, deliver
and perform this Credit Agreement and the other Credit Documents to which it is
a party and to borrow the Loans hereunder.  Each of the Borrowers has taken all
necessary corporate and legal action to authorize the borrowings hereunder on
the terms and conditions of this Credit Agreement and the other Credit Documents
to which it is a party and to authorize the execution, delivery and performance
of this Credit Agreement and the other Credit Documents to which it is a party. 
Each of the Credit Agreement and the other Credit Documents have been executed
and delivered by a duly authorized officer of each of the Borrowers.  This
Credit Agreement constitutes, and upon execution thereof, each other Credit
Document will constitute, a legal, valid and binding obligation of each
applicable Borrower enforceable against such Borrower in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally and except as enforceability may be limited by general principles of
equity and an implied covenant of good faith.

 


SECTION 3.3                                   NO LEGAL BAR TO LOANS.

 

The execution, delivery and performance of this Credit Agreement and the other
Credit Documents by each of the Borrowers will not violate any provision of any
existing law, treaty or regulation or of any order, judgment, award or decree of
any court, arbitrator or Governmental Authority or of any Requirement of Law or
Contractual Obligation applicable to the Borrowers and will not result in the
creation or imposition of any Lien on any of the material properties or assets
of any of the Borrowers pursuant to the provisions of any such Requirement of
Law or Contractual Obligation except, to the extent such violation or Lien could
not, individually or in the aggregate, reasonably be expected to cause a
Material Adverse Change.

 


SECTION 3.4                                   FINANCIAL INFORMATION; DISCLOSURE,
ETC.

 

The Periodical SEC Reports of the Company and the related statements of income,
shareholders’ equity and cash flows for any applicable period, copies of which
have heretofore been furnished to the Administrative Agent and the Lenders,
present fairly in all material respects the financial condition of the Company
as of the end of such period.  All financial statements included therein,
including the related schedules and notes, if any, have been prepared in
accordance with GAAP applied consistently throughout the periods involved,
except as set forth in the notes thereto (subject, in the case of any interim
financial statements, to normal year-end adjustments).  Since December 31, 2003,
there has been no Material Adverse Change.

 


SECTION 3.5                                   LICENSES, PERMITS, ETC.

 

No material authorizations, licenses and permits of any Governmental Authority
are required or necessary for the conduct of the business of the Company as now
conducted or proposed to be conducted by it except for such authorizations,
licenses and permits (i) as have been obtained and are in full force and effect,
or (ii) the failure to have obtained which could not

 

54

--------------------------------------------------------------------------------


 

reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Change.

 


SECTION 3.6                                   TAX RETURNS AND PAYMENTS.

 

Each of the Borrowers has filed all tax returns and information statements
required by law to be filed and has paid all taxes, assessments and other
governmental charges levied upon or in respect of any of its properties, assets,
income, licenses or franchises, other than those not yet delinquent, those not
substantial in aggregate amount, those being or about to be contested and those
the failure of which to pay could not reasonably be expected to cause a Material
Adverse Change.  The charges, accruals and reserves on the books of each of the
Borrowers in respect of its taxes are adequate in the opinion of such Borrower,
and none of the Borrowers knows of any unpaid assessment for additional taxes
material in amount or of any reasonable basis therefor.  No tax liens have been
filed, and, to the knowledge of each of the Borrowers, no claims are being
asserted with respect to any such taxes, fees or other charges.

 


SECTION 3.7                                   TITLE TO PROPERTIES; LIENS.

 

Each of the Borrowers and the Subsidiaries have sufficient title to all of their
material properties and assets for the conduct of their respective business as
presently conducted and proposed to be conducted by them.  Each of the Borrowers
and the Subsidiaries enjoy quiet possession under all material real property
leases to which it is a party as lessee, and all of its material leases are
valid, subsisting and in full force and effect.

 


SECTION 3.8                                   LITIGATION, ETC.

 

Except as disclosed in the Periodical SEC Reports of the Company or in any
report on Form 8-K filed by the Company with the SEC, there is no action,
proceeding or investigation pending or, to the knowledge of any Borrower,
threatened (or any basis therefor known to any Borrower) which questions the
validity of this Credit Agreement or the other Credit Documents executed in
connection herewith, or any action taken or to be taken pursuant hereto or
thereto, or which could reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Change.

 


SECTION 3.9                                   NO DEFAULT.

 

No Default or Event of Default has occurred and is continuing.  No Borrower or
any of the Subsidiaries is in violation of any Requirement of Law or any term of
any Contractual Obligation applicable to any Borrower or such Subsidiary, the
violation of which could reasonably be expected to cause a Material Adverse
Change.  Without limiting the scope of the foregoing, each of the Borrowers and
their Subsidiaries are in compliance in all material respects with all
Environmental Laws, the violation of which could be reasonably expected to cause
a Material Adverse Change.

 

55

--------------------------------------------------------------------------------


 


SECTION 3.10                            GOVERNMENTAL AND OTHER CONSENTS.

 

No Borrower is required to obtain any order, consent, approval or authorization
of or to make any declaration or filing with, any Governmental Authority or any
other Person in connection with the execution and delivery, of and performance
under, this Credit Agreement and the other Credit Documents, unless the failure
to do so could not reasonably be expected to cause a Material Adverse Change.

 


SECTION 3.11                            REGULATION U, ETC.

 

Except for systematic stock repurchase programs from time to time conducted by
the Company, none of the proceeds of the Loans will be used, directly or
indirectly, by any Borrower for the purpose of purchasing or carrying, or for
the purpose of reducing or retiring any Indebtedness which was originally
incurred to purchase or carry, any margin stock or for any other purpose which
might constitute the transactions contemplated hereby a “purpose credit” within
the meaning of said Regulation U, or cause this Agreement to violate Regulation
T, Regulation U, Regulation X, or any other regulation of the Board of Governors
of The Federal Reserve System or the Exchange Act.

 


SECTION 3.12                            INVESTMENT COMPANY ACT; OTHER
REGULATIONS.

 

No Borrower is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  No Borrower is subject to regulation under any federal, state or
other statute or regulation which limits its ability to incur Indebtedness.

 


SECTION 3.13                            COMPLIANCE WITH ERISA.

 

Each Plan is in substantial compliance with ERISA and the Code; no Reportable
Event has occurred with respect to a Plan; no Plan is insolvent or in
reorganization; no Plan has an unfunded current liability within the meaning of
Section 412(1)(8) of the Code; no Plan has an accumulated or waived funding
deficiency, has permitted decreases in its funding standard account or has
applied for a waiver of the minimum funding standard or an extension of any
amortization period within the meaning of Section 412 of the Code; all
contributions required to be made with respect to a Plan have been timely made,
neither the Company nor any ERISA Affiliate has incurred any material liability
to or on account of a Plan pursuant to Section 409, 502(i), 502(1), 515, 4062,
4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971, 4975
or 4980 of the Code or reasonably expects to incur any material liability
(including any indirect, contingent or secondary liability) under any of the
foregoing Sections with respect to any Plan (other than liabilities of any ERISA
Affiliate which could not, by operation of law or otherwise, become a liability
of the Company); no proceedings have been instituted to terminate, or to appoint
a trustee to administer, any Plan; no condition exists which presents a material
risk to the Company or any ERISA Affiliate of incurring a liability to or on
account of a Plan pursuant to the foregoing provisions of ERISA and the Code;
using actuarial assumptions and computation methods consistent with Part I of
Subtitle E of Title IV of ERISA, the aggregate liabilities of the Company and
its ERISA Affiliates to all Plans which are multi-

 

56

--------------------------------------------------------------------------------


 

employer plans (as defined in Section 4001(a)(3) of ERISA) in the event of a
complete withdrawal therefrom, as of the close of the most recent fiscal year of
each such Plan ended prior to the Closing Date would not result in a Material
Adverse Change on the financial condition of the Company; and no lien imposed
under the Code or ERISA on the assets of the Company or any ERISA Affiliate
exists or is likely to arise on account of any Plan.  Anything in this
Section 3.13 to the contrary notwithstanding, the representations herein are
qualified by the uncertainty created by the 2003 decision of the District Court
for the Southern District of Illinois in Cooper v. IBM Personal Pension Plan
that cash balance pensions plans violate ERISA; however, there are no actions,
suits or claims pending or, to the best knowledge of the Borrowers, threatened
or anticipated (other than routine claims for benefits) against the Borrowers or
the cash balance pension plan maintained by the Company.

 


SECTION 3.14                            ENVIRONMENTAL MATTERS.

 

To the best knowledge of the Borrowers, except as disclosed in the Periodical
SEC Reports of the Company or in any report on Form 8-K filed by the Company
with the SEC, each of the representations and warranties set forth in paragraphs
(a) through (e) of this subsection is true and correct with respect to each
parcel of real property owned or operated (within the meaning of any
Environmental Law) by the Borrowers or any of the Company’s Subsidiaries (the
“Properties”), except to the extent that the facts and circumstances giving rise
to any such failure to be so true and correct could not, individually or in the
aggregate, reasonably be expected to cause a Material Adverse Change:

 

(a)                                  The Properties do not contain, and have not
previously contained, in, on, or under, including, without limitation, the soil
and groundwater thereunder, any Hazardous Materials in violation of any
Environmental Laws.

 

(b)                                 The Properties and all operations and
facilities at the Properties are in compliance with all Environmental Laws, and
there is no Hazardous Materials contamination or violation of any Environmental
Law which could interfere with the continued operation of any of the Properties
or impair the fair salable value of any thereof.

 

(c)                                  Neither the Company nor any Subsidiary has
received any complaint, notice of violation, alleged violation, investigation or
advisory action or of potential liability or of potential responsibility
regarding environmental protection matters or permit compliance with regard to
the Properties, nor is the Company aware that any Governmental Authority is
contemplating delivering to the Company any such notice.

 

(d)                                 Hazardous Materials have not been generated,
treated, stored, disposed of, at, on or under any of the Properties, nor have
any Hazardous Materials been transferred from the Properties to any other
location in violation of any Environmental Laws.

 

(e)                                  There are no governmental, administrative
actions or judicial proceedings pending or contemplated under any Environmental
Laws to which the Company is or will be named as a party with respect to the
Properties, nor are there any consent decrees or

 

57

--------------------------------------------------------------------------------


 

other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any of the Properties.

 


SECTION 3.15                            MATERIAL SUBSIDIARIES.

 

Set forth on Schedule 3.15 is a complete and accurate list of all Material
Subsidiaries of the Company as of the Closing Date together with, for each such
Material Subsidiary (i) the jurisdiction of incorporation of each Subsidiary and
(ii) as to any such Subsidiary, the percentage ownership in such Subsidiary held
directly or indirectly by the Company and each of its other Subsidiaries.

 


SECTION 3.16                            COMPLIANCE WITH TRADING WITH THE ENEMY
ACT, OFAC RULES AND REGULATIONS AND PATRIOT ACT.

 

(a)                                  No Borrower nor any of its Subsidiaries is
an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1
et seq.), as amended.  No Borrower nor any or its Subsidiaries is in violation
of (i) the Trading with the Enemy Act, as amended, (ii) any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (iii) the Patriot Act (as defined in Section 9.18). 
No Borrower (A) is a blocked person described in section 1 of the Anti-Terrorism
Order or (B) to the best of its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person.

 

(b)                                 None of the Borrowers, any of their
Subsidiaries or any of their Affiliates (i) is a Sanctioned Person, (ii) has
more than 15% of its assets in Sanctioned Countries, or (iii) derives more than
15% of its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Countries.  The proceeds of any Loan will not be used and
have not been used to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.

 


ARTICLE IV


 


CONDITIONS PRECEDENT

 


SECTION 4.1                                   CONDITIONS TO CLOSING DATE AND
INITIAL REVOLVING LOANS.

 

The obligation of each Lender to make the initial Revolving Loans on the Closing
Date is subject to the prior or concurrent satisfaction of the following
conditions:

 

(a)                                  Execution of Agreement.  The Administrative
Agent shall have received (i) counterparts of this Credit Agreement, (ii) for
the account of each U.S. Revolving Lender, U.S. Revolving Notes, (iii) for the
account of the Swingline Lender, the Swingline Note, (iv) for the account of
each Japanese/Multicurrency Revolving Lender,

 

58

--------------------------------------------------------------------------------


 

Japanese/Multicurrency Revolving Notes and (v) for the account of each
Swiss/Multicurrency Revolving Lender, Swiss/Multicurrency Revolving Notes, in
each case conforming to the requirements of this Credit Agreement and executed
by a duly authorized officer of each party thereto.

 

(b)                                 Authority Documents.  The Administrative
Agent shall have received the following:

 

(i)                                     Articles of Incorporation.  Copies of
the articles of incorporation or other charter documents, as applicable, of each
Borrower certified (A) by the secretary or an assistant secretary of such
Borrower (or a Responsible Officer thereof if there is no secretary or assistant
secretary of such Borrower) (pursuant to a secretary’s certificate in
substantially the form of Schedule 4.1(b) attached hereto) as of the Closing
Date to be true and correct and in force and effect as of such date, and (B) to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state of its incorporation or organization, as applicable.

 

(ii)                                  Resolutions.  Copies of resolutions of the
board of directors or comparable managing body of each Borrower approving and
adopting the Credit Documents, the transactions contemplated therein and
authorizing execution and delivery thereof, certified by a secretary or
assistant secretary of such Borrower (or a Responsible Officer thereof if there
is no secretary or assistant secretary of such Borrower) (pursuant to a
secretary’s certificate in substantially the form of Schedule 4.1(b) attached
hereto) as of the Closing Date to be true and correct and in force and effect as
of such date.

 

(iii)                               Bylaws.  A copy of the bylaws or comparable
operating agreement (if such document exists in accordance with applicable
Requirements of Law) of each Borrower certified by a secretary or assistant
secretary of such Borrower (or a Responsible Officer thereof if there is no
secretary or assistant secretary of such Borrower) (pursuant to a secretary’s
certificate in substantially the form of Schedule 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date.

 

(iv)                              Good Standing.  Copies of (i) certificates of
good standing, existence or its equivalent (if such document exists in
accordance with applicable Requirements of Law) with respect to the each
Borrower certified as of a recent date by the appropriate Governmental
Authorities of the state of incorporation and each other state in which the
failure to so qualify and be in good standing could reasonably be expected to
result in a Material Adverse Change on the business or operations of the
Borrowers and the Subsidiaries in such state and (ii) a certificate (if such
document exists in accordance with applicable Requirements of Law) indicating
payment of all corporate franchise taxes certified as of a recent date by the
appropriate governmental taxing authorities.

 

59

--------------------------------------------------------------------------------


 

(v)                                 Incumbency.  An incumbency certificate of
each Borrower certified by a secretary or assistant secretary (or a Responsible
Officer thereof if there is no secretary or assistant secretary of such
Borrower) (pursuant to a secretary’s certificate in substantially the form of
Schedule 4.1(b) attached hereto) to be true and correct as of the Closing Date.

 

(c)                                  Legal Opinions of Counsel.  The
Administrative Agent shall have received opinions of counsel for the Borrowers
(including an opinion of Japanese counsel with respect to the Japanese Borrower
and Swiss counsel with respect to the Swiss Borrower), dated the Closing Date
and addressed to the Administrative Agent and the Lenders, which opinion shall
provide that the Borrowers are in compliance with (i) all corporate instruments
and (ii) in all respects, material Contractual Obligations, in each case, on the
Closing Date after giving effect to initial Extensions of Credit hereunder.

 

(d)                                 Officer’s Certificate.  The Administrative
Agent shall have received a certificate executed by a Responsible Officer of the
Company as of the Closing Date stating that immediately after giving effect to
this Credit Agreement, the other Credit Documents, and all the transactions
contemplated therein to occur on such date, (i) no Default or Event of Default
exists, (ii) all representations and warranties contained herein and in the
other Credit Documents are true and correct, and (iii) the Company is in
compliance with each of the financial covenants set forth in Section 6.6, as
demonstrated by covenant calculations on a schedule attached thereto.

 

(e)                                  Account Designation Letter.  The
Administrative Agent shall have received the executed Account Designation Letter
in the form of Schedule 1.1 hereto.

 

(f)                                    Solvency Certificate.  The Administrative
Agent shall have received an officer’s certificate for each Borrower prepared by
a Responsible Officer of the Company as to the financial condition, solvency and
related matters of such Borrower, in each case after giving effect to the
initial borrowings under the Credit Documents, in substantially the form of
Schedule 4.1(f) hereto.

 

(g)                                 Material Adverse Change.  No Material
Adverse Change shall have occurred since December 31, 2003.

 

(h)                                 Financial Statements.  The Administrative
Agent shall have received copies of the financial statements referred to in
Section 3.4 hereof, each in form and substance satisfactory to it.

 

(i)                                     Fees.  The Administrative Agent and the
Lenders shall have received all fees, if any, owing pursuant to the Fee Letter
and Section 2.6.

 

(j)                                     Termination of Existing Indebtedness. 
All existing Indebtedness for borrowed money of the Borrowers with respect to
the credit facilities under the Existing Credit Agreements shall have been (or
contemporaneously with funding will be) repaid in full and/or reallocated fully
under the facilities under this Credit Agreement, all

 

60

--------------------------------------------------------------------------------


 

commitments thereunder shall have been terminated and all Liens relating
thereto, if any, shall have been terminated.

 


SECTION 4.2                                   CONDITIONS TO ALL EXTENSIONS OF
CREDIT.

 

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

 

(a)                                  Representations and Warranties.  The
representations and warranties made by the Borrowers herein, in the other Credit
Documents or which are contained in any certificate furnished at any time under
or in connection herewith shall be true and correct on and as of the date of
such Extension of Credit as if made on and as of such date, unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date.

 

(b)                                 No Default or Event of Default.  No Default
or Event of Default shall have occurred and be continuing on such date or after
giving effect to the Extension of Credit to be made on such date unless such
Default or Event of Default shall have been waived in accordance with this
Credit Agreement or other applicable instrument or agreement.

 

(c)                                  Compliance with Commitments.  Immediately
after giving effect to the making of any such Extension of Credit (and the
application of the proceeds thereof), (i) the sum of outstanding U.S. Revolving
Loans plus outstanding Swingline Loans plus LOC Obligations shall not exceed the
Aggregate U.S. Revolving Committed Amount, (ii) the LOC Obligations shall not
exceed the LOC Committed Amount, (iii) the Swingline Loans shall not exceed the
Swingline Committed Amount, (iv) the sum of the outstanding
Japanese/Multicurrency Revolving Loans shall not exceed the Aggregate
Japanese/Multicurrency Revolving Committed Amount and (v) the sum of the
outstanding Swiss/Multicurrency Revolving Loans shall not exceed the Aggregate
Swiss/Multicurrency Revolving Committed Amount..

 

(d)                                 Additional Conditions to U.S. Revolving
Loans.  If a U.S. Revolving Loan is requested, all conditions set forth in
Section 2.1 shall have been satisfied.

 

(e)                                  Additional Conditions to Letters of
Credit.  If the issuance of a Letter of Credit is requested, all conditions set
forth in Section 2.2 shall have been satisfied.

 

(f)                                    Additional Conditions to Swingline
Loans.  If a Swingline Loan is requested, all conditions set forth in
Section 2.3 shall have been satisfied.

 

(g)                                 Additional Conditions to
Japanese/Multicurrency Revolving Loans.  If a Japanese/Multicurrency Revolving
Loan is requested, all conditions set forth in Section 2.4 shall have been
satisfied.

 

61

--------------------------------------------------------------------------------


 

(h)                                 Additional Conditions to Swiss/Multicurrency
Revolving Loans.  If a Swiss/Multicurrency Revolving Loan is requested, all
conditions set forth in Section 2.5 shall have been satisfied.

 

Each request for an Extension of Credit and each acceptance by a Borrower of any
such Extension of Credit shall be deemed to constitute a representation by such
Borrower as to the matters set forth in paragraphs (a) through (h) of this
Section 4.2.

 


SECTION 4.3                                   CONDITIONS TO EXTENSIONS OF CREDIT
TO ANY FOREIGN BORROWER.

 

The obligation of each Lender to make:

 

(a)                                  the initial Extension of Credit to either
of the Foreign Borrowers is subject to the receipt by the Administrative Agent
of documentation evidencing an amendment and/or consent from the noteholders
party to the Private Placement Note Purchase Agreement, permitting the
incurrence by the Swiss Borrower and the Japanese Borrower of up to $500,000,000
of Indebtedness;

 

(b)                                 any Extension of Credit to any Foreign
Borrower is subject to the receipt by the Administrative Agent, prior to such
Extension of Credit, of a certificate executed by a Responsible Officer of the
Company dated as of the date of such Extension of Credit stating that, after
giving effect to such Extension of Credit, the Company and the Foreign Borrowers
would be in compliance with the requirements set forth in Section 6.7, which
certificate shall include a detailed listing of any Indebtedness incurred by the
Foreign Borrowers since the Closing Date (other than any Extensions of Credit
hereunder) including the aggregate amount outstanding with respect to such
Indebtedness as of such date; and

 

(c)                                  any Loan to the Japanese Borrower is
subject to the receipt by the Administrative Agent, prior to the making of such
Loan, of copies of resolutions of the board of directors of the Japanese
Borrower approving such Loan, certified by a Responsible Officer of the Japanese
Borrower as of the applicable Borrowing Date to be true and correct and in force
and effect; provided that, for the avoidance of doubt, the foregoing requirement
shall apply only to the initial borrowing of any such Loan and not to any
subsequent extension, conversion or continuation of such Loan.

 


ARTICLE V


 


AFFIRMATIVE COVENANTS

 

The Borrowers hereby covenant and agree that on the Closing Date, and thereafter
for so long as this Credit Agreement is in effect and until the Commitments have
terminated, no Note remains outstanding and unpaid and the Borrower Obligations,
together with interest, Commitment Fee, are paid in full, the Borrowers will:

 

62

--------------------------------------------------------------------------------


 


SECTION 5.1                                   FINANCIAL INFORMATION.

 

Furnish to the Administrative Agent and each of the Lenders:

 

(a)                                  As soon as available and in any event
within 45 days after the end of each of the first three quarters of each fiscal
year, the Company’s Form 10-Q containing the consolidated balance sheets of the
Company and its Subsidiaries as at the end of such quarterly fiscal period and
statements of earnings and cash flow of the Company and its Subsidiaries on a
consolidated basis for such period, certified by a Responsible Officer of the
Company;

 

(b)                                 as soon as available and in any event within
90 days after the end of each fiscal year of the Company, the Company’s Form
10-K containing a copy of the annual audit report for such fiscal year for the
Company and its Subsidiaries on a consolidated basis, including balance sheets
of the Company and its Subsidiaries on a consolidated basis as of the end of
such fiscal year and statements of earnings and cash flow on a consolidated
basis for such fiscal year, in each case certified in a manner acceptable to the
Administrative Agent by independent public accountants acceptable to the
Administrative Agent;

 

(c)                                  concurrently with the delivery of the
financial statements described in paragraphs (a) and (b), a certificate from a
Responsible Officer of the Company certifying whether there exists any Default
or Event of Default, and setting forth the Leverage Ratio and the Fixed Charge
Coverage Ratio as of the end of the period covered by such financial statements;

 

(d)                                 promptly, copies of all financial statements
and reports that the Company sends to its shareholders, and copies of all
financial statements and regular, periodical or special reports (including Forms
10-K, 10-Q and 8-K) that the Company or any Subsidiary may make to, or file
with, the SEC; and

 

(e)                                  such other information with respect to the
condition or operations, financial or otherwise, of the Company and its
Subsidiaries as the Administrative Agent or any Lender may from time to time
reasonably request.

 

Any of the above documents that are filed electronically by the Company with the
SEC shall be deemed to have been provided to the Administrative Agent and the
Lenders on the date the same are available on EDGAR.

 


SECTION 5.2                                   USE OF PROCEEDS.

 

Use the proceeds of Loans for the general corporate purposes of the Borrowers,
including, without limitation, the repurchase of the Company’s shares.

 

63

--------------------------------------------------------------------------------


 


SECTION 5.3                                   PAYMENT OF OBLIGATIONS.

 

If and to the extent the failure to do so could reasonably be expected to cause
a Material Adverse Change, pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
Indebtedness and other obligations of whatever nature, except where the amount
or validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Company; and cause each of its Subsidiaries so to
do.

 


SECTION 5.4                                   CONDUCT OF BUSINESS AND
MAINTENANCE OF EXISTENCE.

 

(a)                                  Continue to engage in business of the same
general type as now conducted by it and preserve, renew and keep in full force
and effect its corporate existence and take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of its business (except to the extent that failure to do so could not,
individually or in the aggregate, reasonably be expected to cause a Material
Adverse Change).

 

(b)                                 Comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not individually or in the aggregate, reasonably be expected to cause a Material
Adverse Change.

 


SECTION 5.5                                   INSURANCE.

 

Maintain on a consolidated basis, adequate insurance coverage on all its
properties, with financially sound and reputable insurance companies.

 


SECTION 5.6                                   BOOKS AND RECORDS.

 

Keep proper books of records and accounts in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities.

 


SECTION 5.7                                   NOTICES.

 

Promptly, upon gaining actual knowledge thereof, give notice to the
Administrative Agent and each Lender of

 

(a)                                  the occurrence of any Default or Event of
Default, and

 

(b)                                 any Material Adverse Change; provided,
however, that no Borrower shall be required to give notice under this paragraph
(b) unless such change requires the Company to file a report on Form 8-K with
the SEC.

 

64

--------------------------------------------------------------------------------


 

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action (if any) the Company proposes to take with respect
thereto.

 


SECTION 5.8                                   PAYMENT OF TAXES.

 

If and to the extent the failure to do any of the following could, individually
or in the aggregate, reasonably be expected to cause a Material Adverse Change,
pay and discharge, and cause each Subsidiary to pay and discharge, prior to
their becoming delinquent all taxes, assessments and other governmental charges
or levies imposed upon it or its income or upon any of its property or assets,
or upon any part thereof, as well as all lawful claims of any kind (including
claims for labor, materials and supplies) which, if unpaid, might by law become
a Lien upon its property; provided, that no Borrower nor any Subsidiary will be
required to pay any such tax, assessment, charge, levy or claim if the amount,
applicability or validity thereof shall be contested in good faith by
appropriate proceedings or other appropriate actions diligently conducted and if
such Borrower or any such Subsidiary shall have set aside on its books such
reserves, if any, with respect thereto as are required by GAAP and deemed
appropriate by the Company and its independent public accountants.

 


SECTION 5.9                                   FURTHER ASSURANCES.

 

From time to time hereafter, execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and will take
all such actions, as the Administrative Agent or any Lender may reasonably
request, for the purposes of implementing or effectuating the provisions of the
Credit Documents.  Upon the exercise by the Administrative Agent or any Lender
of any power, right, privileges or remedy pursuant to the Credit Documents,
which requires any consent, approval, recording, qualification or authorization
of any Governmental Authority, the applicable Borrower will execute and deliver,
or will cause the execution and delivery of, all applications, certifications,
instruments and other documents and papers that the Administrative Agent or any
Lender may be required to obtain from such Borrower for such governmental
consent, approval, recording, qualification or authorization.

 


SECTION 5.10                            NO DIVIDEND RESTRICTIONS.

 

Neither the Company nor any wholly-owned Material Subsidiary of the Company is a
party to, nor will any wholly-owned Material Subsidiary of the Company become a
party to, any agreement prohibiting or restricting the payment of dividends.

 


ARTICLE VI


 


NEGATIVE COVENANTS

 

The Borrowers hereby covenant and agree that on the Closing Date, and thereafter
for so long as this Credit Agreement is in effect and until the Commitments have
terminated, no Note remains outstanding and unpaid and the Borrower Obligations,
together with interest,

 

65

--------------------------------------------------------------------------------


 

Commitment Fee and all other amounts owing to the Administrative Agent or any
Lender hereunder, are paid in full that:

 


SECTION 6.1                                   LIMITATION ON LIENS.

 

No Borrower will, nor will they permit any Subsidiary to, create, assume, incur
or suffer to exist any Lien on any asset now owned or hereafter acquired by it,
except for the following:

 

(a)                                  Liens existing on the date hereof, which
are reflected in the balance sheet referred to in Section 3.4 hereof or the
footnotes thereto, and renewals, extensions and continuations thereof, provided
that such renewals, extensions and continuations shall not (i) increase the
Indebtedness secured thereby or (ii) extend the coverage thereof beyond the
original coverage of such Lien;

 

(b)                                 Liens for taxes, assessments or other
governmental charges not yet delinquent or being contested in good faith and by
appropriate proceedings; Liens in connection with workers’ compensation,
unemployment insurance or other social security obligations; Liens securing the
performance of bids, tenders, contracts, surety and appeal bonds; Liens to
secure progress or partial payments and other Liens of like nature arising in
the ordinary course of business; mechanics’, workmen’s, materialmen’s or other
like Liens arising in the ordinary course of business in respect of obligations
which are not yet due or which are being contested in good faith; and other
Liens arising in the ordinary course of business and incidental to the conduct
of the business of the Company or such Subsidiary or to the ownership of its
properties or assets, which were not incurred in connection with the borrowing
of money and which do not materially detract from the value of the properties or
assets of the Company or materially affect the use thereof in the operation of
its business;

 

(c)                                  Liens in respect of judgments and awards to
the extent that such judgments or awards are being contested in good faith and
adequate insurance or appropriate reserves are maintained with respect thereto
on the books of the Company to the extent required by GAAP and so long as
execution is not levied thereunder;

 

(d)                                 Liens on any property acquired after the
date hereof which Liens existed when such property was acquired, and extensions
and renewals of such Liens; provided that no such extension or renewal shall
increase the aggregate amount of Indebtedness secured thereby, nor add to the
property subject to such Lien;

 

(e)                                  any Lien on any asset securing Indebtedness
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring or improving such asset; provided that such Lien attaches to such
asset concurrently with or within 120 days after the acquisition or completion
of the improvement thereof;

 

(f)                                    other Liens incurred by the Company in
the ordinary course of its business, provided that the aggregate amount of
Indebtedness secured by all Liens permitted by this clause (f) shall not exceed
$20,000,000 in the aggregate;

 

66

--------------------------------------------------------------------------------


 

(g)                                 zoning restrictions, easements, licenses,
reservations, provisions, covenants, conditions, waivers, restrictions on the
use of property or minor irregularities of title which do not in the aggregate
materially detract from the value of its property or assets or materially impair
the use thereof in the operations, business or prospects of the Company or its
Subsidiaries; and

 

(h)                                 Liens on the property or assets of any
Subsidiary in favor of the Company or any Subsidiary (other than any Liens on
the property or assets of any Foreign Borrower in favor of any Foreign
Subsidiary (other than another Foreign Borrower)).

 

It being agreed that nothing in this Section shall be deemed to directly or
indirectly limit any lien that the Company or any of its Subsidiaries may grant
to any other Person on any margin stock (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System) owned thereby to the
extent such limitation could result in the view that the Borrower Obligations
hereunder are directly or indirectly secured by such margin stock.

 


SECTION 6.2                                   DISSOLUTIONS AND MERGERS.

 

Neither the Company nor any Foreign Borrower shall merge into or consolidate
with or into any corporation or entity, unless, after giving effect to such
merger or consolidation (a) the Company or such Foreign Borrower, as applicable,
is the surviving corporation, and (b) no Default or Event of Default has
occurred and is continuing or would result therefrom.

 


SECTION 6.3                                   DISPOSITION OF ASSETS.

 

The Company shall not, and shall not permit any of its Subsidiaries to, convey,
sell, assign, lease, transfer or dispose all or any portion of its assets
(including accounts receivable and Capital Stock of Subsidiaries) to any Person
in a single transaction or in a series of transactions, except for

 

(a)                                  any Sale in the ordinary course of
business; and

 

(b)                                 so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, Sales of assets with
an aggregate book value not exceeding 10% of the consolidated assets of the
Company and its Subsidiaries (as determined in accordance with GAAP and this
Section 6.3) as of the end of the most recently concluded Fiscal Year; provided
that, for purposes of this paragraph (b):

 

(i)                                     any shares of Capital Stock of a
Subsidiary that are subject to a Sale shall be valued at the aggregate net book
value of the assets of such Subsidiary multiplied by a fraction of which the
numerator is the aggregate number of shares of Capital Stock of such Subsidiary
issued or disposed of in such Sale and the denominator is the aggregate number
of shares of Capital Stock of such Subsidiary outstanding immediately prior to
such Sale; and

 

67

--------------------------------------------------------------------------------


 

(ii)                                  any Sale by any Subsidiary to the Company
of a wholly-owned Subsidiary.

 

It being agreed that nothing in this Section shall be deemed to directly or
indirectly limit any sale by the Company or any of its Subsidiaries to any other
Person of margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System) to the extent such limitation could
result in the view that the Borrower Obligations hereunder are directly or
indirectly secured by such margin stock.


 


SECTION 6.4                                   CONDUCT OF BUSINESS.

 

Neither the Company nor any Foreign Borrower shall make or permit to be made any
material change in the character of its business as carried on at the Closing
Date.

 


SECTION 6.5                                   COMPLIANCE WITH FEDERAL RESERVE
REGULATIONS.

 

Except for systematic stock repurchase programs from time to time conducted by
the Company, neither the Company nor any Foreign Borrower shall use any part of
the proceeds of any credit extended under this Credit Agreement or the other
Credit Documents to purchase or carry, or to reduce or retire any Indebtedness
incurred to purchase or carry, any margin stock (as defined in Regulation U of
the Board of Governors of the Federal Reserve System) or to extend credit to any
Person for the purpose of purchasing or carrying any margin stock.

 


SECTION 6.6                                   FINANCIAL COVENANTS.

 

The Company will not permit (a) the Leverage Ratio to exceed at any time 2.50 to
1.00 or (b) the Fixed Charge Coverage Ratio to be less than at any time 2.00 to
1.00.

 


SECTION 6.7                                   SUBSIDIARY INDEBTEDNESS.

 

No Subsidiary, other than the Foreign Borrowers, will create, incur, assume, or
suffer to exist any Indebtedness that, when totaled with all other Indebtedness
of the Subsidiaries, other than the Foreign Borrowers, is in excess of
$50,000,000; provided, that the Japanese Borrower and the Swiss Borrower,
collectively, may not incur Indebtedness in an aggregate amount in excess of
$500,000,000 (including any Extensions of Credit incurred by the Foreign
Borrowers hereunder).

 


ARTICLE VII


 


EVENTS OF DEFAULT

 


SECTION 7.1                                   EVENTS OF DEFAULT.

 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

68

--------------------------------------------------------------------------------


 

(a)                                  Any Borrower shall fail to pay (i) any
principal on any Note when due in accordance with the terms thereof or hereof;
or any Borrower shall fail to reimburse the Issuing Lender for any LOC
Obligations when due in accordance with the terms hereof; or (ii) any interest
on any Note or any fee or other amount payable hereunder when due in accordance
with the terms thereof or hereof, and such failure shall continue unremedied for
five (5) days (or the Company shall fail to pay on the Guaranty in respect of
the foregoing); or

 

(b)                                 Any representation or warranty made or
deemed made herein or in any of the other Credit Documents or which is contained
in any certificate, document or financial or other statement furnished at any
time under or in connection with this Credit Agreement shall prove to have been
incorrect, false or misleading in any material respect on or as of the date made
or deemed made; or

 

(c)                                  (i) Any Borrower shall fail to perform,
comply with or observe any term, covenant or agreement applicable to it
contained in Section 5.1, 5.2, 5.4(a), Section 5.7 or Article VI hereof; or
(ii) any Borrower shall default on any other covenant, contained in this Credit
Agreement or the other Credit Documents or any other agreement, document or
instrument among any Borrower, the Administrative Agent and the Lenders or
executed by any Borrower in favor of the Administrative Agent or the Lenders
(other than as described in Sections 7.1(a) or 7.1(c)(i) above), and in the
event such breach or failure to comply continues for thirty (30) days of its
occurrence after the earlier of a Responsible Officer becoming aware of such
default or the receipt by the Company of written notice of such default from the
Administrative Agent; or

 

(d)                                 The Company or any of its Subsidiaries shall
(i) default in any payment of principal of or interest on any Indebtedness of
the Company or any of its Subsidiaries (other than the Notes) in a principal
amount outstanding of at least $10,000,000 in the aggregate beyond the period of
grace (not to exceed 30 days), if any, provided in the instrument or agreement
under which such Indebtedness was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any Indebtedness of
the Company or any of its Subsidiaries in a principal amount outstanding of at
least $10,000,000 in the aggregate or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, in each case, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due prior to its
stated maturity; or

 

(e)                                  The Company or any Material Subsidiary
shall (i) become insolvent or generally fail to pay, or admit in writing its
ability or unwillingness to pay, debts as they become due; (ii) apply for,
consent to or acquiesce in the appointment of a trustee, receiver, sequestrator
or other custodian for the Company or any Material Subsidiary or any substantial
part of the property thereof, or make a general assignment for the benefit

 

69

--------------------------------------------------------------------------------


 

of creditors; (iii) in the absence of such application, consent or acquiescence,
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for the Company or any Material Subsidiary or for a
substantial part of the property thereof, and such trustee, receiver,
sequestrator or other custodian shall not be discharged within 60 days; (iv)
permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Company or any Material Subsidiary and, if any such case or proceeding shall be
consented to or acquiesced in by the Company or any Material Subsidiary or shall
result in the entry of an order for relief or shall remain for sixty (60) days
undismissed; or (v) take any action authorizing, or in furtherance of, any of
the foregoing; or

 

(f)                                    Any judgment or order shall be entered
against any Borrower or any of the Material Subsidiaries involving a liability
(to the extent not covered by insurance) of $10,000,000 or more and such
judgment or order shall not be paid or otherwise satisfied, and either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order, or (ii) there shall be any period of ten (10) consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

 

(g)                                 Any Plan shall fail to satisfy the minimum
funding standard required for any plan year or part thereof or a waiver of such
standard or extension of any amortization period is sought or granted under
Section 412 of the Code, any Plan shall have had or is likely to have a trustee
appointed to administer such Plan, any Plan is, shall have been or is likely to
be terminated or the subject of termination proceedings under ERISA, any Plan
shall have an Unfunded Current Liability, a contribution required to be made to
a Plan or a foreign pension plan has not been timely made or the Company, any
Subsidiary or any ERISA Affiliate has incurred or is likely to incur a liability
to or on account of a Plan under Section 409, 502(i), 502(1), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401 (a)(29), 4971, 4975 or
4980 of the Code (ii) there shall result from any such event or events the
imposition of a Lien, the granting of a security interest, or a liability or a
material risk of incurring a liability, and (iii) which Lien, security interest
or liability, individually and/or in the aggregate, in the opinion of the
Administrative Agent or any Lender will cause a Material Adverse Change; or

 

(h)                                 There shall occur a Change of Control; or

 

(i)                                     At any time after the execution and
delivery thereof, the Guaranty for any reason, other than the satisfaction in
full of all Borrower Obligations, shall cease to be in full force and effect
(other than in accordance with its terms) or shall be declared to be null and
void, or Borrower shall contest the validity or enforceability of the Guaranty
or any Credit Document in writing or deny in writing that it has any further
liability, including with respect to future advances by the Lenders, under any
Credit Document to which it is a party.

 

70

--------------------------------------------------------------------------------


 


SECTION 7.2                                   ACCELERATION; REMEDIES.

 

Upon the occurrence of an Event of Default, then, and in any such event, (a) if
such event is an Event of Default specified in Section 7.1(e) above,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all other amounts under the Credit Documents
(including without limitation the maximum amount of all contingent liabilities
under Letters of Credit) shall immediately become due and payable, and (b) if
such event is any other Event of Default, either or both of the following
actions may be taken:  (i) with the written consent of the Required Lenders, the
Administrative Agent may, or upon the written request of the Required Lenders,
the Administrative Agent shall, by notice to the Borrowers declare the
Commitments to be terminated forthwith, whereupon the Commitments shall
immediately terminate; and (ii) with the written consent of the Required
Lenders, the Administrative Agent may, or upon the written request of the
Required Lenders, the Administrative Agent shall, by notice of default to the
Borrowers, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Credit Agreement and the Notes to be due and payable
forthwith and direct the Borrowers to pay to the Administrative Agent cash
collateral as security for the LOC Obligations for subsequent drawings under
then outstanding Letters of Credit an amount equal to the maximum amount of
which may be drawn under Letters of Credit then outstanding, whereupon the same
shall immediately become due and payable.

 


ARTICLE VIII


 


THE ADMINISTRATIVE AGENT

 


SECTION 8.1                                   APPOINTMENT.

 

Each Lender hereby irrevocably designates and appoints Wachovia as the
Administrative Agent of such Lender under this Credit Agreement, and each such
Lender irrevocably authorizes Wachovia, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Credit
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Credit Agreement,
together with such other powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary elsewhere in this Credit
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or otherwise exist against the Administrative Agent.

 


SECTION 8.2                                   DELEGATION OF DUTIES.

 

The Administrative Agent may execute any of its duties under this Credit
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care. 

 

71

--------------------------------------------------------------------------------


 

Without limiting the foregoing, the Administrative Agent may appoint one of its
affiliates as its agent to perform the functions of the Administrative Agent
hereunder relating to the advancing of funds to the Borrowers and distribution
of funds to the Lenders and to perform such other related functions of the
Administrative Agent hereunder as are reasonably incidental to such functions.

 


SECTION 8.3                                   EXCULPATORY PROVISIONS.

 

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be (i) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Credit Agreement (except for its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
the Borrowers or any officer thereof contained in this Credit Agreement or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Credit Agreement or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of any of the Credit Documents or for any failure
of any of the Borrowers to perform its obligations hereunder or thereunder.  The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance by the Borrowers of
any of the agreements contained in, or conditions of, this Credit Agreement, or
to inspect the properties, books or records of the Borrowers.

 


SECTION 8.4                                   RELIANCE BY THE ADMINISTRATIVE
AGENT.

 

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any Credit Document, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it in
good faith to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrowers), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless (a) a written notice of assignment, negotiation
or transfer thereof shall have been filed with the Administrative Agent and
(b) the Administrative Agent shall have received the written agreement of such
assignee to be bound hereby as fully and to the same extent as if such assignee
were an original Lender party hereto, in each case in form satisfactory to the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Credit Agreement unless it
shall first receive such advice or concurrence of the Required Lenders or all
the Lenders as may be required under this Credit Agreement or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.  The Administrative Agent shall, subject to Section 8.3, be
fully protected in acting, or in refraining from acting, under any of the Credit
Documents in accordance with a request of the Required Lenders or all of the
Lenders, as may be required under this Credit Agreement, and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Notes.

 

72

--------------------------------------------------------------------------------


 


SECTION 8.5                                   NOTICE OF DEFAULT.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or a Borrower referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.  The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders, or all Lenders, as applicable; provided,
however, that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Lenders
except to the extent that this Credit Agreement expressly requires that such
action be taken, or not taken, only with the consent or upon the authorization
of the Required Lenders, or all of the Lenders, as the case may be.

 


SECTION 8.6                                   NON-RELIANCE ON THE ADMINISTRATIVE
AGENT AND OTHER LENDERS.

 

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrowers, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrowers and made its own decision to
make its Loans hereunder and enter into this Credit Agreement.  Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrowers.  Except for notices, reports
and other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrowers which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 


SECTION 8.7                                   INDEMNIFICATION.

 

The Lenders agree to indemnify the Administrative Agent in its capacity as such
hereunder (to the extent not reimbursed by the applicable Borrower and without
limiting the obligation of the Borrowers to do so), ratably according to their
respective Commitment

 

73

--------------------------------------------------------------------------------


 

Percentages in effect on the date on which indemnification is sought under this
Section, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Notes) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of any
Credit Document or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing; provided, however, that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent
resulting from the Administrative Agent’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction.  The agreements
in this Section 8.7 shall survive the termination of this Credit Agreement and
payment of the Notes and all other amounts payable hereunder.

 


SECTION 8.8                                   ADMINISTRATIVE AGENT IN ITS
INDIVIDUAL CAPACITY.

 

The Administrative Agent and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrowers as though
the Administrative Agent were not an Administrative Agent hereunder.  With
respect to its Loans made or renewed by it and any Note issued to it, the
Administrative Agent shall have the same rights and powers under this Credit
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

 


SECTION 8.9                                   SUCCESSOR ADMINISTRATIVE AGENT.

 

The Administrative Agent may resign as Administrative Agent upon 30 days’ prior
notice to the Borrowers and the Lenders.  If the Administrative Agent shall
resign as an Administrative Agent under this Credit Agreement and the Notes,
then the Required Lenders shall appoint from among the Lenders a successor agent
for the Lenders, which successor agent shall be approved by the Company with
such approval not to be unreasonably withheld (provided, however if an Event of
Default shall exist at such time, no approval of the Company shall be required
hereunder), whereupon such successor agent shall succeed to the rights, powers
and duties of the Administrative Agent, and the term “Administrative Agent”,
shall mean such successor Administrative Agent effective upon such appointment
and approval, and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Credit Agreement or any holders of the Notes.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 8.9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Credit Agreement.

 


SECTION 8.10                            NATURE OF DUTIES.

 

Except as otherwise expressly stated herein, any agent (other than the
Administrative Agent) or arranger listed from time to time on the cover page of
this Credit Agreement shall have

 

74

--------------------------------------------------------------------------------


 

no obligations, responsibilities or duties under this Credit Agreement or under
any other Credit Document other than obligations, responsibilities and duties
applicable to all Lenders in their capacity as Lenders; provided, however, that
such agents and arrangers shall be entitled to the same rights, protections,
exculpations and indemnifications granted to the Administrative Agent under this
Article VIII in their capacity as an agent or arranger.

 

Section 8.11                            Other Agents; Arrangers.

 

Except as otherwise expressly stated herein, any agent (other than the
Administrative Agent) or arranger listed from time to time on the cover page of
this Credit Agreement shall have no obligations, responsibilities or duties
under this Credit Agreement or under any other Credit Document other than
obligations, responsibilities and duties applicable to all Lenders in their
capacity as Lenders; provided, however, that such agents and arrangers shall be
entitled to the same rights, protections, exculpations and indemnifications
granted to the Administrative Agent under this Article VIII in their capacity as
an agent or arranger.

 


ARTICLE IX


 


MISCELLANEOUS

 


SECTION 9.1                                   AMENDMENTS AND WAIVERS.

 

Neither this Credit Agreement nor any of the other Credit Documents, nor any
terms hereof or thereof may be amended, supplemented, waived or modified except
in accordance with the provisions of this Section 9.1.  The Required Lenders
may, or, with the written consent of the Required Lenders, the Administrative
Agent may, from time to time, (a) enter into with the Borrowers written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Credit Agreement or
the other Credit Documents or changing in any manner the rights of the Lenders
or of the Borrowers hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders may specify in such instrument, any of the
requirements of this Credit Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that no
such amendment, waiver, supplement, modification or release shall:

 

(i)                                     reduce the amount or extend the
scheduled date of maturity of any Loan or Note or any installment thereon or the
unreimbursed amount of any drawing on any Letter of Credit, or reduce the stated
rate of any interest or fee payable hereunder (other than interest at the
increased post-default rate) or extend the scheduled date of any payment thereof
or increase the amount or extend the expiration date of any Lender’s Commitment
or Commitment Percentage, in each case without the written consent of each
Lender directly affected thereby, or

 

75

--------------------------------------------------------------------------------


 

(ii)                                  amend, modify or waive any provision of
this Section 9.1 or reduce the percentage specified in the definition of
Required Lenders, without the written consent of all the Lenders, or

 

(iii)                               amend, modify or waive any provision of
Article VIII without the written consent of the then Administrative Agent, or

 

(iv)                              amend, modify or waive any provision of the
Credit Documents requiring consent, approval or request of the Required Lenders
or all Lenders, without the written consent of such Required Lenders or Lenders
as appropriate; or

 

(v)                                 amend, modify or waive any provision of the
Credit Documents affecting the rights or duties of the Administrative Agent, the
Issuing Lender or the Swingline Lender under any Credit Document without the
written consent of the Administrative Agent, the Issuing Lender and/or the
Swingline Lender, as applicable, in addition to the Lenders required hereinabove
to take such action; or

 

(vi)                              amend or modify the definition of Borrower
Obligations to delete or exclude any obligation or liability described therein
without the written consent of each Lender directly affected thereby; or

 

(vii)                           amend, modify or waive any provision of
Section 2.13 or Article X in a manner that would alter the pro rata share of
payments required thereby without the written consent of each Lender directly
affected thereby; or

 

(viii)                        release any of the Borrowers from all or
substantially all of their respective obligations hereunder (including the
Company’s obligations under the Guaranty), without the written consent of all of
the Lenders.

 

Any such waiver, amendment, supplement or modification and any such release
shall apply equally to each of the Lenders and shall be binding upon the
Borrowers, the Lenders, the Administrative Agent and all future holders of the
Notes.  In the case of any waiver, the Borrowers, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the outstanding Loans and Notes and other Credit Documents,
and any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

 

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrowers shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9).  In
addition, the Borrowers and the Lenders hereby authorize the Administrative
Agent to modify this Credit Agreement by unilaterally amending or supplementing
Schedule 2.1(a) from time to time in the manner requested by the Borrowers, the
Administrative Agent or any Lender in order to reflect any assignments or
transfers of the Loans

 

76

--------------------------------------------------------------------------------


 

as provided for hereunder; provided, however, that the Administrative Agent
shall promptly deliver a copy of any such modification to the Borrowers and each
Lender.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan (or, subject to
clause (y) below, any other matter in any bankruptcy case or proceeding) that
affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersedes the unanimous consent
provisions set forth herein and (y) the Required Lenders may consent to allow a
Borrower to use cash collateral in the context of a bankruptcy or insolvency
proceeding.  Subject to any other provisions expressly set forth herein to the
contrary, each Lender retains its rights as a creditor to enforce the Loans (and
other Borrower Obligations) owing to such Lender against the Borrowers following
acceleration in accordance with Section 7.2 or when such Loans (and other
Borrower Obligations) are otherwise due and payable on the Maturity Date;
provided that payments made to such Lender as a result thereof shall be subject
to the pro-rata (and other) sharing provisions set forth in this Credit
Agreement.

 


SECTION 9.2                                   NOTICES.

 

Except as otherwise provided in Article II, all notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made (a) when delivered by hand, (b) when
transmitted via telecopy (or other facsimile device) to the number set out
herein, (c) the Business Day immediately following the day on which the same has
been delivered prepaid to a reputable national overnight air courier service, or
(d) the third Business Day following the day on which the same is sent by
certified or registered mail, postage prepaid, in each case, addressed as
follows in the case of the Borrowers and the Administrative Agent, and as set
forth on Schedule 9.2 in the case of the Lenders, or to such other address as
may be hereafter notified by the respective parties hereto and any future
holders of the Notes:

 

 

The Company

IMS Health Incorporated

 

 

and the other

1499 Post Road

 

 

Borrowers:

Fairfield, Connecticut 06284

 

 

 

Attention: Jeff Ford, Treasurer

 

 

 

Telecopier: (203) 319-4533

 

 

 

Telephone: (203) 319-4527

 

 

 

 

 

 

The Administrative

Wachovia Bank, National Association, as Administrative Agent

 

Agent:

Charlotte Plaza

 

 

 

201 South College Street, CP-8

 

 

 

Charlotte, North Carolina 28288-0680

 

 

 

Attention: Syndication Agency Services/Rufus Kearney

 

 

 

Telecopier: (704) 383-0288

 

 

 

Telephone: (704) 383-6591

 

 

77

--------------------------------------------------------------------------------


 

 

 

with a copy to:

 

 

 

 

 

 

 

Wachovia Bank, National Association

 

 

 

One Wachovia Center, DC-6

 

 

 

Charlotte, North Carolina 28288-0737

 

 

 

Attention: Agency Management/Christian Bradeen

 

 

Telecopier: (704) 383-7611

 

 

 

Telephone: (704) 715-7708

 

 

 

 

 

 

 

with respect to Foreign Currency Loans and Letters of Credit denominated in
Foreign Currencies:

 

 

 

 

 

 

Wachovia Bank, National Association

 

 

 

London Branch

 

 

 

3 Bishopsgate

 

 

 

London, England EC2N3AB

 

 

Attention:

Maureen Hart

 

 

Facsimile:

011 44 207 929 4645

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

Wachovia Bank, National Association

 

 

 

Charlotte Plaza

 

 

 

201 South College Street, CP-8

 

 

 

Charlotte, North Carolina 28288-0680

 

 

 

Attention: Syndication Agency Services/Rufus Kearney

 

 

Telecopier: (704) 383-0288

 

 

 

Telephone: (704) 383-6591

 

 


SECTION 9.3                                   NO WAIVER; CUMULATIVE REMEDIES.

 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 


SECTION 9.4                                   PAYMENT OF EXPENSES AND TAXES.

 

The Borrowers jointly and severally agree (a) to pay or reimburse the
Administrative Agent and the Arranger for all their reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation, printing and execution of, and any amendment,
supplement or modification to, this Credit Agreement and the other Credit
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby,

 

78

--------------------------------------------------------------------------------


 

together with the reasonable fees and disbursements of counsel to the
Administrative Agent and the Arranger, (b) to pay or reimburse each Lender and
the Administrative Agent for all its costs and expenses incurred in connection
with the enforcement or preservation of any rights under this Credit Agreement
and the other Credit Documents, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent and to the
Lenders, and (c) on demand, to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, the Credit Documents and any such other documents, and (d) to
pay, indemnify, and hold each Lender and the Administrative Agent and their
Affiliates harmless from and against, any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of the Credit
Documents and any such other documents and the use, or proposed use, of proceeds
of the Loans (all of the foregoing, collectively, the “indemnified
liabilities”); provided, however, that the Borrowers shall not have any
obligation hereunder to any Agent or any Lender or any Affiliate thereof with
respect to indemnified liabilities to the extent (i) arising from the gross
negligence or willful misconduct of the Administrative Agent or any such Lender
or any such Affiliate, as determined by a court of competent jurisdiction or
(ii) relating to disputes among any Lender or Affiliate thereof and the
Administrative Agent or one or more other Lender or Affiliate thereof unless
such dispute is related to this Credit Agreement or the Extensions of Credit
hereunder.  No Borrower shall be required to indemnify any Indemnified Party for
any amount paid or payable to any Indemnified Party in the compromise or
settlement of any action, proceeding or investigation without the prior written
consent of the Company, which consent shall not be unreasonably withheld. 
Promptly after receipt by an Indemnified Party of notice of its involvement in
any action, proceeding or investigation, such Indemnified Party shall, if a
claim for indemnification in respect thereof is to be made against the Company
under this Credit Agreement, promptly notify the Company in writing of such
involvement.  Failure by the Indemnified Party to so notify the Company shall
not relieve the Company from the obligation to indemnify the Indemnified Party
under this Credit Agreement except to the extent that the Company suffers actual
prejudice as a result of such failure, and shall not relieve the Company from
its obligation to provide reimbursement and contribution to the Indemnified
Party.  It is acknowledged and agreed that each Indemnified Party shall
cooperate with the Company in good faith to coordinate a mutual defense strategy
and to enter into joint defense agreements and will use commercially reasonable
efforts to minimize the costs thereof including, without limitation, (i) the
delivery of periodic updates with respect to legal and other expenses incurred,
(ii)  limiting the engagement of legal counsel to one law firm at any one time
(excluding local counsel which may be engaged as deemed necessary by the
Indemnified Party) and (iii) the taking of such other measures in connection
therewith as may be reasonably requested by the Company.  The agreements in this
Section 9.4 shall survive repayment of the Loans and the Borrower Obligations.

 

79

--------------------------------------------------------------------------------


 


SECTION 9.5                                   SUCCESSORS AND ASSIGNS;
PARTICIPATIONS; PURCHASING LENDERS.

 

(a)                                  This Credit Agreement shall be binding upon
and inure to the benefit of the Borrowers, the Lenders, the Administrative
Agent, all future holders of the Notes and their respective successors and
assigns, except that the Borrowers may not assign or transfer any of their
rights or obligations under this Credit Agreement or the other Credit Documents
without the prior written consent of each Lender; except to the extent any such
assignment results from the consummation of a merger or consolidation permitted
pursuant to Section 6.2 of this Credit Agreement.

 

(b)                                 Any Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell to one or more banks or other entities (“Participants”) participating
interests in any Loan owing to such Lender, any Note held by such Lender, any
Commitment of such Lender, or any other interest of such Lender hereunder;
provided, however, that, so long as no Event of Default has occurred and is
continuing, participating interests in (i) Swiss/Multicurrency Revolving Loans
and Swiss/Multicurrency Revolving Notes or any part of the Swiss/Multicurrency
Commitment may only be sold to Participants who are Banks (other than with the
consent of the Borrowers (which consent shall not be unreasonably withheld)) and
(ii) Japanese/Multicurrency Revolving Loans and Japanese/Multicurrency Revolving
Notes or any part of the Japanese/Multicurrency Commitment may only be sold to
Participants who are Eligible Investors (other than with the consent of the
Borrowers (which consent shall not be unreasonably withheld)); provided further
that for so long as an Event of Default has occurred and is continuing,
participating interests in Swiss/Multicurrency Revolving Loans and
Swiss/Multicurrency Revolving Notes or any part of the Swiss/Multicurrency
Commitment shall not be sold to any Participant who is a Non-Bank, if such sale
would result in there being more than ten (10) Non-Banks who are either
Participants in and/or Lenders with a Swiss/Multicurrency Revolving Commitment
under the Credit Agreement, unless the Borrowers otherwise consent.  In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender’s obligations under this Credit Agreement to the other parties to
this Credit Agreement shall remain unchanged, such Lender shall remain solely
responsible for the performance thereof, such Lender shall remain the holder of
any such Note for all purposes under this Credit Agreement, and the Borrowers
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Credit Agreement.  No Lender shall transfer or grant any participation under
which the Participant shall have rights to approve any amendment to or waiver of
this Credit Agreement or any other Credit Document except to the extent such
amendment or waiver would (i) extend the scheduled maturity of any Loan or Note
or any installment thereon in which such Participant is participating, or reduce
the stated rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of interest at the increased post-default
rate) or reduce the principal amount thereof, or increase the amount of the
Participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default shall not constitute
a change in the terms of such participation, and that an increase in any
Commitment or Loan shall be permitted without consent of any participant if the
Participant’s participation is not increased as a result thereof), (ii) consent
to the assignment or transfer by the Borrowers of any of their respective rights
and obligations under this Credit Agreement or (iii) release the Company from
its obligations under

 

80

--------------------------------------------------------------------------------


 

the Guaranty.  In the case of any such participation, the Participant shall not
have any rights under this Credit Agreement or any of the other Credit Documents
(the Participant’s rights against such Lender in respect of such participation
to be those set forth in the agreement executed by such Lender in favor of the
Participant relating thereto) and all amounts payable by the Borrowers hereunder
shall be determined as if such Lender had not sold such participation; provided
that each Participant shall be entitled to the benefits of Sections 2.18, 2.19,
2.20, 2.21 and 9.6(b) with respect to its participation in the Commitments and
the Loans outstanding from time to time; provided further, that no Participant
shall be entitled to receive any greater amount pursuant to such Sections than
the transferor Lender would have been entitled to receive in respect of the
amount of the participation transferred by such transferor Lender to such
Participant had no such transfer occurred.

 

(c)                                  Any Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time, sell or assign to any Lender or any Affiliate or Related Fund thereof and
with the consent of the Administrative Agent and, so long as no Event of Default
has occurred and is continuing, the Borrowers (in each case, which consent shall
not be unreasonably withheld or delayed), to one or more additional banks or
financial institutions or entities (“Purchasing Lenders”), all or any part of
its rights and obligations under this Credit Agreement and the Notes in minimum
amounts of $5,000,000 with respect to its Commitment and its Loans (or, if less,
the entire amount of such Lender’s Commitment and Loans), pursuant to a
Commitment Transfer Supplement, executed by such Purchasing Lender and such
transferor Lender (and, in the case of a Purchasing Lender that is not then a
Lender or an affiliate or Related Fund thereof, the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Company), and
delivered to the Administrative Agent for its acceptance and recording in the
Register; provided, however, that (i) any sale or assignment to an existing
Lender, or Affiliate or Related Fund thereof, shall not require the consent of
the Administrative Agent or the Borrowers nor shall any such sale or assignment
be subject to the minimum assignment amounts specified herein, (ii) any sale or
assignment relating to a Swiss/Multicurrency Revolving Loan or a
Swiss/Multicurrency Revolving Note and a Swiss/Multicurrency Revolving
Commitment shall at all times (other than after the occurrence and continuance
of an Event of Default) require the consent of the Borrowers (which consent
shall not be unreasonably withheld or delayed) and (iii) any sale or assignment
relating to a Japanese/Multicurrency Revolving Loan or a Japanese/Multicurrency
Revolving Note and a Japanese/Multicurrency Revolving Commitment to a Purchasing
Lender that is not an Eligible Investor shall at all times (other than after the
occurrence and continuance of an Event of Default) require the consent of the
Borrowers (which consent shall not be unreasonably withheld or delayed);
provided further that for so long as an Event of Default has occurred and is
continuing, participating interests in Swiss/Multicurrency Revolving Loans and
Swiss/Multicurrency Revolving Notes or any part of the Swiss/Multicurrency
Commitment shall not be sold to any Purchasing Lender who is a Non-Bank, if such
sale would result in there being more than ten (10) Non-Banks who are either
Participants in and/or Lenders with a Swiss/Multicurrency Revolving Commitment
under the Credit Agreement, unless the Borrowers otherwise consent.  Upon such
execution, delivery, acceptance and recording, from and after the Transfer
Effective Date specified in such Commitment Transfer Supplement, (x) the
Purchasing Lender thereunder shall be a party hereto and, to the extent provided
in such Commitment Transfer Supplement, have the rights and obligations of a
Lender hereunder with a Commitment as set forth therein, and (y) the transferor
Lender thereunder shall, to the extent provided in such

 

81

--------------------------------------------------------------------------------


 

Commitment Transfer Supplement, be released from its obligations under this
Credit Agreement (and, in the case of a Commitment Transfer Supplement covering
all or the remaining portion of a transferor Lender’s rights and obligations
under this Credit Agreement, such transferor Lender shall cease to be a party
hereto).  With respect to any assignment of any rights or obligations of a
Lender in a Swiss/Multicurrency Revolving Loan or a Swiss/Multicurrency
Revolving Note and a Swiss/Multicurrency Revolving Commitment, the Purchasing
Lender shall identify in the Commitment Transfer Supplement whether such
Purchasing Lender is a Bank or a Non-Bank.  Such Commitment Transfer Supplement
shall be deemed to amend this Credit Agreement to the extent, and only to the
extent, necessary to reflect the addition of such Purchasing Lender and the
resulting adjustment of Commitment Percentages arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Credit Agreement and the Notes.  On or prior to the
Transfer Effective Date specified in such Commitment Transfer Supplement, the
Borrowers, at their own expense, shall execute and deliver to the Administrative
Agent in exchange for the Notes delivered to the Administrative Agent pursuant
to such Commitment Transfer Supplement new Notes to the order of such Purchasing
Lender in an amount equal to the Commitment assumed by it pursuant to such
Commitment Transfer Supplement and, unless the transferor Lender has not
retained a Commitment hereunder, new Notes to the order of the transferor Lender
in an amount equal to the Commitment retained by it hereunder.  Such new Notes
shall be dated the Closing Date and shall otherwise be in the form of the Notes
replaced thereby.

 

(d)                                 The Administrative Agent shall maintain at
its address referred to in Section 9.2 a copy of each Commitment Transfer
Supplement delivered to it and a register (the “Register”) for the recordation
of the names and addresses of the Lenders and the Commitment of, and principal
amount of the Loans owing to, each Lender from time to time.  The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as the owner of the Loan recorded therein for
all purposes of this Credit Agreement.  The Register shall be available for
inspection by the Borrowers or any Lender at any reasonable time and from time
to time upon reasonable prior notice.

 

(e)                                  Upon its receipt of a duly executed
Commitment Transfer Supplement, together with payment to the Administrative
Agent by the transferor Lender or the Purchasing Lender, as agreed between them,
of a registration and processing fee of $3,500 for each Purchasing Lender (other
than an Affiliate of such Lender or a Related Fund) listed in such Commitment
Transfer Supplement and the Notes subject to such Commitment Transfer
Supplement, the Administrative Agent shall (i) accept such Commitment Transfer
Supplement, (ii) record the information contained therein in the Register and
(iii) give prompt notice of such acceptance and recordation to the Lenders and
the Borrowers.

 

(f)                                    The Borrowers authorize each Lender to
disclose to any Participant or Purchasing Lender (each, a “Transferee”) and any
prospective Transferee any and all financial information in such Lender’s
possession concerning the Borrowers and its Affiliates which has been delivered
to such Lender by or on behalf of the Borrowers pursuant to this Credit
Agreement or which has been delivered to such Lender by or on behalf of the
Borrowers in connection with

 

82

--------------------------------------------------------------------------------


 

such Lender’s credit evaluation of the Borrowers and its Affiliates prior to
becoming a party to this Credit Agreement, in each case subject to Section 9.15.

 

(g)                                 At the time of each assignment pursuant to
this Section 9.5 to a Person which is not already a Lender hereunder and which
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for Federal income tax purposes, the respective assignee Lender shall
provide to the Borrowers and the Administrative Agent the appropriate Internal
Revenue Service Forms described in Section 2.21.

 

(h)                                 Nothing herein shall prohibit any Lender
from pledging or assigning any of its rights under this Credit Agreement
(including, without limitation, any right to payment of principal and interest
under any Note) to any Federal Reserve Bank in accordance with applicable laws.

 


SECTION 9.6                                   ADJUSTMENTS; SET-OFF.


 

(a)                                  Each Lender agrees that if any Lender (a
“benefited Lender”) shall at any time receive any payment of all or part of its
Loans, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 7.1(e), or otherwise) in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Loans, or interest thereon,
such benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.  The Borrowers agree that
each Lender so purchasing a portion of another Lender’s Loans may exercise all
rights of payment (including, without limitation, rights of set-off) with
respect to such portion as fully as if such Lender were the direct holder of
such portion.

 

(b)                                 The Borrowers hereby grant to the Lenders, a
lien, security interest, and right of setoff as security for all liabilities and
obligations to the Lenders, whether now existing or hereafter arising upon and
against all deposits, credits, collateral, and property, now or hereafter in the
possession, custody, safekeeping or control of the Lenders or any entity under
the control of the parent company of any of the Lenders, and their successors
and assigns or in transit to any of them.  At any time after an Event of
Default, without demand or notice, the Lenders, to the extent permitted by
applicable law, may set off the same or any part thereof and apply the same to
any liability or obligation of the Borrowers and any guarantor even though
unmatured and regardless of the adequacy of any other collateral securing the
Loans.  ANY AND ALL RIGHTS TO REQUIRE THE LENDERS TO EXERCISE THEIR RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOANS, PRIOR TO
EXERCISING THEIR RIGHTS OF SETOFF WITH RESPECT TO SUCH DEPOSITS,

 

83

--------------------------------------------------------------------------------


 

CREDITS, OR OTHER PROPERTY OF THE BORROWERS, ARE HEREBY KNOWINGLY, VOLUNTARILY,
AND IRREVOCABLY WAIVED.

 


SECTION 9.7                                   TABLE OF CONTENTS AND
SECTION HEADINGS.

 

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.

 


SECTION 9.8                                   COUNTERPARTS.


 

This Credit Agreement may be executed by one or more of the parties to this
Credit Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Credit Agreement signed by all the
parties shall be lodged with the Company and the Administrative Agent.

 


SECTION 9.9                                   EFFECTIVENESS.


 

This Credit Agreement shall become effective on the date on which all of the
parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent pursuant to
Section 9.2 or, in the case of the Lenders, shall have given to the
Administrative Agent written, telecopied or telex notice (actually received) at
such office that the same has been signed and mailed to it.

 


SECTION 9.10                            SEVERABILITY.


 

Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 


SECTION 9.11                            INTEGRATION.


 

This Credit Agreement and the other Credit Documents represent the agreement of
the Borrowers, the Administrative Agent and the Lenders with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Administrative Agent, the Borrowers or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or
therein.

 


SECTION 9.12                            GOVERNING LAW.


 

This Credit Agreement and, unless otherwise specified therein, each other Credit
Document and the rights and obligations of the parties under this Credit
Agreement and such other Credit Documents shall be governed by, and construed
and interpreted in accordance with,

 

84

--------------------------------------------------------------------------------


 

the laws of the State of New York applicable to contracts made and to be
performed entirely within such State.

 


SECTION 9.13                            CONSENT TO JURISDICTION AND SERVICE OF
PROCESS.


 

Each Borrower consents, for itself and in connection with its properties to the
non-exclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City
for purposes of all legal proceedings arising out of the Credit Agreement, any
Note or any of the other Credit Documents.  The Borrowers irrevocably agree that
all service of process in any such proceedings in any such court may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, return receipt requested, to it at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto, such service
being hereby acknowledged by the Borrowers to be effective and binding service
to the fullest extent permitted by applicable law.  The Borrowers, the
Administrative Agent and the Lenders irrevocably waive, to the fullest extent
permitted by applicable law, any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non conveniens
which it may now or hereafter have to the bringing of any such action or
proceeding in any such jurisdiction.  Nothing herein shall affect the right to
serve process in any other manner permitted by law or shall limit the right of
any Lender to bring proceedings against the Borrowers in the court of any other
jurisdiction.

 


SECTION 9.14                            CONFIDENTIALITY.


 

The Administrative Agent and each of the Lenders agrees that it will use its
best efforts not to disclose without the prior consent of the Borrowers (other
than to its employees, affiliates, auditors or counsel or to another Lender) any
information (the “Information”) with respect to the Borrowers and the Company’s
Subsidiaries which is furnished pursuant to this Credit Agreement, any other
Credit Document or any documents contemplated by or referred to herein or
therein and which is designated by the Borrowers to the Lenders in writing as
confidential or as to which it is otherwise reasonably clear such information is
not public, except that any Lender may disclose any such Information (a) as has
become generally available to the public other than by a breach of this
Section 9.14, (b) as may be required or appropriate in any report, statement or
testimony submitted to any municipal, state or federal regulatory body having or
claiming to have jurisdiction over such Lender or to the Federal Reserve Board
or the Federal Deposit Insurance Corporation or the Office of the Comptroller of
the Currency or the National Association of Insurance Commissioners or similar
organizations (whether in the United States or elsewhere) or their successors,
(c) as may be required or appropriate in response to any summons or subpoena or
any law, order, regulation or ruling applicable to such Lender, (d) to (i) any
prospective Participant or assignee in connection with any contemplated transfer
pursuant to Section 9.5 or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Company,
provided that such prospective transferee shall have been made aware of this
Section 9.14 and shall have agreed to be bound by its provisions as if it were a
party to this Credit Agreement, (e) to Gold Sheets and other similar bank trade
publications; such information to consist of deal terms and other information
regarding the credit facilities evidenced by this Credit Agreement customarily
found in such publications and (f) in

 

85

--------------------------------------------------------------------------------


 

connection with any suit, action or proceeding for the purpose of defending
itself, reducing its liability, or protecting or exercising any of its claims,
rights, remedies or interests under or in connection with the Credit Documents
or any Hedging Agreement.

 


SECTION 9.15                            ACKNOWLEDGMENTS.


 

The Borrowers each hereby acknowledges that:

 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of each Credit Document;

 

(b)                                 neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to the Borrowers arising out
of or in connection with this Credit Agreement and the relationship between the
Administrative Agent and Lenders, on one hand, and the Borrowers, on the other
hand, in connection herewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture exists among the Lenders
or among the Borrowers and the Lenders.

 


SECTION 9.16                            WAIVERS OF JURY TRIAL.


 

THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 


SECTION 9.17                            JUDGMENT CURRENCY.


 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Credit Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Credit Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Credit Agreement (the “Agreement Currency”), be discharged only to the extent
that on the Business Day following receipt by the Administrative Agent or such
Lender of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or such Lender in the Agreement Currency, the
Borrowers agree, as a separate obligation and notwithstanding any such judgment,
to indemnify the Administrative Agent or such Lender or the Person to whom such
obligation was

 

86

--------------------------------------------------------------------------------


 

owing against such loss.  If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or such
Lender in such currency, the Administrative Agent or such Lender agrees to
return the amount of any excess to the Borrowers (or to any other Person who may
be entitled thereto under applicable law).

 


SECTION 9.18                            USA PATRIOT ACT NOTICE.


 

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers in accordance
with Act.

 


SECTION 9.19                            GUARANTY BY THE COMPANY OF THE BORROWER
OBLIGATIONS OF THE FOREIGN BORROWERS.


 

(a)                                  The Guaranty.  In order to induce the
Lenders to enter into this Credit Agreement and to extend credit hereunder and
in recognition of the direct benefits to be received by the Company from the
Extensions of Credit hereunder, the Company hereby agrees with the
Administrative Agent and the Lenders as follows:  the Company hereby
unconditionally and irrevocably guarantees as primary obligor and not merely as
surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all indebtedness of the Foreign Borrowers
to the Administrative Agent and the Lenders.  If any or all of the indebtedness
becomes due and payable hereunder, the Company unconditionally promises to pay
such indebtedness to the Administrative Agent, the Lenders, or their respective
order, on demand, together with any and all reasonable expenses which may be
incurred by the Administrative Agent or the Lenders in collecting any of the
Borrower Obligations of the Foreign Borrowers.  The word “indebtedness” is used
in this Article X in its most comprehensive sense and includes any and all
advances, debts, obligations and liabilities of the Foreign Borrowers, including
specifically all Borrower Obligations of the Foreign Borrowers, arising in
connection with this Credit Agreement or the other Credit Documents, in each
case, heretofore, now, or hereafter made, incurred or created, whether
voluntarily or involuntarily, absolute or contingent, liquidated or
unliquidated, determined or undetermined, whether or not such indebtedness is
from time to time reduced, or extinguished and thereafter increased or incurred,
whether the applicable Foreign Borrower may be liable individually or jointly
with others, whether or not recovery upon such indebtedness may be or hereafter
become barred by any statute of limitations, and whether or not such
indebtedness may be or hereafter become otherwise unenforceable.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of the Company shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state, federal or provincial law relating
to fraudulent conveyances or transfers) then the obligations of the Company
hereunder shall be limited to the maximum amount that is

 

87

--------------------------------------------------------------------------------


 

permissible under applicable law (whether federal, state or provincial and
including, without limitation, the Bankruptcy Code).

 

(b)                                 Bankruptcy.          Additionally, the
Company unconditionally and irrevocably guarantees the payment of any and all
Borrower Obligations of the Foreign Borrowers to the Lenders whether or not due
or payable by the applicable Foreign Borrowers upon the occurrence of any of the
events specified in Section 7.1(e), and unconditionally promises to pay such
Borrower Obligations to the Administrative Agent for the account of the Lenders,
or order, on demand, in lawful money of the United States.  The Company further
agrees that to the extent that the a Foreign Borrower or the Company shall make
a payment or a transfer of an interest in any property to the Administrative
Agent or any Lender, which payment or transfer or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to such Foreign Borrower or
the Company or the estate of the applicable Foreign Borrower or the Company, a
trustee, receiver or any other party under any bankruptcy law, state, provincial
or federal law, common law or equitable cause, then to the extent of such
avoidance or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made.

 

(c)                                  Nature of Liability.  The liability of the
Company hereunder is exclusive and independent of any security for or other
guaranty of the Borrower Obligations of the Foreign Borrowers whether executed
by the Company, any other guarantor or by any other party, and the Company’s
liability hereunder shall not be affected or impaired by (a) any direction as to
application of payment by any Foreign Borrower or by any other party, or (b) any
other continuing or other guaranty, undertaking or maximum liability of a
guarantor or of any other party as to the Borrower Obligations of any Foreign
Borrower, or (c) any payment on or in reduction of any such other guaranty or
undertaking, or (d) any dissolution, termination or increase, decrease or change
in personnel by any Foreign Borrower, or (e) any payment made to the
Administrative Agent or the Lenders on the Borrower Obligations of any Foreign
Borrower with respect to which the Administrative Agent or such Lenders repay
the applicable Foreign Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
the Company waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding.

 

(d)                                 Independent Obligation.  The obligations of
the Company hereunder are independent of the obligations of each of the Foreign
Borrowers and a separate action or actions may be brought and prosecuted against
the Company whether or not action is brought against any of the Foreign
Borrowers and whether or not the Company or any of the Foreign Borrowers is
joined in any such action or actions.

 

(e)                                  Authorization.  The Company authorizes the
Administrative Agent and each Lender without notice or demand (except as shall
be required by applicable statute and cannot be waived), and without affecting
or impairing its liability hereunder, from time to time to (a) renew,
compromise, extend, increase, accelerate or otherwise change the time for
payment of, or otherwise change the terms of the Borrower Obligations or any
part thereof in accordance with this Credit Agreement, including any increase or
decrease of the rate of interest thereon, (b) take and hold security from the
Company or any other party for the payment of this Guaranty or the

 

88

--------------------------------------------------------------------------------


 

Borrower Obligations and exchange, enforce waive and release any such security,
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent and the Lenders in their discretion may determine and (d)
release or substitute any one or more endorsers, the Company, the Foreign
Borrowers or other obligors.

 

(f)                                    Reliance.  It is not necessary for the
Administrative Agent or the Lenders to inquire into the capacity or powers of
the Foreign Borrowers or the officers, directors, members, partners or agents
acting or purporting to act on its behalf, and any Borrowers Obligations made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.

 

(g)                                 Waiver.

 

(i)                                     The Company waives any right (except as
shall be required by applicable statute and cannot be waived) to require the
Administrative Agent or any Lender to (i) proceed against the Foreign Borrowers,
any other guarantor or any other party, (ii) proceed against or exhaust any
security held from any Foreign Borrower, any other guarantor or any other party,
or (iii) pursue any other remedy in the Administrative Agent’s or any Lender’s
power whatsoever.  The Company waives any defense based on or arising out of any
defense of any Foreign Borrower, any other guarantor or any other party other
than payment in full of the Borrower Obligations of the Foreign Borrowers (other
than contingent indemnity obligations), including without limitation any defense
based on or arising out of the disability of any Foreign Borrower, any other
guarantor or any other party, or the unenforceability of the Borrower
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Foreign Borrower other than payment in full of the
Borrower Obligations of the Foreign Borrowers.  The Administrative Agent may, at
its election, foreclose on any security held by the Administrative Agent by one
or more judicial or nonjudicial sales (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Administrative Agent
or any Lender may have against any Foreign Borrower or any other party, or any
security, without affecting or impairing in any way the liability of the Company
hereunder except to the extent the Borrower Obligations of the Foreign Borrowers
have been paid in full and the Commitments have been terminated.  The Company
waives any defense arising out of any such election by the Administrative Agent
or any of the Lenders, even though such election operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
the Company against the Foreign Borrowers or any other party or any security.

 

(ii)                                  The Company waives all presentments,
demands for performance, protests and notices, including without limitation
notices of nonperformance, notice of protest, notices of dishonor, notices of
acceptance of this Guaranty, and notices of the existence, creation or incurring
of new or additional Borrower Obligations.  The Company assumes all
responsibility for being and keeping itself informed of the each Foreign
Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Borrower Obligations of the Foreign
Borrowers and the nature, scope and extent of the risks which the Company
assumes and incurs hereunder, and agrees that

 

89

--------------------------------------------------------------------------------


 

neither the Administrative Agent nor any Lender shall have any duty to advise
the Company of information known to it regarding such circumstances or risks.

 

(iii)                               The Company hereby agrees it will not
exercise any rights of subrogation which it may at any time otherwise have as a
result of this Guaranty (whether contractual, under Section 509 of the U.S.
Bankruptcy Code, or otherwise) to the claims of the Lenders against any Foreign
Borrower or any other guarantor of the Borrower Obligations of the Foreign
Borrowers owing to the Lenders (collectively, the “Other Parties”) and all
contractual, statutory or common law rights of reimbursement, contribution or
indemnity from any Other Party which it may at any time otherwise have as a
result of this Guaranty until such time as the Borrower Obligations of the
Foreign Borrowers shall have been paid in full and the Commitments have been
terminated.  The Company hereby further agrees not to exercise any right to
enforce any other remedy which the Administrative Agent or the Lenders now have
or may hereafter have against any Other Party, any endorser or any other
guarantor of all or any part of the Borrower Obligations of the Foreign
Borrowers and any benefit of, and any right to participate in, any security or
collateral given to or for the benefit of the Lenders to secure payment of the
Borrower Obligations of the Foreign Borrowers until such time as the Borrower
Obligations of the Foreign Borrowers (other than contingent indemnity
obligations) shall have been paid in full and the Commitments have been
terminated.

 

(h)                                 Limitation on Enforcement.  The Lenders
agree that this Guaranty may be enforced only by the action of the
Administrative Agent acting upon the instructions of the Required Lenders and
that no Lender shall have any right individually to seek to enforce or to
enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Credit Agreement.  The Lenders further agree
that this Guaranty may not be enforced against any director, officer, employee
or stockholder of the Company.

 

(i)                                     Confirmation of Payment.  The
Administrative Agent and the Lenders will, upon request after payment of the
indebtedness and obligations which are the subject of this Guaranty and
termination of the Commitments relating thereto, confirm to the Foreign
Borrowers, the Company or any other Person that such indebtedness and
obligations have been paid and the Commitments relating thereto terminated,
subject to the provisions of clause (b) hereof.

 


SECTION 9.20                            BINDING EFFECT; FURTHER ASSURANCES;
AMENDMENT AND RESTATEMENT OF EXISTING CREDIT AGREEMENTS.


 

This Agreement shall become effective at such time, on or after the Closing
Date, that the conditions precedent set forth in Section 4.1 have been satisfied
and when it shall have been executed by each Borrower and the Administrative
Agent, and the Administrative Agent shall have received copies hereof (telefaxed
or otherwise) which, when taken together, bear the signatures of each Lender
(including the Issuing Lender), and thereafter this Agreement shall be binding
upon and inure to the benefit of each Borrower, each Lender (including the
Issuing Lender) and the Administrative Agent, together with their respective
successors and assigns.  Each Borrower, the Administrative Agent and the Lenders
hereby agree that at such time as this Agreement shall

 

90

--------------------------------------------------------------------------------


 

have become effective pursuant to the terms of the first sentence of this
Section 9.20(a), (i) the Existing Credit Agreements automatically shall be
deemed amended and restated in their entirety by this Agreement and (ii) all of
the promissory notes executed in connection with the Existing Credit Agreements
automatically shall be substituted and replaced by the Notes executed in
connection with this Agreement and the Lenders under the Existing Credit
Agreements agree to promptly return such prior notes to the Company marked
“cancelled”.

 


SECTION 9.21                            INTEREST RATE LIMITATIONS.


 

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents (including any
payment that may be considered interest under applicable Requirements of Law)
shall not exceed the maximum rate of non-usurious interest permitted by
applicable Requirements of Law (the “Maximum Rate”).  If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans owing
by such Borrower or, if it exceeds such unpaid principal, refunded to the
applicable Borrower.  In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Borrower
Obligations hereunder.

 


ARTICLE X


 


SPECIAL PROVISIONS APPLICABLE TO LENDERS UPON THE OCCURRENCE OF A SHARING EVENT


 


SECTION 10.1                            PARTICIPATIONS.


 

Upon the occurrence of a Sharing Event, the Lenders shall automatically and
without further action be deemed to have exchanged interests in the outstanding
Loans and outstanding Letters of Credit such that, in lieu of the interests of
each Lender in each Loan and each outstanding Letter of Credit, such Lender
shall hold an interest in all Revolving Loans and Swingline Loans, made to the
Borrowers and all outstanding Letters of Credit issued for the account of such
Persons or their Subsidiaries at such time, whether or not such Lender shall
previously have participated therein, equal to such Lender’s Exchange Percentage
thereof.  The foregoing exchanges shall be accomplished automatically pursuant
to this Section 10.1 through purchases and sales of participations in the
various Loans and outstanding Letters of Credit as required hereby, although at
the request of the Administrative Agent each Lender hereby agrees to enter into
customary participation agreements approved by the Administrative Agent to
evidence the same.  All purchases and sales of participating interests pursuant
to this Section 10.1 shall be made in Dollars.  At the request of the
Administrative Agent, each Lender which has sold participations in any of its
Loans and outstanding Letters of Credit as provided above (through the

 

91

--------------------------------------------------------------------------------


 

Administrative Agent) will deliver to each Lender (through the Administrative
Agent) which has so purchased a participating interest therein a participation
certificate in the appropriate amount as determined in conjunction with the
Administrative Agent.  It is understood that the amount of funds delivered by
each Lender shall be calculated on a net basis, giving effect to both the sales
and purchases of participations by the various Lenders as required above.

 


SECTION 10.2                            ADMINISTRATIVE AGENT’S DETERMINATION
BINDING.


 

All determinations by the Administrative Agent pursuant to this Article X shall
be made by it in accordance with the provisions herein and with the intent being
to equitably share the credit risk for all Loans and Letters of Credit and other
Extensions of Credit hereunder in accordance with the provisions hereof.  Absent
manifest error, all determinations by the Administrative Agent hereunder shall
be binding on the Borrowers and each of the Lenders.  The Administrative Agent
shall have no liability to any Borrower or Lender hereunder for any
determinations made by it hereunder except to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable decision).

 


SECTION 10.3                            PARTICIPATION PAYMENTS IN DOLLARS.


 

Upon, and after, the occurrence of a Sharing Event (a) no further Credit
Extensions shall be made, (b) all Foreign Currency Loans then outstanding shall
be redenominated into Dollars (based on the Dollar Amount of such Foreign
Currency Loans on the date of such Sharing Event); (c) all amounts from time to
time accruing with respect to, and all amounts from time to time payable on
account of, all Loans (including, without limitation, any interest and other
amounts which were accrued but unpaid on the date of such Sharing Event) shall
be thereafter be paid in Dollars based on the amounts then outstanding in
Dollars and shall be distributed by the Administrative Agent for the account of
the Lenders which made such Loans or are participating therein and (d) all
Commitments shall be automatically terminated; provided that in each case the
each Borrower shall be liable for any currency exchange loss related to such
payments and shall promptly pay the Lenders upon receipt of notice thereof the
amount of any such loss.  Notwithstanding anything to the contrary contained
above, the failure of any Lender to purchase its participating interests as
required above in any Extensions of Credit upon the occurrence of a Sharing
Event shall not relieve any other Lender of its obligation hereunder to purchase
its participating interests in a timely manner, but no Lender shall be
responsible for the failure of any other Lender to purchase the participating
interest to be purchased by such other Lender on any date.

 


SECTION 10.4                            DELINQUENT PARTICIPATION PAYMENTS.


 

If any amount required to be paid by any Lender pursuant to this Article X is
not paid to the Administrative Agent on the date upon which the Sharing Event
occurred, such Lender shall, in addition to such aforementioned amount, also pay
to the Administrative Agent on demand an amount equal to the product of (a) the
amount so required to be paid by such Lender for the purchase of its
participations, (b) the daily average Federal Funds Rate, during the period from
and including the date of request for payment to the date on which such payment
is immediately

 

92

--------------------------------------------------------------------------------


 

available to the Administrative Agent and (c) a fraction the numerator of which
is the number of days that elapsed during such period and the denominator of
which is 360.  A certificate of the Administrative Agent submitted to any Lender
with respect to any amounts payable under this Article X shall be conclusive in
the absence of manifest error.  Amounts payable by any Lender pursuant to this
Article X shall be paid to the Administrative Agent for the account of the
relevant Lenders; provided that, if the Administrative Agent (in its sole
discretion) has elected to fund on behalf of such other Lender the amounts owing
to such other Lenders, then the amounts shall be paid to the Administrative
Agent for its own account.

 


SECTION 10.5                            SETTLEMENT OF PARTICIPATION PAYMENTS.


 

Whenever, at any time after the relevant Lenders have received from any other
Lenders purchases of participations pursuant to this Article X and the various
Lenders receive any payment on account thereof, such Lenders will distribute to
the Administrative Agent, for the account of the various Lenders participating
therein, such Lenders’ participating interests in such amounts (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such participations were outstanding) in like funds as received; provided,
however, that in the event that such payment received by any Lenders is required
to be returned, the Lenders who received previous distributions in respect of
their participating interests therein will return to the respective Lenders any
portion thereof previously so distributed to them in like funds as such payment
is required to be returned by the respective Lenders.

 


SECTION 10.6                            PARTICIPATION OBLIGATIONS ABSOLUTE.


 

Each Lender’s obligation to purchase participating interests pursuant to this
Article X shall be absolute and unconditional and shall not be affected by any
circumstance including, without limitation, (a) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any other
Lender, any Borrower or any other Person for any reason whatsoever, (b) the
occurrence or continuance of a Default or an Event of Default, (c) any adverse
change in the condition (financial or otherwise) of any Borrower or any other
Person, (iv) any breach of this Agreement by any Credit Party, any Lender or any
other Person, or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 


SECTION 10.7                            INCREASED COST; INDEMNITIES.


 

Notwithstanding anything to the contrary contained elsewhere in this Agreement,
upon any purchase of participations as required above, (a) each Lender which has
purchased such participations shall be entitled to receive from the Borrowers
any increased costs and indemnities (including, without limitation, pursuant to
Section 2.16, 2.18, 2.19, 2.20, 2.21, 9.4 and 9.6(b)) directly from the
Borrowers to the same extent as if it were the direct Lender as opposed to a
participant therein and (b) each Lender which has sold such participations shall
be entitled to receive from the Borrowers indemnification from and against any
and all Taxes imposed as a result of the sale of the participations pursuant to
this Article X.  Each Borrower acknowledges and agrees that, upon the occurrence
of a Sharing Event and after giving effect to the requirements of this
Article X, increased Taxes may be owing by it pursuant to Section 2.21,

 

93

--------------------------------------------------------------------------------


 

which Taxes shall be paid (to the extent provided in Section 2.21) by the
respective Borrower or Borrowers, without any claim that the increased Taxes are
not payable because some resulted from the participations effected as otherwise
required by this Article X.

 


SECTION 10.8                            PROVISIONS SOLELY TO EFFECT
INTERCREDITOR AGREEMENT.


 

The provisions of this Article X are and are intended solely for the purpose of
effecting a sharing arrangement among the Lenders and reflects an agreement
among creditors.  Except as contemplated by Sections 10.3 and 10.7, none of the
Borrowers shall have any rights or obligations under this Article X.  Nothing
contained in this Article X is intended to or shall impair the obligations of
the Borrowers, which are absolute and unconditional, to pay the Borrower
Obligations as and when the same shall become due and payable in accordance with
their terms.

 

94

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.

 

 

COMPANY:

 

IMS HEALTH INCORPORATED,

 

a Delaware corporation,

 

 

 

 

 

 

 

By:

/s/ Jeffrey Ford

 

 

Name:

Jeffrey Ford

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

By:

/s/ Robert H. Steinfeld

 

 

Name:

Robert H. Steinfeld

 

Title:

Senior Vice President, General

 

 

Counsel and Corporate Secretary

 

 

 

 

 

 

SWISS

IMS AG,

 

BORROWER:

a Swiss corporation

 

 

 

 

 

 

 

By:

/s/ Peter Echser

 

 

Name:

Peter Echser

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Guido Lehmann

 

 

Name:

Guido Lehmann

 

Title:

Center Leader

 

 

 

 

 

 

JAPANESE

IMS JAPAN K.K.

BORROWER:

a Japanese corporation

 

 

 

 

 

 

 

By:

/s/ Richard Bartolotta

 

 

Name:

Richard Bartolotta

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

 

By:

/s/ Christian M. Bradeen

 

 

Name:

Christian M. Bradeen

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

LENDERS:

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

By:

/s/ Christian M. Bradeen

 

 

Name:

Christian M. Bradeen

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

 

By:

/s/ Nicholas A. Bell

 

 

Name:

Nicholas A. Bell

 

Title:

Director

 

 

Loan Transaction Management

 

--------------------------------------------------------------------------------


 

 

ABN AMRO BANK N.V.

 

 

 

 

 

 

 

By:

/s/ Robert H. Steelman

 

 

Name:

Robert H. Steelman

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Michele R. Costello

 

 

Name:

Michele R. Costello

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

 

 

 

By:

/s/ Mark D. Mattson

 

 

Name:

Mark D. Mattson

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

FORTIS CAPITAL CORP.

 

 

 

 

 

 

 

By:

/s/ Henk Raison

 

 

Name:

Henk Raison

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Kathleen De Lathauwer

 

 

Name:

Kathleen De Lathauwer

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Jeff Kalinowski

 

 

Name:

Jeff Kalinowski

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

By:

/s/ Martin Ollinger

 

 

Name:

Martin Ollinger

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK LIMITED

 

 

 

 

 

 

 

By:

/s/ Raymond Ventura

 

 

Name:

Raymond Ventura

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

 

 

 

 

 

 

By:

/s/ Christopher Perras

 

 

Name:

Christopher Perras

 

Title:

Associate

 

 

 

 

 

 

 

By:

/s/ Duane Helkowski

 

 

Name:

Duane Helkowski

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF MASSACHUSETTS

 

 

 

 

 

 

 

By:

/s/ Daniel G. Eastman

 

 

Name:

Daniel G. Eastman

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

 

 

By:

/s/ Wilfred V. Saint

 

 

Name:

Wilfred V. Saint

 

Title:

Director

 

 

Banking Products Services, US

 

 

 

 

By:

/s/ Salloz Sikka

 

 

Name:

Salloz Sikka

 

Title:

Associate Director

 

 

Banking Products Services, US

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

By:

/s/ Ashish Bhagwat

 

 

Name:

Ashish Bhagwat

 

Title:

Vice President

 

--------------------------------------------------------------------------------

 
